 



Exhibit 10.1

 

LOAN AND SECURITY AGREEMENT

 

Dated as of October 17, 2017

 

between

 

SANTANDER BANK, N.A.,

 

as Lender,

 

JANEL GROUP, INC.,

PCL TRANSPORT, LLC,

JANEL ALPHA GP, LLC,

W.J. BYRNES & CO., INC.,

LIBERTY INTERNATIONAL, INC.,
THE JANEL GROUP OF GEORGIA, INC.

 

Jointly and Severally, Individually and Collectively,



as Borrower,

 

and

 

JANEL CORPORATION,

 

as a Loan Party Obligor

 

 

 

 

1. LOANS AND LETTERS OF CREDIT. 1       1.1 Amount of Loans / Letters of Credit
1       1.2 Reserves 1       1.3 Protective Advances 1       1.4 Notice of
Borrowing; Manner of Revolving Loan Borrowing 1       1.5 Other Provisions
Applicable to Letters of Credit 2       1.6 Conditions of Making the Loans and
Issuing Letters of Credit 2       1.7 Repayments. 3       1.8 Prepayments /
Voluntary Termination 3       1.9 Obligations Unconditional 3       1.10
Reversal of Payments 4       1.11 Administrative Borrower 4       2. INTEREST
AND FEES; LOAN ACCOUNT 5       2.1 Interest 5       2.2 Fees 5       2.3 Payment
of Interest 5       2.4 Computation of Interest and Fees 5       2.5 Loan
Account; Monthly Accountings 5       2.6 LIBOR Option 5       2.7 Capital
Requirements 7       2.8 Further Obligations; Maximum Lawful Rate 7       3.
SECURITY INTEREST GRANT / POSSESSORY COLLATERAL / FURTHER ASSURANCES. 7      
3.1 Grant of Security Interest 7       3.2 Possessory Collateral 8       3.3
Further Assurances 8       3.4 UCC Financing Statements 8       4. CERTAIN
PROVISIONS REGARDING ACCOUNTS, INVENTORY, COLLECTIONS, APPLICATIONS OF PAYMENTS,
INSPECTION RIGHTS, AND APPRAISALS. 8       4.1 Lock Boxes and Blocked Accounts 8
      4.2 Application of Payments 9       4.3 Notification; Verification 9      
4.4 Power of Attorney 10       4.5 Disputes 11       4.6 Invoices 11       4.7
Access to Collateral, Books and Records 11       5. REPRESENTATIONS, WARRANTIES
AND COVENANTS. 11       5.1 Existence and Authority 11

 

 

 

 

5.2 Names; Trade Names and Styles 12       5.3 Title to Collateral; Third Party
Locations; Permitted Liens 12       5.4 Accounts and Chattel Paper 12       5.5
Electronic Chattel Paper 12       5.6 Capitalization; Investment Property 12    
  5.7 Commercial Tort Claims 14       5.8 State of Organization; Location of
Collateral 14       5.9 Financial Statements and Reports; Solvency 14       5.10
Tax Returns and Payments; Pension Contributions 15       5.11 Compliance with
Laws; Intellectual Property; Licenses 15       5.12 Litigation 16       5.13 Use
of Proceeds 16       5.14 Insurance. 16       5.15 Financial, Collateral and
Other Reporting / Notices 17       5.16 Litigation Cooperation 18       5.17
Maintenance of Collateral, Etc. 19       5.18 Material Contracts 19       5.19
No Default 19       5.20 No Material Adverse Change 19       5.21 Full
Disclosure 19       5.22 Sensitive Payments 19       5.23 Parent 20       5.24
Patriot Act 20       5.25 OFAC 20       5.26 Government Regulation 20       5.27
Negative Covenants 20       5.28 Financial Covenant 21       6. RELEASE,
LIMITATION OF LIABILITY AND INDEMNITY 22       6.1 Release 22       6.2
Limitation of Liability 22       6.3 Indemnity 22       7. EVENTS OF DEFAULT AND
REMEDIES 22       7.1 Events of Default 22       7.2 Remedies with Respect to
Lending Commitments/Acceleration/Etc. 24       7.3 Remedies with Respect to
Collateral 24       8. LOAN GUARANTY 28       8.1 Guaranty 28

 

 ii 

 

 

8.2 Guaranty of Payment 28       8.3 No Discharge or Diminishment of Loan
Guaranty 28       8.4 Defenses Waived 29       8.5 Rights of Subrogation 29    
  8.6 Reinstatement; Stay of Acceleration 29       8.7 Information 29       8.8
Termination 29       8.9 Maximum Liability 30       8.10 Contribution 30      
8.11 Liability Cumulative 30       8.12 Subordination 30       9. PAYMENTS FREE
OF TAXES; OBLIGATION TO WITHHOLD; PAYMENTS ON ACCOUNT OF TAXES 31       10.
GENERAL PROVISIONS 33       10.1 Notices 33       10.2 Severability 34      
10.3 Integration 34       10.4 Waivers 34       10.5 Amendment 35       10.6
Time of Essence 35       10.7 Expenses, Fee and Costs Reimbursement 35      
10.8 Benefit of Agreement; Assignability 35       10.9 Recordation of Assignment
35       10.10 Participations 36       10.11 Headings; Construction 36      
10.12 USA PATRIOT Act Notification 36       10.13 Confidentiality and Publicity
37       10.14 Counterparts; Fax/Email Signatures 37       10.15 GOVERNING LAW
38       10.16 CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL 38

 

Disclosure Schedule   Schedule A Description of Certain Terms Schedule B
Definitions Schedule C Post-Closing Obligations Schedule D Fees Schedule E
Reporting Schedule F Financial Covenant Schedule G Additional Conditions
Precedent Exhibit A Form of Notice of Borrowing Exhibit B LIBOR Notice Exhibit C
Closing Checklist Exhibit D Authorized Accounts Form Exhibit E Form of Account
Debtor Notification Exhibit F Form of Compliance Certificate

 

 iii 

 

 

Loan and Security Agreement

 

This Loan and Security Agreement (as it may be amended, restated or otherwise
modified from time to time, this “Agreement”) is entered into as of October 17,
2017, among (1) SANTANDER BANK, N.A., a national banking association (“Lender”),
(2) JANEL GROUP, INC., a New York corporation (“Janel”), PCL TRANSPORT, LLC, a
New Jersey limited liability company (“PCL”), JANEL ALPHA GP, LLC, a Delaware
limited liability company (“Alpha”), W.J. BYRNES & CO., INC., a California
corporation (“Byrnes”), LIBERTY INTERNATIONAL, INC., a Rhode Island corporation
(“Liberty”), THE JANEL GROUP OF GEORGIA, INC., a Georgia corporation (“Georgia”,
and together with Janel, PCL, Alpha, Byrnes, and Liberty, individually and
collectively, and jointly and severally referred to herein as “Borrower”), and
(3) JANEL CORPORATION, a Nevada corporation (“Parent”), as a Loan Party Obligor
(as defined herein). The Schedules and Exhibits to this Agreement are an
integral part of this Agreement and are incorporated herein by reference. Terms
used, but not defined elsewhere, in this Agreement are defined in Schedule B.

 

1.LOANS AND LETTERS OF CREDIT.

 

1.1           Amount of Loans / Letters of Credit. Revolving Loans and Letters
of Credit. Subject to the terms and conditions contained in this Agreement,
including Sections 1.3 and 1.6, Lender will, from time to time prior to the
Maturity Date, at Borrower’s request, (i) make revolving loans to Borrower
(“Revolving Loan”), and (ii) make letters of credit (“Letters of Credit”)
available to Borrower; provided, that after giving effect to each such Revolving
Loan and each such Letter of Credit, (A) the outstanding balance of all
Revolving Loans and the Letter of Credit Balance will not exceed the lesser of
(x) the Maximum Revolving Facility Amount and (y) the Borrowing Base, and (B)
none of the other Loan Limits for Revolving Loans will be exceeded. The
Revolving Loans made by Lender shall be evidenced by a Revolving Credit Note,
duly executed on behalf of the Borrower, dated the Closing Date, payable to
Lender in an aggregate principal amount equal to the Maximum Revolving Facility
Amount.

 

1.2           Reserves. Lender may, with prior written notice to Borrower, from
time to time establish and revise reserves against the Borrowing Base in such
amounts and of such types as Lender deems appropriate in its Permitted
Discretion (“Reserves”). In no event shall the establishment of a Reserve in
respect of a particular actual or contingent liability obligate Lender to make
advances to pay such liability or otherwise obligate Lender with respect
thereto. So long as no Event of Default exists, Lender shall not establish a
Reserve for outstandings for credit cards issued by the Lender to any Loan
Party.

 

1.3           Protective Advances. Any contrary provision of this Agreement or
any other Loan Document notwithstanding, at any time (A) after the occurrence
and during the continuance of a Default or an Event of Default, or (B) that any
of the other applicable conditions precedent set forth in Section 1.1 and/or
Section 1.6 or otherwise are not satisfied, Lender hereby is authorized by
Borrower, from time to time, in Lender’s sole discretion, to make Revolving
Loans to, or for the benefit of, Borrower, that Lender in its sole discretion
deems necessary or desirable (1) to preserve or protect the Collateral or any
portion thereof, or (2) to enhance the likelihood of repayment of the
Obligations (the Revolving Loans described in this Section 1.3 shall be referred
to as “Protective Advances”). Any contrary provision of this Agreement or any
other Loan Document notwithstanding, Lender may direct the proceeds of any
Protective Advance to Borrower or to such other Person as Lender determines in
its sole discretion. All Protective Advances shall be payable immediately upon
demand.

 

1.4           Notice of Borrowing; Manner of Revolving Loan Borrowing. Borrower
shall request each Revolving Loan by submitting such request in writing or via
an Approved Electronic Communication, a Notice of Borrowing substantially in the
form of Exhibit A hereto) (each such request a “Notice of Borrowing”) and
executed by Administrative Borrower (as defined in Section 1.11). Subject to the
terms and conditions of this Agreement, including Sections 1.1 and 1.6, Lender
shall, except as provided in Section 1.3, deliver the amount of the Revolving
Loan requested in the Notice of Borrowing for credit to the operating account of
the Administrative Borrower which is maintained with the Lender: (i) with
respect to a request for a Base Rate Loan, (x) on the same day if the Notice of
Borrowing is received by Lender on or before 2:00 p.m. Eastern Time on a
Business Day, (y) on the immediately following Business Day if the Notice of
Borrowing is received by Lender after 2:00 p.m. Eastern Time on a Business Day
or (z) if such notice is received by Lender on any day that is not a Business
Day; and (ii) with respect to a LIBOR Rate Loan, on or before 2:00 p.m. Eastern
Time on the date specified in the applicable LIBOR Notice. Lender shall charge
to the Revolving Loan Lender’s usual and customary fees for the wire transfer of
any Loan, if applicable.

 

 

 

 

1.5           Other Provisions Applicable to Letters of Credit. Lender shall, on
terms and conditions set forth in this Agreement (including the terms and
conditions set forth in Section 1.1 and Section 1.6), issue Letters of Credit
for the benefit of the Borrower; provided, that after giving effect to the
issuance of each Letter of Credit, the Letter of Credit Balance will not exceed
the Letter of Credit Limit. Borrower agrees to execute all documentation
required by Lender in respect of the issuance of a Letter of Credit. Borrower
hereby unconditionally and irrevocably agrees to reimburse Lender for each
disbursement made by Lender under any Letter of Credit honoring any demand for
payment made thereunder, in each case on the date that such payment or
disbursement is made. Borrower’s reimbursement obligations hereunder shall be
irrevocable and unconditional under all circumstances, including (i) any lack of
validity or enforceability of any Letter of Credit, this Agreement or any other
Loan Document, (ii) the existence of any claim, set-off, defense or other right
which any Loan Party Obligor may have at any time against a beneficiary named in
a Letter of Credit, any transferee of any Letter of Credit (or any Person for
whom any such transferee may be acting), Lender, or any other Person, whether in
connection with any Letter of Credit, this Agreement, any other Loan Document,
the transactions contemplated herein or any unrelated transactions (including
any underlying transaction between any Loan Party Obligor and the beneficiary
named in any Letter of Credit), (iii) any lack of validity, sufficiency or
genuineness of any document which Lender has determined complies on its face
with the terms of the applicable Letter of Credit, even if such document should
later prove to have been forged, fraudulent, invalid or insufficient in any
respect or any statement therein shall have been untrue or inaccurate in any
respect, or (iv) the surrender or impairment of any security for the performance
or observance of any of the terms hereof. Any and all amounts paid by Lender in
respect of a Letter of Credit will, at the election of Lender and any contrary
provision of this Agreement or other Loan Document notwithstanding, be deemed to
be a Base Rate Loan and bear interest at the rate then applicable to Base Rate
Loans.

 

1.6           Conditions of Making the Loans and Issuing Letters of Credit.
Lender’s obligation to make any Loan or issue any Letter of Credit under this
Agreement is subject to the following conditions precedent (as well as any other
conditions set forth in this Agreement or any other Loan Document), all of which
must be satisfied in a manner acceptable to Lender (and as applicable, pursuant
to documentation which in each case is in form and substance acceptable to
Lender) as of each day that such Loan is made or such Letter of Credit is
issued, as applicable:

 

(a)          Loans and Letters of Credit Made and/or Issued on the Closing Date:
With respect to Loans made, or Letters of Credit issued, on the Closing Date,
(i) each applicable Loan Party Obligor shall have duly executed and/or
delivered, or, as applicable, shall have caused such other applicable Persons to
have duly executed and or delivered, to Lender such agreements, instruments,
documents, proxies and certificates as Lender may require, and including such
other agreements, instruments, documents and/or certificates listed on the
closing checklist attached hereto as Exhibit C; (ii) Lender shall have completed
its business and legal due diligence pertaining to the Loan Party Obligors and
their respective businesses and assets (including, without limitation, a field
exam prior to the Closing Date), with results thereof satisfactory to Lender in
its sole discretion; (iii) Borrower shall have paid to Lender all fees due on
the Closing Date, and shall have paid or reimbursed Lender for all of Lender’s
costs, charges and expenses incurred through the Closing Date (and in connection
herewith, Borrower hereby irrevocably authorizes Lender to charge such fees,
costs, charges and expenses as Base Rate Loans); and (iv) those other conditions
set forth Schedule G shall have been completed to the satisfaction of the
Lender.

 

(b)          All Loans and Letters of Credit: With respect to Loans made or
Letters of Credit issued on the Closing Date or at any time thereafter, in
addition to the conditions specified in clause (a) above as applicable, (i)
Borrower shall have provided to Lender such information as Lender may reasonably
require in order to determine the Borrowing Base (including the items set forth
in Section 5.15(a)), as of such borrowing or issue date, after giving effect to
such Loans or Letters of Credit, as applicable; (ii) each applicable Loan Party
Obligor shall have duly executed and/or delivered, or, as applicable, shall have
caused such other applicable Persons to have duly executed and or delivered, to
Lender such further agreements, instruments, documents, proxies and certificates
as Lender may reasonably require in connection therewith; (iii) each of the
representations and warranties set forth in this Agreement and in the other Loan
Documents shall be true and correct in all material respects (without
duplication of any materiality qualifiers already set forth therein) as of the
date such Loan is made or such Letter of Credit is issued (or to the extent any
representations or warranties are expressly made solely as of an earlier date,
such representations and warranties shall be true and correct as of such earlier
date), both before and after giving effect thereto; and (iv) no Default or Event
of Default shall be in existence, both before and after giving effect thereto.

 

 2 

 

 

(c)          Post-Closing Obligations. The obligation of Lender to continue to
make Loans or issue Letters of Credit after the Closing Date, in addition to the
other conditions set forth in this Section 1.6, is subject to the fulfillment by
the Loan Party Obligors, on or before the date applicable thereto, of each of
the conditions subsequent set forth on Schedule C (the failure by the Loan Party
Obligors to so fulfill any such subsequent condition shall constitute an Event
of Default).

 

1.7         Repayments.

 

(a)          Revolving Loans/Letters of Credit. If at any time (a) the sum of
the outstanding balance of all Revolving Loans and the Letter of Credit Balance
exceeds the lesser of (i) the Maximum Revolving Facility Amount and (ii) the
Borrowing Base, or (b) any of the Loan Limits for Revolving Loans or Letters of
Credit are exceeded, then in each case, Borrower will immediately pay to Lender
such amounts (or, with respect to the Letter of Credit Balance, provide cash
collateral to Lender in the manner set forth in clause (c) below) as shall cause
Borrower to eliminate such excess.

 

(b)          Maturity Date Payments/Cash Collateral. All remaining outstanding
monetary Obligations (including all accrued and unpaid fees described on
Schedule D) shall be payable in full on the Maturity Date or, if earlier, the
earlier of the date of any acceleration pursuant to Section 7.2 and the
Termination Date. Without limiting the generality of the foregoing, if, on the
Maturity Date, there are any outstanding Letters of Credit, then on such date
Borrower shall provide to Lender cash collateral in an amount equal to 105% of
the Letter of Credit Balance to secure all of the Obligations (including
estimated attorneys’ fees and other expenses) relating to said Letters of Credit
or such greater percentage or amount as Lender reasonably deems appropriate,
pursuant to a cash pledge agreement in form and substance satisfactory to
Lender.

 

1.8         Prepayments / Voluntary Termination. Borrower may, on at least
fifteen days’ prior written notice received by Lender, permanently terminate the
Loan facilities by repaying all of the outstanding monetary Obligations,
including all principal, interest and fees with respect to the Revolving Loans
and any term loan, and an Early Termination Fee in the amount specified in
Section (e) of Schedule D. If, on the date of a voluntary termination pursuant
to this Section 1.8, there are any outstanding Letters of Credit, then on such
date, and as a condition precedent to such termination, Borrower shall provide
to Lender cash collateral in an amount equal to 105% of the Letter of Credit
Balance to secure all of the Obligations (including estimated attorneys’ fees
and other expenses) relating to said Letters of Credit or such greater
percentage or amount as Lender reasonably deems appropriate, pursuant to a cash
pledge agreement in form and substance satisfactory to Lender. From and after
such date of termination, Lender shall have no obligation whatsoever to extend
any additional Loans or Letters of Credit.

 

1.9         Obligations Unconditional.

 

(a)          The payment and performance of all Obligations shall constitute the
absolute and unconditional obligations of each Loan Party Obligor, and shall be
independent of any defense or rights of set-off, recoupment or counterclaim
which any Loan Party Obligor or any other Person might otherwise have against
Lender or any other Person. All payments required (other than by Lender) by this
Agreement or the other Loan Documents shall be made in Dollars (unless payment
in a different currency is expressly provided otherwise in the applicable Loan
Document) and paid free of any deductions or withholdings for any taxes or other
amounts and without abatement, diminution or set-off. If any Loan Party Obligor
is required by applicable law to make such a deduction or withholding from a
payment under this Agreement or under any other Loan Document, such Loan Party
Obligor shall pay to Lender such additional amount as is necessary to ensure
that, after the making of such deduction or withholding, Lender receives (free
from any liability in respect of any such deduction or withholding) a net sum
equal to the sum which it would have received and so retained had no such
deduction or withholding been made or required to be made. Each Loan Party
Obligor shall (i) pay the full amount of any deduction or withholding which it
is required to make by law to the relevant authority within the payment period
set by applicable law, and (ii) promptly after any such payment, deliver to
Lender an original (or certified copy) official receipt issued by the relevant
authority in respect of the amount withheld or deducted or, if the relevant
authority does not issue such official receipts, such other evidence of payment
of the amount withheld or deducted as is reasonably acceptable to Lender.

 

 3 

 

 

(b)          If, at any time and from time to time after the Closing Date (or at
any time before or after the Closing Date with respect to (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
regulations, guidelines or directives thereunder or issued in connection
therewith, or (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case for purposes of this clause (y)
pursuant to Basel III, regardless of the date enacted, adopted or issued), (i)
any change in any existing law, regulation, treaty or directive or in the
interpretation or application thereof, (ii) any new law, regulation, treaty or
directive enacted or application thereof, or (iii) compliance by Lender with any
request or directive (whether or not having the force of law) from any
Governmental Authority, central bank or comparable agency (A) subjects Lender to
any tax, levy, impost, deduction, assessment, charge or withholding of any kind
whatsoever with respect to any Loan Document, or changes the basis of taxation
of payments to Lender of any amount payable thereunder (except, in each case,
for Excluded Taxes), or (B) imposes on Lender any other condition or increased
cost in connection with the transactions contemplated thereby or participations
therein, and the result of any of the foregoing is to increase the cost to
Lender of making or continuing any Loan or Letter of Credit or to reduce any
amount receivable hereunder or under any other Loan Document, then, in any such
case (each, a “Change of Law”), Borrower shall promptly pay to Lender, when
notified to do so by Lender, any additional amounts necessary to compensate
Lender, on an after-tax basis, for such additional cost or reduced amount as
determined by Lender. Each such notice of additional amounts payable pursuant to
this Section 1.9(b) submitted by Lender to Borrower shall, absent manifest
error, be final, conclusive and binding for all purposes.

 

(c)          This Section 1.9 shall remain operative even after the Termination
Date and shall survive the payment in full of all of the Loans until the
expiration of the statute of limitations with respect thereto.

 

1.10        Reversal of Payments. To the extent that any payment or payments
made to or received by Lender pursuant to this Agreement or any other Loan
Document are subsequently invalidated, declared to be fraudulent or
preferential, set aside, or required to be repaid to any trustee, receiver or
other Person under any state, federal or other bankruptcy or other such
applicable law, then, to the extent thereof, such amounts (and all Liens, rights
and remedies therefor) shall be revived as Obligations (secured by all such
Liens) and continue in full force and effect under this Agreement and under the
other Loan Documents as if such payment or payments had not been received by
Lender. This Section 1.10 shall remain operative even after the Termination Date
and shall survive the payment in full of all of the Loans until the expiration
of the statute of limitations with respect thereto.

 

1.11        Administrative Borrower. Each of PCL, Alpha, Byrnes, Georgia, and
Liberty hereby irrevocably appoints Janel as the borrowing agent and
attorney-in-fact for itself and each other Borrower (the “Administrative
Borrower”), which appointment shall remain in full force and effect unless and
until Lender shall have received prior written notice signed by Borrower that
such appointment has been revoked and that another Person has been appointed
Administrative Borrower. Borrower hereby irrevocably appoints and authorizes the
Administrative Borrower (a) to provide Lender with all notices with respect to
Loans, Letters of Credit and other extensions of credit obtained for the benefit
of Borrower and all other notices and instructions under this Agreement, (b) to
accept the proceeds of any Loans for disbursement to the applicable Borrower,
and (c) to take such action as the Administrative Borrower deems appropriate on
its behalf to obtain Loans, Letters of Credit and other extensions of credit and
to exercise such other powers as are reasonably incidental thereto to carry out
the purposes of this Agreement. It is understood that the handling of the loan
account and Collateral in a combined fashion, as more fully set forth herein, is
done solely as an accommodation to Borrower in order to utilize the collective
borrowing powers of Borrower in the most efficient and economical manner and at
their request, and that Lender shall not incur liability to Borrower as a result
hereof. Borrower expects to derive benefit, directly or indirectly, from the
handling of the loan account and the Collateral in a combined fashion since the
successful operation of Borrower is dependent on the continued successful
performance of the integrated group. To induce Lender to do so, and in
consideration thereof, Borrower hereby jointly and severally agrees to indemnify
Lender and hold Lender harmless against any and all liability, expense, loss or
claim of damage or injury, made against Lender by Borrower or by any third party
whosoever, arising from or incurred by reason of (a) the handling of the loan
account and Collateral of Borrower as herein provided, or (b) Lender’s relying
on any instructions of the Administrative Borrower (it being acknowledged and
agreed that the Lender shall have no obligation to confirm that the proceeds of
any Revolving Loan have been delivered to the applicable Borrower).

 

 4 

 

 

2.INTEREST AND FEES; LOAN ACCOUNT.

 

2.1           Interest. All monetary Obligations shall bear interest as follows:
(a) if the relevant Obligation is a Base Rate Loan, at a per annum rate equal to
the applicable rate therefor set forth in Section 3 of Schedule A; (b) if the
relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal to the
applicable rate therefor set forth in Section 3 of Schedule A; and
(c) otherwise, at a per annum rate equal to the rate applicable to Base Rate
Loans, provided, that automatically after the occurrence and during the
continuation of an Event of Default, all Loans and other monetary Obligations
shall bear interest at a rate per annum equal to three (3) percentage points in
excess of the rate otherwise applicable thereto (the “Default Rate”).

 

2.2           Fees. Borrower shall pay Lender the fees set forth on Schedule D
hereto on the dates set forth therein, which fees are in addition to all fees
and other sums payable by Borrower or any other Person to Lender under this
Agreement or under any other Loan Document, and, in each case are not refundable
once paid.

 

2.3           Payment of Interest. Except as provided to the contrary in Section
2.6 and for interest accruing at the Default Rate, which shall be due on demand,
interest shall be due and payable, in arrears, on the first day of each month at
any time that Obligations are outstanding.

 

2.4           Computation of Interest and Fees. All interest and fees shall be
calculated daily on the outstanding monetary Obligations based on the actual
number of days elapsed in a year of 360 days.

 

2.5           Loan Account; Monthly Accountings. Lender shall maintain a loan
account for Borrower reflecting all outstanding Loans and the Letter of Credit
Balance, along with interest accrued thereon and such other items reflected
therein (the “Loan Account”), and shall provide Borrower with a monthly
accounting reflecting the activity in the Loan Account. Each accounting shall be
deemed correct, accurate and binding on Borrower (except for reverses and
reapplications of payments made and corrections of errors discovered by Lender),
unless Borrower notifies Lender in writing to the contrary within thirty days
after such account is rendered, describing the nature of any alleged errors or
omissions. However, Lender’s failure to maintain the Loan Account or to provide
any such accounting shall not affect the legality or binding nature of any of
the Obligations. Interest, fees and other monetary Obligations due and owing
under this Agreement (including fees and other amounts paid by Lender to issuers
of Letters of Credit) may, in Lender’s discretion, be charged to the Loan
Account, and any contrary provision of this Agreement or other Loan Document
notwithstanding, will thereafter be deemed to be Base Rate Loans and will bear
interest at the rate per annum applicable thereto.

 

2.6         LIBOR Option.

 

(a)          In lieu of having interest charged at the rate based upon the Base
Rate, Borrower shall have the option (the “LIBOR Option”) to have interest on
all or a portion of the Revolving Loans be charged at a rate of interest based
upon the LIBOR Rate. Interest on LIBOR Rate Loans shall be payable on the
earliest of (i) the last day of the Interest Period applicable thereto, (ii) the
occurrence of an Event of Default in consequence of which Lender has elected to
accelerate the maturity of all or any portion of the Obligations, or (iii) the
Termination Date. On the last day of each applicable Interest Period, unless
Borrower properly has exercised the LIBOR Option with respect thereto, the
interest rate applicable to such LIBOR Rate Loan automatically shall convert to
the rate of interest then applicable to Base Rate Loans. At any time that an
Event of Default has occurred and is continuing, Borrower no longer shall have
the option to request that Revolving Loans bear interest at a rate based upon
the LIBOR Rate and Lender shall have the right to convert the interest rate on
all outstanding LIBOR Rate Loans to the rate then applicable to Base Rate Loans
hereunder.

 

(b)          (i)          Borrower may, at any time and from time to time, so
long as no Event of Default has occurred and is continuing, elect to exercise
the LIBOR Option by notifying Lender prior to 2:00 p.m. Eastern Time at least
three Business Days prior to the commencement of the proposed Interest Period
(the “LIBOR Deadline”). Notice of Borrower’s election of the LIBOR Option for a
permitted portion of the Revolving Loans and an Interest Period pursuant to this
Section shall be made by delivery to Lender of a Notice of Borrowing (in the
case of a new Revolving Loan that is to be a LIBOR Rate Loan) or LIBOR Notice
(in the case of a conversion to, or continuation of, a LIBOR Rate Loan) executed
by Administrative Borrower received by Lender in writing or via an Approved
Electronic Communication before the LIBOR Deadline, or by telephonic notice
received by Lender before the LIBOR Deadline (to be confirmed by delivery to
Lender of a LIBOR Notice received by Lender prior to 3:00 p.m. on the same day).

 

 5 

 

 

(ii)         Each LIBOR Notice and Notice of Borrowing with respect to a new
Revolving Loan that is to be a LIBOR Rate Loan shall be irrevocable and binding
on Borrower. In connection with each LIBOR Rate Loan, Borrower shall indemnify,
defend, and hold Lender harmless against any loss, cost, or expense incurred by
Lender as a result of (A) the payment of any principal of any LIBOR Rate Loan
other than on the last day of an Interest Period applicable thereto (including
as a result of an Event of Default), (B) the conversion of any LIBOR Rate Loan
other than on the last day of the Interest Period applicable thereto, or (C) the
failure to borrow, convert, continue or prepay any LIBOR Rate Loan on the date
specified in any LIBOR Notice or Notice of Borrowing delivered pursuant hereto
(such losses, costs, and expenses, collectively, “Funding Losses”). Funding
Losses shall be deemed to equal the amount determined by Lender to be the
excess, if any, of (1) the amount of interest that would have accrued on the
principal amount of such LIBOR Rate Loan had such event not occurred, at the
LIBOR Rate that would have been applicable thereto, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert, or continue, for the period that
would have been the Interest Period therefor), minus (2) the amount of interest
that would accrue on such principal amount for such period at the interest rate
which Lender would be offered were it to be offered, at the commencement of such
period, Dollar deposits of a comparable amount and period in the London
interbank market. A certificate of Lender delivered to Borrower setting forth
any amount or amounts that Lender is entitled to receive pursuant to this
Section 2.6 shall be conclusive absent manifest error.

 

(iii)        Borrower shall have not more than 5 LIBOR Rate Loans in effect at
any given time. Borrower only may exercise the LIBOR Option for LIBOR Rate Loans
of at least $250,000 and integral multiples of $50,000 in excess thereof.

 

(c)          Borrower may prepay LIBOR Rate Loans at any time; provided, that in
the event that LIBOR Rate Loans are prepaid on any date that is not the last day
of the Interest Period applicable thereto for any reason, including early
termination of the term of this Agreement or acceleration of all or any portion
of the Obligations pursuant to the terms hereof, Borrower shall indemnify,
defend, and hold Lender and its Participants harmless against any and all
Funding Losses in accordance with clause (b)(ii) above.

 

(d)          (i)          The LIBOR Rate may be adjusted by Lender on a
prospective basis to take into account any additional or increased costs to
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including any Change in Law
(including any changes in tax laws (except changes of general applicability in
corporate income tax laws) and changes in the reserve requirements imposed by
the Board of Governors), which additional or increased costs would increase the
cost of funding or maintaining loans bearing interest at the LIBOR Rate. In any
such event, Lender shall give Borrower notice of such a determination and
adjustment not less than ten days prior to the effective date thereof and, upon
its receipt of the notice from Lender, Borrower may, by notice to Lender (x)
require Lender to furnish to Borrower a statement setting forth in reasonable
detail the basis for adjusting such LIBOR Rate and the method for determining
the amount of such adjustment, or (y) repay the LIBOR Rate Loans of Lender with
respect to which such adjustment is made (together with any amounts due under
Section 2.6(b)(ii)).

 

(ii)         In the event that any change in market conditions or any Change in
Law shall, at any time after the date hereof, in the reasonable opinion of
Lender, make it unlawful or impractical for Lender to fund or maintain LIBOR
Rate Loans or to continue such funding or maintaining, or to determine or charge
interest rates at the LIBOR Rate, Lender shall give notice of such changed
circumstances to Borrower and (x) in the case of any LIBOR Rate Loans that are
outstanding, the date specified in Lender’s notice shall be deemed to be the
last day of the Interest Period of such LIBOR Rate Loans, and interest upon the
LIBOR Rate Loans of Lender thereafter shall accrue interest at the rate then
applicable to Base Rate Loans, and (y) Borrower shall not be entitled to elect
the LIBOR Option until Lender determines that it would no longer be unlawful or
impractical to do so.

 

(e)          Anything to the contrary contained herein notwithstanding, neither
Lender nor any of its Participants is required actually to acquire eurodollar
deposits to fund or otherwise match fund any Obligation as to which interest
accrues at the LIBOR Rate. The provisions of this Section shall apply as if
Lender or its Participants had match funded any Obligation as to which interest
is accruing at the LIBOR Rate by acquiring eurodollar deposits for each Interest
Period in the amount of the LIBOR Rate Loans.

 

 6 

 

 

2.7         Capital Requirements.

 

(a)          If, after the date hereof, Lender determines that (i) any Change in
Law regarding capital or reserve requirements for banks or bank holding
companies, or (ii) compliance by Lender, or its parent bank holding company,
with any guideline, request or directive of any Governmental Authority regarding
capital adequacy (whether or not having the force of law), has the effect of
reducing the return on Lender’s or such holding company’s capital as a
consequence of Lender’s commitments hereunder to a level below that which
Lender, or such holding company, could have achieved but for such Change in Law
or compliance (taking into consideration Lender’s or such holding company’s then
existing policies with respect to capital adequacy and assuming the full
utilization of such entity’s capital) by any amount deemed by Lender to be
material, then Lender may notify Borrower thereof. Following receipt of such
notice, Borrower agrees to pay Lender on demand the amount of such reduction of
return of capital as and when such reduction is determined, payable within 90
days after presentation by Lender of a statement in the amount and setting forth
in reasonable detail Lender’s calculation thereof and the assumptions upon which
such calculation was based (which statement shall be deemed true and correct
absent manifest error). In determining such amount, Lender may use any
reasonable averaging and attribution methods.

 

2.8          Further Obligations; Maximum Lawful Rate. Notwithstanding anything
to the contrary herein or elsewhere, if at any time the rate of interest payable
or other amounts hereunder or under any other Loan Document (the “Stated Rate”)
would exceed the highest rate of interest or other amount permitted under any
applicable law to be charged (the “Maximum Lawful Rate”), then for so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest and other
amounts payable shall be equal to the Maximum Lawful Rate; provided, that if at
any time thereafter the Stated Rate is less than the Maximum Lawful Rate,
Borrower shall, to the extent permitted by applicable law, continue to pay
interest and such other amounts at the Maximum Lawful Rate until such time as
the total interest and other such amounts received is equal to the total
interest and other such amounts which would have been received had the Stated
Rate been (but for the operation of this provision) the interest rate payable or
such other amounts payable. Thereafter, the interest rate and such other amounts
payable shall be the Stated Rate unless and until the Stated Rate again would
exceed the Maximum Lawful Rate, in which event this provision shall again apply.
In no event shall the total interest or other such amounts received by Lender
exceed the amount which it could lawfully have received had the interest and
other such amounts been calculated for the full term hereof at the Maximum
Lawful Rate. If, notwithstanding the prior sentence, Lender has received
interest or other such amounts hereunder in excess of the Maximum Lawful Rate,
such excess amounts shall be applied to the reduction of the principal balance
of the Loans or to other Obligations (other than interest) payable hereunder,
and if no such principal or other Obligations are then outstanding, such excess
or part thereof remaining shall be paid to Borrower. In computing interest
payable with reference to the Maximum Lawful Rate applicable to any Lender, such
interest shall be calculated at a daily rate equal to the Maximum Lawful Rate
divided by the number of days in the year in which such calculation is made.

 

3.SECURITY INTEREST GRANT / POSSESSORY COLLATERAL / FURTHER ASSURANCES.

 

3.1           Grant of Security Interest. To secure the full payment and
performance of all of the Obligations, each Loan Party Obligor hereby assigns to
Lender and grants to Lender a continuing security interest in all property of
each Loan Party Obligor, whether tangible or intangible, real or personal, now
or hereafter owned, existing, acquired or arising and wherever now or hereafter
located, and whether or not eligible for lending purposes, including: (i) all
Accounts (whether or not Eligible Accounts) and all Goods whose sale, lease or
other disposition by any Loan Party Obligor has given rise to Accounts and have
been returned to, or repossessed or stopped in transit by, any Loan Party
Obligor; (ii) all Chattel Paper (including Electronic Chattel Paper),
Instruments, Documents, and General Intangibles (including all patents, patent
applications, trademarks, trademark applications, trade names, trade secrets,
goodwill, copyrights, copyright applications, registrations, licenses, software,
franchises, customer lists, tax refund claims, claims against carriers and
shippers, guarantee claims, contracts rights, payment intangibles, security
interests, security deposits and rights to indemnification); (iii) all
Inventory; (iv) all Goods (other than Inventory), including Equipment, Farm
Products, Health-Care-Insurance Receivables, vehicles, and Fixtures; (v) all
Investment Property, including all rights, privileges, authority, and powers of
each Loan Party Obligor as an owner or as a holder of Pledged Equity, including
all economic rights, all control rights, authority and powers, and all status
rights of each Loan Party Obligor as a member, equity holder or shareholder, as
applicable, of each Issuer; (vi) all Deposit Accounts, bank accounts, deposits
and cash; (vii) all Letter-of-Credit Rights; (viii) all Commercial Tort Claims;
(ix) all Supporting Obligations; (x) any other property of any Loan Party
Obligor now or hereafter in the possession, custody or control of Lender or any
agent or any parent, Affiliate or Subsidiary of Lender or any Participant with
Lender in the Loans, for any purpose (whether for safekeeping, deposit,
collection, custody, pledge, transmission or otherwise); and (xi) all additions
and accessions to, substitutions for, and replacements, products and Proceeds of
the foregoing property, including proceeds of all insurance policies insuring
the foregoing property, and all of each Loan Party Obligor’s books and records
relating to any of the foregoing and to any Loan Party Obligor’s business.

 

 7 

 

 

3.2           Possessory Collateral. Promptly, but in any event no later than
five Business Days after any Loan Party Obligor’s receipt of any portion of the
Collateral evidenced by an agreement, Instrument or Document, including any
Tangible Chattel Paper and any Investment Property consisting of certificated
securities, such Loan Party Obligor shall deliver the original thereof to Lender
together with an appropriate endorsement or other specific evidence of
assignment thereof to Lender (in form and substance reasonably acceptable to
Lender). If an endorsement or assignment of any such items shall not be made for
any reason, Lender is hereby irrevocably authorized, as attorney and
agent-in-fact (coupled with an interest) for each Loan Party Obligor, to endorse
or assign the same on such Loan Party Obligor’s behalf.

 

3.3           Further Assurances. Each Loan Party Obligor shall, at its own cost
and expense, promptly and duly take, execute, acknowledge and deliver (or cause
such other applicable Person to take, execute, acknowledge and deliver) all such
further acts, documents, agreements and instruments as may from time to time be
necessary or desirable as determined by Lender or as Lender may from time to
time reasonably require in order to (a) carry out the intent and purposes of the
Loan Documents and the transactions contemplated thereby, (b) establish, create,
preserve, protect and perfect a first priority Lien (subject only to Permitted
Liens) in favor of Lender in all real and personal property (wherever located)
from time to time owned by the Loan Party Obligors and in all capital stock and
other equity interests from time to time issued by the Loan Party Obligors
(other than Parent), (c) cause Parent and each Subsidiary of Parent (other than
INDCO and its Subsidiaries) which is not a CFC to guarantee all of the
Obligations, all pursuant to documentation that is in form and substance
reasonably satisfactory to Lender, and (d) facilitate the collection of the
Collateral. Without limiting the foregoing, each Loan Party Obligor shall, at
its own cost and expense, promptly and duly take, execute, acknowledge and
deliver (or cause such other applicable Person to take, execute, acknowledge and
deliver) to Lender all promissory notes, security agreements, agreements with
landlords, mortgagees and processors and other bailees, subordination and
intercreditor agreements and other agreements, instruments and documents, in
each case in form and substance reasonably acceptable to Lender, as Lender may
request from time to time to perfect, protect, and maintain Lender’s security
interests in the Collateral, including the required priority thereof, and to
fully carry out the transactions contemplated by the Loan Documents.

 

3.4           UCC Financing Statements. Each Loan Party Obligor authorizes
Lender to file, transmit, or communicate, as applicable, from time to time,
Uniform Commercial Code financing statements, along with amendments and
modifications thereto, in all filing offices selected by Lender, listing such
Loan Party Obligor as the debtor and Lender as the secured party, and describing
the collateral covered thereby in such manner as Lender may elect, including
using descriptions such as “all personal property of debtor” or “all assets of
debtor” or words of similar effect, in each case without such Loan Party
Obligor’s signature. Each Loan Party Obligor also hereby ratifies its
authorization for Lender to have filed in any filing office any financing
statements filed prior to the date hereof.

 

4.CERTAIN PROVISIONS REGARDING ACCOUNTS, INVENTORY, COLLECTIONS, APPLICATIONS OF
PAYMENTS, INSPECTION RIGHTS, AND APPRAISALS.

 

4.1           Lock Boxes and Blocked Accounts. Each Loan Party Obligor hereby
represents and warrants that all Deposit Accounts and all other depository and
other accounts maintained by each Loan Party Obligor as of the Closing Date are
described in Section 3 of the Disclosure Schedule, which description includes
for each such account the name of the Loan Party Obligor maintaining such
account, the name of the financial institution at which such account is
maintained, the account number, and the purpose of such account. Subject to the
provisions of this Section 4.1, as of the Closing Date, each Borrower will
maintain their primary domestic commercial checking accounts with the Lender,
including, without limitation, the Administrative Borrower’s operating account,
and after the Closing Date, no Loan Party Obligor shall open any new Deposit
Accounts or any other depositary or other accounts without the prior written
consent of Lender and without updating Section 3 of the Disclosure Schedule to
reflect such Deposit Accounts or other accounts, as applicable. Notwithstanding
the foregoing, the Loan Party Obligors may, for a period not to exceed 45 days
after the Closing Date, maintain the Designated Deposit Accounts subject to the
terms hereof. The outstanding principal balance of each Designated Deposit
Account (other than a Designated Deposit Account which is a Restricted Account)
shall not, at any time exceed $50,000, and the Loan Party Obligors shall, at
Lender’s request, provide the Lender with written evidence to confirm the same.
Not later than the 45th day after the Closing Date, Loan Party Obligors shall
provide Lender with evidence that such Designated Deposit Accounts have been
closed. No Deposit Accounts or other accounts of any Loan Party Obligor shall at
any time constitute Restricted Accounts other than accounts expressly indicated
on Section 3 of the Disclosure Schedule as being Restricted Accounts (and each
Loan Party Obligor hereby represents, warrants and covenants that each such
account shall at all times meet the requirements set forth in the definition of
Restricted Account to qualify as a Restricted Account). Each Loan Party Obligor
will, at its expense, establish (and revise from time to time as Lender may
reasonably require) procedures acceptable to Lender, in Lender’s Permitted
Discretion, for the collection of checks, wire transfers and all other proceeds
of all of such Loan Party Obligor’s Accounts and other Collateral
(“Collections”), which shall include (i) directing all Account Debtors to send
all Account proceeds directly to a post office box designated by Lender either
in the name of such Loan Party Obligor (but as to which Lender has exclusive
access) or, at Lender’s option, in the name of Lender (a “Lock Box”), (ii)
depositing all Collections received by such Loan Party Obligor into one or more
bank accounts maintained in the name of such Loan Party Obligor (but as to which
Lender has exclusive access) or, at Lender’s option, in the name of Lender
(each, a “Blocked Account”), under an arrangement reasonably acceptable to
Lender with Santander Bank, N.A. or another depository bank reasonably
acceptable to Lender, pursuant to which all funds deposited into each Blocked
Account are to be transferred to Lender in such manner, and with such frequency,
as Lender shall specify, or (iii) a combination of the foregoing. Each Loan
Party Obligor agrees to execute, and to cause its depository banks and other
account holders to execute, such Lock Box and Blocked Account control agreements
and other documentation as Lender shall reasonably require from time to time in
connection with the foregoing, all in form and substance reasonably acceptable
to Lender, and in any event such arrangements and documents must be in place on
the Closing Date with respect to accounts in existence on the Closing Date, or
prior to any such account being opened with respect to any such account opened
after such date, in each case excluding Restricted Accounts. Prior to the
Closing Date, Borrower shall deliver to Lender a complete and executed
Authorized Accounts form regarding Borrower’s operating account(s) into which
the proceeds of Loans are to be paid in the form of Exhibit D annexed hereto.

 

 8 

 

 

4.2           Application of Payments. All amounts paid to or received by Lender
in respect of the monetary Obligations, from whatever source (whether from
Borrower or any other Loan Party Obligor pursuant to such other Loan Party
Obligor’s guaranty of the Obligations, any realization upon any Collateral, or
otherwise), shall, unless otherwise directed by Borrower with respect to any
particular payment (unless an Event of Default shall then be continuing, in
which event Lender may disregard Borrower’s direction), be applied by Lender to
the Obligations in such order as Lender may elect, and absent such election
shall be applied as follows:

 

(i)          FIRST, to reimburse Lender for all out-of-pocket costs and
expenses, and all indemnified losses, incurred by Lender which are reimbursable
to Lender in accordance with this Agreement or any of the other Loan Documents,

 

(ii)         SECOND, to any accrued but unpaid interest on any Protective
Advances,

 

(iii)        THIRD, to the outstanding principal of any Protective Advances,

 

(iv)        FOURTH, to any accrued but unpaid fees owing to Lender under this
Agreement and/or any other Loan Document,

 

(v)         FIFTH, to any unpaid accrued interest on the Obligations,

 

(vi)        SIXTH, to the outstanding principal of the Revolving Loans, and, to
the extent required by Lender, to cash collateralize the Letter of Credit
Balance as provided for herein, and

 

(vii)       SEVENTH, to the payment of any other outstanding Obligations; and
after payment in full in cash of all of the outstanding monetary Obligations,
any further amounts paid to or received by Lender in respect of the Obligations
(so long as no monetary Obligations are outstanding) shall be paid over to
Borrower or such other Person(s) as may be legally entitled thereto. For
purposes of determining the Borrowing Base, such amounts will be credited to the
Loan Account and the Collateral balances to which they relate upon Lender’s
receipt of an advice or other confirmation that such items have been received by
Lender, in each case subject to final payment and collection.

 

4.3           Notification; Verification. Lender or its designee may, from time
to time, (a) (1) so long as no Default or Event of Default has occurred, solely
in connection with each field examination, and (2) after a Default or Event of
Default has occurred: (i) verify directly with the Account Debtors of the Loan
Party Obligors (or by any manner and through any medium Lender considers
advisable) the validity, amount and other matters relating to the Accounts and
Chattel Paper of the Loan Party Obligors, by means of mail, telephone or
otherwise, either in the name of the applicable Loan Party Obligor or Lender or
such other name as Lender may choose, and (ii) notify Account Debtors of the
Loan Party Obligors that Lender has a security interest in the Accounts of the
Loan Party Obligors; and (b) after the occurrence of a Default or Event of
Default, (i) direct such Account Debtors to make payment thereof directly to
Lender, each such notification to be sent on the letterhead of such Loan Party
Obligor and substantially in the form of Exhibit E annexed hereto, and (ii)
demand, collect or enforce payment of any Accounts and Chattel Paper (but
without any duty to do so). Each Loan Party Obligor hereby authorizes Account
Debtors to make payments directly to Lender and to rely on notice from Lender
without further inquiry. Lender may on behalf of each Loan Party Obligor endorse
all items of payment received by Lender that are payable to such Loan Party
Obligor for the purposes described above.

 

 9 

 

 

4.4           Power of Attorney. Each Loan Party Obligor hereby grants to Lender
an irrevocable power of attorney, coupled with an interest, authorizing and
permitting Lender (acting through any of its officers, employees, attorneys or
agents), at any time (whether or not a Default or Event of Default has occurred
and is continuing and with or without notice to such Loan Party Obligor, except,
in each case, as expressly provided below), at Lender’s option, but without
obligation, and at each Loan Party Obligor’s expense, to do any or all of the
following, in such Loan Party Obligor’s name or otherwise: (i) upon any Loan
Party Obligor’s failure to do so, execute on behalf of such Loan Party Obligor
any documents that Lender may, in its sole discretion, deem advisable in order
to perfect, protect and maintain Lender’s security interests, and priority
thereof, in the Collateral or to fully consummate all the transactions
contemplated by this Agreement and the other Loan Documents (including such
financing statements and continuation financing statements, and amendments or
other modifications thereto, as Lender shall deem necessary or appropriate);
(ii) after the occurrence of a Default or Event of Default, in connection with
the exercise by Lender of any remedies hereunder or under any other Loan
Document in connection with an Event of Default, execute on behalf of such Loan
Party Obligor any document exercising, transferring or assigning any option to
purchase, sell or otherwise dispose of or lease (as lessor or lessee) any real
or personal property which is part of the Collateral or in which Lender has an
interest; (iii) after the occurrence of a Default or Event of Default, execute
on behalf of such Loan Party Obligor any invoices relating to any Accounts, any
draft against any Account Debtor, any proof of claim in bankruptcy, any notice
of Lien or claim, and any assignment or satisfaction of mechanic’s,
materialman’s or other Lien; (iv) after the occurrence of a Default or Event of
Default, execute on behalf of such Loan Party Obligor any notice to any Account
Debtor; (v) receive and otherwise take control in any manner of any cash or
non-cash items of payment or Proceeds of Collateral; (vi) except pursuant to any
Lock Box arrangement, after the occurrence of a Default or Event of Default,
endorse such Loan Party Obligor’s name on all checks and other forms of
remittances received by Lender; (vii) pay, contest or settle any Lien, charge,
encumbrance, security interest and adverse claim in or to any of the Collateral,
or any judgment based thereon, or otherwise take any action to terminate or
discharge the same; (viii) after the occurrence of a Default or Event of
Default, grant extensions of time to pay, compromise claims relating to, and
settle Accounts, Chattel Paper and General Intangibles for less than face value
and execute all releases and other documents in connection therewith; (ix) pay
any sums required on account of such Loan Party Obligor’s taxes or to secure the
release of any Liens therefor; (x) with notice to Borrower prior to the
occurrence of a Default or Event of Default, but without notice to Borrower
after the occurrence of a Default or Event of Default, pay any amounts necessary
to obtain, or maintain in effect, any of the insurance described in Section
5.14; (xi) settle and adjust, and give releases of, any insurance claim that
relates to any of the Collateral and obtain payment therefor; (xii) instruct any
third party having custody or control of any Collateral or books or records
belonging to, or relating to, such Loan Party Obligor to give Lender the same
rights of access and other rights with respect thereto as Lender has under this
Agreement or any other Loan Document; (xiii) after the occurrence of a Default
or Event of Default, change the address for delivery of such Loan Party
Obligor’s mail and receive and open all mail addressed to such Loan Party
Obligor; (xiv) after the occurrence of a Default or Event of Default, vote any
right or interest with respect to any Investment Property; (xv) endorse or
assign to Lender on such Loan Party Obligor’s behalf any portion of the
Collateral evidenced by an agreement, Instrument or Document if an endorsement
or assignment of any such items is not made by such Loan Party Obligor pursuant
to Section 3.2; and (xvi) after the occurrence of a Default or Event of Default,
instruct any Account Debtor to make all payments due to any Loan Party Obligor
directly to Lender. Any and all sums paid, and any and all costs, expenses,
liabilities, obligations and reasonable attorneys’ fees incurred, by Lender with
respect to the foregoing shall be added to and become part of the Obligations,
shall be payable on demand, and shall bear interest at a rate equal to the
highest interest rate applicable to any of the Obligations. Each Loan Party
Obligor agrees that Lender’s rights under the foregoing power of attorney and/or
any of Lender’s other rights under this Agreement or the other Loan Documents
shall not be construed to indicate that Lender is in control of the business,
management or properties of such Loan Party Obligor.

 

 10 

 

 

4.5           Disputes. Each Loan Party Obligor shall promptly notify Lender of
each dispute or claim relating to its Accounts and Chattel Paper involving an
amount in excess of $10,000. Each Loan Party Obligor agrees that it will not,
without Lender’s prior written consent, compromise or settle any of its Accounts
or Chattel Paper for less than the full amount thereof, grant any extension of
time for payment of any of its Accounts or Chattel Paper, release (in whole or
in part) any Account Debtor or other Person liable for the payment of any of its
Accounts or Chattel Paper or grant any credits, discounts, allowances,
deductions, return authorizations or the like with respect to any of its
Accounts or Chattel Paper; except (unless otherwise directed by Lender during
the existence of a Default or an Event of Default) such Loan Party Obligor may
take any of such actions in the ordinary course of its business consistent with
past practices, provided that Borrower promptly reports the same to Lender.

 

4.6           Invoices. At Lender’s request, after the occurrence of a Default
or Event of Default, each Loan Party Obligor will cause all invoices and
statements which it sends to Account Debtors or other third parties to be
marked, in a manner satisfactory to Lender in its Permitted Discretion, to
reflect payment instructions, and upon the occurrence and during the
continuation of an Event of Default, Lender’s security interest therein.

 

4.7           Access to Collateral, Books and Records. At reasonable times,
Lender and its representatives or agents shall have the right to inspect the
Collateral, and the right to inspect, audit, examine and copy each Loan Party
Obligor’s books and records. Each Loan Party Obligor agrees to give Lender
access to any or all of such Loan Party Obligor’s, and each of its
Subsidiaries’, premises to enable Lender to conduct such inspections, audits and
examinations (including field examinations). Such inspections, audits and
examinations shall be at Borrower’s expense and the charge therefor shall be
Lender’s then current standard charge plus out-of-pocket expenses. Absent the
existence of an Event of Default, no more than three (3) such inspections,
audits and examinations during the first twelve (12) month period following the
Closing Date shall occur, provided that, commencing with the second such period,
the number of such inspections, audits and examinations shall decrease from
three (3) to two (2). Lender may, at Borrower’s expense, use each Loan Party
Obligor’s personnel, computer and other equipment, programs, printed output and
computer readable media, supplies and premises for the collection, sale or other
disposition of Collateral to the extent Lender, in its sole discretion, deems
appropriate during the existence of an Event of Default. Each Loan Party Obligor
hereby irrevocably authorizes all accountants and third parties to disclose and
deliver to Lender, at Borrower’s expense, all financial information, books and
records, work papers, management reports and other information in their
possession regarding the Loan Party Obligors.

 

5.REPRESENTATIONS, WARRANTIES AND COVENANTS.

 

To induce Lender to enter into this Agreement, each Loan Party Obligor
represents, warrants and covenants as follows (it being understood and agreed
that (a) each such representation and warranty (i) will be made as of the date
hereof and be deemed remade as of each date on which any Loan is made or Letter
of Credit is issued (except to the extent any such representation or warranty
expressly relates only to any earlier and/or specified date, in which case such
representation or warranty will be made as of such earlier and/or specified
date), and (ii) shall not be affected by any knowledge of, or any investigation
by, Lender, and (b) each such covenant shall continuously apply with respect to
all times commencing on the date hereof and continuing until the Termination
Date):

 

5.1           Existence and Authority. Each Loan Party Obligor is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization (which jurisdiction is identified in Section 1(a)
of the Disclosure Schedule) and is qualified to do business in each jurisdiction
in which the operation of its business requires that it be qualified (which each
such jurisdiction is identified in Section 1(a) of the Disclosure Schedule),
except where the failure to so qualify could not reasonably be expected to have
a Material Adverse Effect. Each Loan Party Obligor has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Loan Documents to
which it is a party and to carry out the transactions contemplated thereby. The
execution, delivery and performance by each Loan Party Obligor of this Agreement
and all of the other Loan Documents to which such Loan Party Obligor is a party
have been duly and validly authorized, do not violate such Loan Party Obligor’s
Organic Documents, or any law or any agreement or instrument or any court order
which is binding upon any Loan Party or its property, do not constitute grounds
for acceleration of any Indebtedness or obligation under any agreement or
instrument which is binding upon any Loan Party or its property, and do not
require the consent of any Person. No Loan Party is required to obtain any
government approval, consent, or authorization from, or to file any declaration
or statement with, any Governmental Authority in connection with or as a
condition to the execution, delivery or performance of any of the Loan
Documents. This Agreement and each of the other Loan Documents have been duly
executed and delivered by, and are enforceable against, each of the Loan Party
Obligors who have signed them, in accordance with their respective terms,
subject to the effects of bankruptcy, insolvency or laws related to creditor’s
rights. Section 1(f) of the Disclosure Schedule sets forth the ownership of
Borrower and its Subsidiaries, and as of the Closing Date, the Parent.

 

 11 

 

 

5.2         Names; Trade Names and Styles. The name of each Loan Party Obligor
set forth on Section 1(b) of the Disclosure Schedule is its correct and complete
legal name as of the date hereof, and no Loan Party Obligor has used any other
name at any time in the past five years, or at any time will use any other name,
in any tax filing made in any jurisdiction. Listed in Section 1(b) of the
Disclosure Schedule are all prior names used by each Loan Party Obligor at any
time in the past five years and all of the present and prior trade names used by
any Loan Party Obligor at any time in the past five years. Borrower shall give
Lender at least thirty days’ prior written notice (and will deliver an updated
Section 1 (b) of the Disclosure Schedule to reflect the same) before it or any
other Loan Party Obligor changes its legal name or does business under any other
name.

 

5.3         Title to Collateral; Third Party Locations; Permitted Liens. Each
Loan Party Obligor has, and at all times will continue to have, good and, if
applicable, marketable title to all of the Collateral. The Collateral now is,
and at all times will remain, free and clear of any and all Liens, except for
Permitted Liens. Lender now has, and will at all times continue to have, a
first-priority perfected and enforceable security interest in all of the
Collateral, subject only to the Permitted Liens, and each Loan Party Obligor
will at all times defend Lender and the Collateral against all claims of others.
None of the Collateral which is Equipment is, or will at any time, be affixed to
any real property in such a manner, or with such intent, as to become a fixture.
Except for leases or subleases as to which Borrower has delivered to Lender a
landlord’s waiver in form and substance satisfactory to Lender, no Loan Party
Obligor is or will be a lessee or sublessee under any real property lease or
sublease where Collateral is located. Except for warehouses as to which Borrower
has delivered to Lender a warehouseman’s waiver in form and substance
satisfactory to Lender, no Loan Party Obligor is or will at any time be a bailor
of any Goods with an aggregate value in excess of $25,000 at any warehouse or
otherwise. Prior to causing or permitting any Collateral with an aggregate value
in excess of $25,000 to at any time be located upon premises in which any third
party (including any landlord, warehouseman, or otherwise) has an interest,
Borrower shall notify Lender and the applicable Loan Party Obligor shall cause
each such third party to execute and deliver to Lender, in form and substance
reasonably acceptable to Lender, such waivers, collateral access agreements, and
subordinations as Lender shall specify, so as to, among other things, ensure
that Lender’s rights in the Collateral are, and will at all times continue to
be, superior to the rights of any such third party and that Lender has access to
such Collateral. Each applicable Loan Party Obligor will keep at all times in
full force and effect, and will comply at all times with all the terms of, any
lease of real property where any of the Collateral now or in the future may be
located.

 

5.4         Accounts and Chattel Paper. As of each date reported by Borrower,
all Accounts which Borrower has then reported to Lender as then being Eligible
Accounts comply in all respects with the criteria for eligibility set forth in
the definition of Eligible Accounts. All such Accounts and Chattel Paper are
genuine and in all respects what they purport to be, arise out of a completed,
bona fide and unconditional and non-contingent sale and delivery of goods or
rendition of services by Borrower in the ordinary course of its business and in
accordance with the terms and conditions of all purchase orders, contracts or
other documents relating thereto, each Account Debtor thereunder had the
capacity to contract at the time any contract or other document giving rise to
such Accounts and Chattel Paper were executed, and the transactions giving rise
to such Accounts and Chattel Paper comply with all applicable laws and
governmental rules and regulations.

 

5.5         Electronic Chattel Paper. To the extent that any Loan Party Obligor
obtains or maintains any Electronic Chattel Paper, such Loan Party Obligor shall
at all times create, store and assign the record or records comprising the
Electronic Chattel Paper in such a manner that (i) a single authoritative copy
of the record or records exists which is unique, identifiable and except as
otherwise provided below, unalterable, (ii) the authoritative copy identifies
Lender as the assignee of the record or records, (iii) the authoritative copy is
communicated to and maintained by Lender or its designated custodian, (iv)
copies or revisions that add or change an identified assignee of the
authoritative copy can only be made with the participation of Lender, (v) each
copy of the authoritative copy and any copy of a copy is readily identifiable as
a copy that is not the authoritative copy and (vi) any revision of the
authoritative copy is readily identifiable as an authorized or unauthorized
revision.

 

5.6         Capitalization; Investment Property.

 

(a)          No Loan Party Obligor, directly or indirectly, owns, or shall at
any time own, any capital stock or other equity interests of any other Person
except (i) as set forth in Sections 1(f) and 1(g) of the Disclosure Schedule,
which such Sections of the Disclosure Schedule list all Investment Property
owned by each Loan Party Obligor, and (ii) as permitted by Section 5.27(a).

 

 12 

 

 

(b)          None of the Pledged Equity has been issued or otherwise transferred
in violation of the Securities Act, or other applicable laws of any jurisdiction
to which such issuance or transfer may be subject.

 

(c)          The Pledged Equity pledged by each Loan Party Obligor hereunder
constitutes all of the issued and outstanding equity interests of each Issuer
owned by such Loan Party Obligor.

 

(d)          All of the Pledged Equity has been duly and validly issued and is
fully paid and non-assessable, in each case, to the extent applicable, and the
holders thereof are not entitled to any preemptive, first refusal, or other
similar rights. There are no outstanding options, warrants or similar
agreements, documents, or instruments with respect to any of the Pledged Equity.

 

(e)          Each Loan Party Obligor has caused each Issuer to amend or to
otherwise modify its Organic Documents, books, records, and related agreements,
documents, and instruments, as applicable, to reflect the rights and interests
of Lender hereunder, and to the extent required to enable and empower Lender to
exercise and enforce its rights and remedies hereunder in respect of the Pledged
Equity and other Investment Property.

 

(f)          Each Loan Party Obligor will take any and all actions reasonably
required or requested by Lender, from time to time, to (i) cause Lender to
obtain exclusive control of any Investment Property in a manner acceptable to
Lender and (ii) obtain from any Issuers and such other Persons as Lender shall
specify, for the benefit of Lender, written confirmation of Lender’s exclusive
control over such Investment Property and take such other actions as Lender may
reasonably request to perfect Lender’s security interest in any Investment
Property. For purposes of this Section 5.6, Lender shall have exclusive control
of Investment Property if (A) pursuant to Section 3.2, such Investment Property
consists of certificated securities and the applicable Loan Party Obligor
delivers such certificated securities to Lender (with all appropriate
endorsements), (B) such Investment Property consists of uncertificated
securities and either (x) the applicable Loan Party Obligor delivers such
uncertificated securities to Lender or (y) the Issuer thereof agrees, pursuant
to documentation in form and substance satisfactory to Lender, that it will
comply with instructions originated by Lender without further consent by the
applicable Loan Party Obligor, and (C) such Investment Property consists of
security entitlements and either (x) Lender becomes the entitlement holder
thereof or (y) the appropriate securities intermediary agrees, pursuant to
documentation in form and substance satisfactory to Lender, that it will comply
with entitlement orders originated by Lender without further consent by the
applicable Loan Party Obligor. Each Loan Party Obligor that is a limited
liability company or a partnership hereby represents and warrants that it has
not, and at no time will, elect pursuant to the provisions of Section 8-103 of
the UCC to provide that its equity interests are securities governed by Article
8 of the UCC.

 

(g)          No Loan Party owns, or has any present intention of acquiring, any
“margin security” or any “margin stock” within the meaning of Regulations T, U
or X of the Board of Governors of the Federal Reserve System (herein called
“margin security” and “margin stock”). None of the proceeds of the Loans will be
used, directly or indirectly, for the purpose of purchasing or carrying, or for
the purpose of reducing or retiring any Indebtedness which was originally
incurred to purchase or carry, any margin security or margin stock or for any
other purpose which might constitute the transactions contemplated hereby a
“purpose credit” within the meaning of said Regulations T, U or X, or cause this
Agreement to violate any other regulation of the Board of Governors of the
Federal Reserve System or the Exchange Act, or any rules or regulations
promulgated under such statutes.

 

(h)          No Loan Party Obligor shall vote to enable, or take any other
action to cause or to permit, any Issuer to issue any equity interests of any
nature, or to issue any other securities or interests convertible into or
granting the right to purchase or exchange for any equity interests of any
nature of any Issuer.

 

(i)          No Loan Party Obligor shall take, or fail to take, any action that
would in any manner impair the value or the enforceability of Lender’s Lien on
any of such Loan Party Obligor’s Investment Property, or any of Lender’s rights
or remedies under this Agreement or any other Loan Document with respect to any
such Investment Property.

 

 13 

 

 

(j)          In the case of any Loan Party Obligor which is an Issuer, such
Issuer agrees that the terms of Section 7.3(g)(iii) of this Agreement shall
apply to such Loan Party Obligor with respect to all actions that may be
required of it pursuant to such Section 7.3(g)(iii) regarding the Investment
Property issued by it.

 

5.7         Commercial Tort Claims. No Loan Party Obligor, as of the date
hereof, has any Commercial Tort Claims pending other than those listed in
Section 2 of the Disclosure Schedule, and each Loan Party Obligor shall promptly
(but in any case no later than five Business Days thereafter) notify Lender in
writing upon incurring or otherwise obtaining a Commercial Tort Claim after the
date hereof against any third party in excess of $100,000. Such notice shall
constitute such Loan Party Obligor’s authorization to amend such Section 2 to
add such Commercial Tort Claim and shall automatically be deemed to amend such
Section 2 to include such Commercial Tort Claim.

 

5.8         State of Organization; Location of Collateral. Sections 1(c) and
1(d) of the Disclosure Schedule set forth (i) each place of business of each
Loan Party Obligor (including its chief executive office), (ii) all locations
where all Inventory, Equipment (other than Equipment out for repair and
vehicles) and other Collateral with an aggregate value in excess of $25,000
owned by each Loan Party Obligor is kept, and (iii) whether each such Collateral
location or place of business (including each Loan Party Obligor’s chief
executive office) is owned by a Loan Party or leased (and if leased, specifies
the complete name and notice address of each lessor). No Collateral with an
aggregate value in excess of $25,000 (other than Accounts owing by foreign
Account Debtors) is located outside the United States or in the possession of
any lessor, bailee, warehouseman or consignee, except as expressly indicated in
Sections 1(c) and 1(d) of the Disclosure Schedule. Each Loan Party Obligor will
give Lender at least thirty days’ prior written notice before changing its state
of organization, opening any additional place of business where any Collateral
is located, changing its chief executive office or the location of its books and
records, or moving any of the Collateral to a location other than one of the
locations set forth in Sections 1(c) and 1(d) of the Disclosure Schedule, and
will execute and deliver all financing statements, landlord waivers, collateral
access agreements, mortgages, and all other agreements, instruments and
documents which Lender shall require in connection therewith prior to making
such change, all in form and substance reasonably satisfactory to Lender.
Without the prior written consent of Lender, no Loan Party Obligor will at any
time (x) change its state of organization or (y) allow any Collateral with an
aggregate value in excess of $25,000 (other than Accounts owing by foreign
Account Debtors) to be located outside of the continental United States.

 

5.9         Financial Statements and Reports; Solvency.

 

(a)          All financial statements delivered to Lender by or on behalf of any
Loan Party Obligor have been, and at all times will be, prepared in conformity
with GAAP and completely and in all material respects fairly reflect the
financial condition of the Loan Party Obligor covered thereby, at the times and
for the periods therein stated.

 

(b)          As of the Closing Date (after giving effect to the Loans and
Letters of Credit to be made or issued on such date, and the consummation of the
transactions contemplated hereby), and as of each other day that any Loan or
Letter of Credit is made or issued (after giving effect thereof), (i) the fair
saleable value of all of the assets and properties of each Loan Party Obligor,
individually, exceeds the aggregate liabilities and Indebtedness of each such
Loan Party Obligor (including contingent liabilities), (ii) each Loan Party
Obligor, individually, is solvent and able to pay its debts as they come due,
(iii) each Loan Party Obligor, individually, has sufficient capital to carry on
its business as now conducted and as proposed to be conducted, (iv) no Loan
Party is contemplating either the liquidation of all or any substantial portion
of its assets or property, or the filing of any petition under any state,
federal, or other bankruptcy or insolvency law, and (v) no Loan Party Obligor
has knowledge of any Person contemplating the filing of any such petition
against any Loan Party Obligor.

 

 14 

 

 

5.10         Tax Returns and Payments; Pension Contributions. Each Loan Party
Obligor has timely filed all tax returns and reports required by applicable law,
has timely paid all applicable federal and state income Taxes and other material
Taxes, assessments, deposits and contributions owing by such Loan Party Obligor
and will timely pay all such items in the future as they became due and payable.
Each Loan Party Obligor may, however, defer payment of any contested taxes;
provided, that such Loan Party Obligor (i) in good faith contests its obligation
to pay such Taxes by appropriate proceedings promptly and diligently instituted
and conducted; (ii) notifies Lender in writing of the commencement of, and any
material development in, the proceedings; (iii) posts bonds or takes any other
steps required to keep the contested taxes from becoming a Lien upon any of the
Collateral; (iv) maintains adequate reserves therefor in conformity with GAAP.
No Loan Party Obligor has received written notice from any tax authority of any
claims or adjustments proposed for any prior tax years that could result in
additional material Taxes becoming due and payable by any Loan Party, nor does
any Loan Party Obligor have knowledge of any such proposed claims or adjustments
based upon contact with a Tax authority. Each Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
applicable laws. Each Plan that is intended to be a qualified plan under Section
401(a) of the Code has received a favorable determination letter or opinion
letter from the Internal Revenue Service to the effect that the form of such
Plan is qualified under Section 401(a) of the Code and the trust related thereto
has been determined by the Internal Revenue Service to be exempt from federal
income tax under Section 501(a) of the Code, or an application for such a letter
is currently being processed by the Internal Revenue Service. To the knowledge
of each Loan Party Obligor, nothing has occurred that would prevent or cause the
loss of such tax-qualified status. There are no pending or, to the knowledge of
any Loan Party Obligor, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to result in liabilities individually or in the aggregate in excess of
$10,000. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in liabilities of any Loan Party individually
or in the aggregate on any Loan Party in excess of $10,000. No ERISA Event has
occurred, and no Loan Party is aware of any fact, event or circumstance that
could reasonably be expected to constitute or result in an ERISA Event with
respect to any Pension Plan, in each case that could reasonably be expected to
result in liabilities individually or in the aggregate in excess of $10,000.
Each Loan Party Obligor and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained, in each case except as could not reasonably be
expected to result in liabilities individually or in the aggregate to the Loan
Party Obligors in excess of $10,000. As of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and no Loan Party Obligor knows
of any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date. No Loan Party Obligor nor any ERISA Affiliate
has incurred any liability to the PBGC other than for the payment of premiums,
and there are no premium payments which have become due that are unpaid, except
as could not reasonably be expected to result in liabilities individually or in
the aggregate to the Loan Obligors in excess of $10,000. No Loan Party Obligor
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA except as could not reasonably be
expected to result in liabilities individually or in the aggregate to the Loan
Parties in excess of $10,000. No Pension Plan has been terminated by the plan
administrator thereof nor by the PBGC, and no event or circumstance has occurred
or exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Pension Plan except as
could not reasonably be expected to result in liabilities individually or in the
aggregate to the Loan Party Obligors in excess of $10,000.

 



5.11       Compliance with Laws; Intellectual Property; Licenses.

 

(a)          Each Loan Party Obligor has complied, and will continue at all
times to comply, with all provisions of all applicable laws and regulations,
including those relating to the ownership of real or personal property, the
conduct and licensing of each Loan Party Obligor’s business, the payment and
withholding of Taxes, ERISA and other employee matters, and safety and
environmental matters, except to the extent the non-compliance therewith could
not reasonably be expected to have a Material Adverse Effect.

 

(b)          No Loan Party Obligor has received written notice of default or
violation, nor is any Loan Party Obligor in default or violation, with respect
to any judgment, order, writ, injunction, decree, demand or assessment issued by
any court or any federal, state, local, municipal or other Governmental
Authority relating to any aspect of any Loan Party Obligor’s business, affairs,
properties or assets. No Loan Party Obligor has received written notice of or
been charged with, or is, to the knowledge of any Loan Party Obligor, under
investigation with respect to, any violation in any material respect of any
provision of any applicable law.

 

(c)          No Loan Party Obligor owns any registered Intellectual Property as
of the date hereof, except as set forth in Section 4 of the Disclosure Schedule.
Except as set forth in Section 4 of the Disclosure Schedule, none of the
Intellectual Property owned by any Loan Party Obligor is the subject of any
licensing or franchise agreement pursuant to which such Loan Party Obligor is
the licensor or franchisor. Each Loan Party Obligor shall promptly (but in any
event within thirty (30) days thereafter) notify Lender in writing of any
additional registered Intellectual Property rights acquired or arising after the
date hereof and shall submit to Lender a supplement to Section 4 of the
Disclosure Schedule to reflect such additional rights (provided that such Loan
Party Obligor’s failure to do so shall not impair Lender’s security interest
therein). Each Loan Party Obligor shall execute a separate security agreement
granting Lender a security interest in such Intellectual Property (whether owned
on the date hereof or thereafter), in form and substance reasonably acceptable
to Lender and suitable for registering such security interest in such
Intellectual Property with the United States Patent and Trademark Office or
United States Copyright Office, as applicable (provided that such Loan Party
Obligor’s failure to do so shall not impair Lender’s security interest therein).
Each Loan Party Obligor owns or has, and will at all times continue to own or
have, the valid right to use all material patents, trademarks, copyrights,
software, computer programs, equipment designs, network designs, equipment
configurations, technology and other Intellectual Property used, marketed and
sold in such Loan Party Obligor’s business, and each Loan Party Obligor is in
compliance, and will continue at all times to comply, in all material respects
with all material licenses, user agreements and other such agreements regarding
the use of Intellectual Property. As of the date hereof, no Loan Party Obligor
has any knowledge that, or has received any notice claiming that, any of such
Intellectual Property infringes upon or violates the rights of any other Person.

 

 15 

 

 

(d)          Each Loan Party Obligor (i) has each Federal Maritime Commission
(“FMC”) license that is required to operate its business as currently being
operated, and has undertaken each registration, publishes each tariff and has in
place each bond required by the FMC with respect to its business operations,
(ii) is in full compliance with all applicable requirements of the United States
Shipping Act of 1984, as amended, FMC regulations and other United States laws
and regulations applicable to it with respect to water, air, rail, motor, and
other transportation, freight forwarding, warehousing, cargo receipt and
handling and logistics, and (iii) except to the extent any non-compliance could
not reasonably be expected to have a Material Adverse Effect, is in compliance
with all applicable foreign laws and regulations with respect to water, air,
rail, motor, and other transportation, freight forwarding, warehousing, cargo
receipt and handling and logistics.

 

(e)          Without limiting subparagraph (d) above, each Loan Party Obligor
has, and will continue at all times to have, all international, federal, state,
local and other licenses and permits required to be maintained in connection
with such Loan Party Obligor’s business operations, including, without
limitation, those required by the United States Department of Transportation,
International Air Transportation Association, United States Department of
Homeland Security and Border Service, and United States Customs and Border
Protection, except where the failure to maintain any such license or permit
could not reasonably be expected to have a Material Adverse Effect, and all such
licenses and permits are valid and in full force and effect. Each Loan Party
Obligor has, and will continue at all times to have, complied with the
requirements of such licenses and permits in all material respects, and has
received no written notice of any pending or threatened proceedings for the
suspension, termination, revocation or limitation thereof. No Loan Party Obligor
is aware of any facts or conditions that could reasonably be expected to cause
or permit any of such licenses or permits to be voided, revoked or withdrawn.
Each Loan Party Obligor (i) maintains all surety bonds required by all
applicable international, federal, state and local laws and (ii) is compliant
with the Customs-Trade Partnership Against Terrorism.

 

5.12        Litigation. Section 1(e) of the Disclosure Schedule discloses all
claims, proceedings, litigation or investigations pending or (to each Loan Party
Obligor’s knowledge) threatened against any Loan Party Obligor as of the date
hereof. Other than as disclosed in Section 1(e) of the Disclosure Schedule,
there is no claim, suit, litigation, proceeding or investigation pending or (to
each Loan Party Obligor’s knowledge) threatened by or against or affecting any
Loan Party in any court or before any Governmental Authority (or any basis
therefor known to any Loan Party Obligor) which may result, either separately or
in the aggregate, in liability in excess of $150,000 for the Loan Party
Obligors, in any Material Adverse Effect, or in any material impairment in the
ability of any Loan Party Obligor to carry on its business in substantially the
same manner as it is now being conducted.

 

5.13        Use of Proceeds. All proceeds of all Loans and Letters of Credit
shall be used by Borrower solely (i) with respect to Loans made on the Closing
Date, to pay in full the Indebtedness (and any related interest, fees and
expenses) owing to Presidential Finance, (ii) to pay the fees, costs, and
expenses incurred in connection with this Agreement, the other Loan Documents,
and the transactions contemplated hereby, (iii) for Borrower’s working capital
purposes, and (iv) for such other purposes not prohibited by this Agreement or
applicable law. All proceeds of all Loans and Letters of Credit will be used
solely for lawful business purposes.

 

5.14        Insurance.

 

(a)          Each Loan Party will at all times carry property, liability and
other insurance (including credit insurance to any foreign Accounts), with
insurers reasonably acceptable to Lender, in such form and amounts, and with
such deductibles and other provisions, as Lender shall require in its Permitted
Discretion, and Borrower will provide Lender with evidence satisfactory to
Lender that such insurance is, at all times, in full force and effect. A true
and complete listing of such insurance as of the Closing Date, including
issuers, coverages and deductibles, is set forth in Section 5 of the Disclosure
Schedule. Each property insurance policy and credit insurance policy shall name
Lender as lender loss payee and shall contain a lender’s loss payable
endorsement in form reasonably acceptable to Lender, any liability insurance
policy shall name Lender as an additional insured, and each business
interruption insurance policy shall be collaterally assigned to Lender, all in
form and substance satisfactory to Lender. All policies of insurance shall
provide that they may not be cancelled or changed without at least thirty days’
prior written notice to Lender, and shall otherwise be in form and substance
satisfactory to Lender. Borrower shall advise Lender promptly of any policy
cancellation, non-renewal, reduction, or material amendment with respect to any
insurance policies maintained by any Loan Party or any receipt by any Loan Party
of any notice from any insurance carrier regarding any intended or threatened
cancellation, non-renewal, reduction or material amendment of any of such
policies, and Borrower shall promptly deliver to Lender copies of all notices
and related documentation received by any Loan Party in connection with the
same.

 

 16 

 

 

(b)          Borrower shall deliver to Lender, no later than fifteen (15) days
prior to the expiration of any then current insurance policies, insurance
certificates evidencing renewal of all such insurance policies required by this
Section 5.14. Borrower shall deliver to Lender, upon Lender’s request,
certificates evidencing such insurance coverage in such form as Lender shall
specify. If any Loan Party fails to provide Lender with a certificate of
insurance or other evidence of the continuing insurance coverage required by
this Agreement within five (5) days of Lender’s written request, Lender may
purchase insurance required by this Agreement at Borrower’s expense. This
insurance may, but need not, protect any Loan Party’s interests.

 

5.15       Financial, Collateral and Other Reporting / Notices. Each Loan Party
Obligor has kept and will at all times keep adequate records and books of
account with respect to its business activities and the Collateral in which
proper entries are made in accordance with GAAP reflecting all its financial
transactions. Each Loan Party Obligor will cause to be prepared and furnished to
Lender, in each case in a form and in such detail as is reasonably acceptable to
Lender, the following items (the items to be provided under this Section 5.15
shall be delivered to Lender in writing or, if requested by Lender, by an
Approved Electronic Communication).

 

(a)          Borrowing Base / Collateral Reports / Disclosure Schedules / Other
Items. The items described on Schedule E hereto by the respective dates set
forth therein;

 

(b)          Annual Financial Statements. Not later than one hundred twenty
(120) days after the close of each Fiscal Year, unqualified, audited financial
statements of Parent and its Subsidiaries on a consolidated basis as of the end
of such year, and separate financial statements for (i) the Borrowers and their
Subsidiaries, and (ii) INDCO and its Subsidiaries, in all instances including
balance sheet, income statement, statement of cash flow, results of their
respective operations during such year, together with comparative figures for
the immediately preceding Fiscal Year and the corresponding figures from the
budget for the Fiscal Year covered by such financial statements. Such annual
audited consolidated financial statements of Parent will include management
discussion and analysis of such results, and will be certified by a firm of
independent certified public accountants selected by Borrower but reasonably
acceptable to Lender, together with a copy of any management letter issued in
connection therewith. Concurrently with the delivery of such financial
statements, Borrower shall deliver to Lender a Compliance Certificate,
indicating whether (i) Borrower is in compliance with each of the covenants
specified in Section 5.28, and setting forth a detailed calculation of such
covenants, and (ii) any Default or Event of Default is then in existence;

 

(c)          Monthly Financial Statements. Not later than forty-five (45) days
after the end of each month hereafter, including the last month of each Fiscal
Year, unaudited interim financial statements of each Borrower and its
subsidiaries as of the end of such month and of the portion of such Fiscal Year
then elapsed, including balance sheet, income statement, statement of cash flow,
and the results of their respective operations during such month and the
then-elapsed portion of the Fiscal Year, and comparative figures for the same
periods in the immediately preceding Fiscal Year and the corresponding figures
from the budget for the Fiscal Year covered by such financial statements, in
each case, on a consolidated and consolidating basis, certified by the principal
financial officer of Administrative Borrower as prepared in accordance with GAAP
and fairly presenting the consolidated financial position and results of
operations (including management discussion and analysis of such results) of
each Loan Party Obligor for such month and period, subject only to changes from
ordinary course year-end audit adjustments and except that such statements need
not contain footnotes. Concurrently with the delivery of such financial
statements. Borrower shall deliver to Lender a Compliance Certificate,
indicating (i) whether any Default or Event of Default is then in existence, and
(ii) if such month end is also a quarter end, Borrower is in compliance with
each of the covenant specified in Section 5.28, and setting forth a detailed
calculation of such covenant;

 

 17 

 

 

(d)          Quarterly Financial Statements. Not later than forty-five (45) days
after the end of each fiscal quarter, (i) Parent’s Quarterly Report on Form 10-Q
as filed with the United States Securities Exchange Commission, together with a
comparison of same to (A) the Parent’s Quarterly Report on Form 10-Q filed for
the same quarter in the prior year, and (B) the Parent’s Quarterly Report on
Form 10-Q filed for the prior quarter, together with a management discussion
analysis thereof, and (ii) a “spreadsheet” in the form previously delivered to
the Lender prior to the Closing Date which contains the consolidating financial
statements of (A) the Borrower, including all corporate expenses, and (B) INDCO
and its Subsidiaries, in both cases reconciled to such Form 10-Q.

 

(e)          Projections, Etc. Not later than fifteen days prior to the end of
each Fiscal Year, monthly business projections for the following Fiscal Year for
the Loan Party Obligors on a consolidated basis, which projections shall include
for each such period Borrowing Base projections, profit and loss projections,
balance sheet projections, income statement projections and cash flow
projections;

 

(f)          Shareholder Reports, Etc. Promptly after the sending or filing
thereof, as the case may be, copies of any proxy statements, financial
statements or reports which each Loan Party Obligor has made available to its
shareholders and copies of any regular, periodic and special reports or
registration statements which any Loan Party Obligor files with the Securities
and Exchange Commission or any Governmental Authority which may be substituted
therefor, or any national securities exchange;

 

(g)          ERISA Reports. Copies of any annual report to be filed pursuant to
the requirements of ERISA in connection with each plan subject thereto promptly
upon request by Lender and in addition, each Loan Party Obligor shall promptly
notify Lender upon having knowledge of any ERISA Event;

 

(h)          Tax Returns. Each federal and state income tax return filed by any
Loan Party Obligor or Other Obligor promptly (but in no event later than ten
days following the filing of such return), together with such supporting
documentation as is supplied to the applicable tax authority with such return
and proof of payment of any amounts owing with respect to such return; and

 

(i)          Notification of Certain Changes. Borrower will promptly (and in no
case later than the earlier of (i) five Business Days after the occurrence of
any of the following and (ii) such other date that such information is required
to be delivered pursuant to this Agreement or any other Loan Document) notify
Lender in writing of: (i) the occurrence of any Default or Event of Default,
(ii) the occurrence of any event that has had, or may have, a Material Adverse
Effect, (iii) any change in any Loan Party Obligor’s President, Chief Executive
Officer or Chief Financial Officer, (iv) any investigation, action, suit,
proceeding or claim (or any material development with respect to any existing
investigation, action, suit, proceeding or claim) relating to any Loan Party,
any officer or director of a Loan Party Obligor, the Collateral or which may
result in an adverse impact upon any Loan Party Obligor’s business, assets or
financial condition, (v) any material loss or damage to the Collateral, (vi) any
event or the existence of any circumstance that has resulted in, or could
reasonably be expected to result in, any material adverse change in the business
or financial affairs of any Loan Party Obligor, any Default, or any Event of
Default, or which would make any representation or warranty previously made by
any Loan Party Obligor to Lender untrue in any material respect or constitute a
material breach if such representation or warranty was then being made, (vii)
any actual or alleged breaches of any Material Contract or termination or threat
to terminate any Material Contract or any material amendment to or modification
of a Material Contract, or the execution of any new Material Contract by any
Loan Party Obligor, and (viii) any change in any Loan Party Obligor’s certified
accountant. In the event of each such notice under this Section 5.15(i),
Borrower shall give notice to Lender of the action or actions that each Loan
Party Obligor has taken, is taking, or proposes to take with respect to the
event or events giving rise to such notice obligation.

 

(j)          Other Information. Promptly upon request, such other data and
information (financial and otherwise) as Lender, from time to time, may
reasonably request, bearing upon or related to the Collateral or each Loan Party
Obligor’s and each Other Obligor’s business or financial condition or results of
operations.

 

5.16       Litigation Cooperation. Should any third-party suit, regulatory
action, or any other judicial, administrative, or similar proceeding be
instituted by or against Lender with respect to any Collateral or in any manner
relating to any Loan Party Obligor, this Agreement, any other Loan Document or
the transactions contemplated hereby, each Loan Party Obligor shall, without
expense to Lender, make available each Loan Party Obligor, such Loan Party
Obligor’s officers, employees and agents, and any Loan Party Obligor’s books and
records, without charge, to the extent that Lender may deem them reasonably
necessary in order to prosecute or defend any such suit or proceeding.

 

 18 

 

 

5.17         Maintenance of Collateral, Etc. Each Loan Party Obligor will
maintain all of the Collateral in good working condition, ordinary wear and tear
excepted, and no Loan Party Obligor will use the Collateral for any unlawful
purpose.

 

5.18         Material Contracts. Except as expressly disclosed in Section 1(h)
of the Disclosure Schedule, no Loan Party Obligor is (a) a party to any contract
which if breached could reasonably be expected to have a Material Adverse Effect
or (b) in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in (x) any contract to which it
is a party or by which any of its assets or properties is bound, which default,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or result in liabilities in excess of $100,000 or (y)
any Material Contract. Except for the contracts and other agreements listed in
Section 1(h) of the Disclosure Schedule, no Loan Party Obligor is party, as of
the Closing Date, to any (i) employment agreements covering the executive
management of any Loan Party Obligor, (ii) collective bargaining agreements or
other labor agreements covering any employees of any Loan Party Obligor,
(iii) agreements for managerial, consulting or similar services to which any
Loan Party Obligor is a party or by which it is bound, (iv) agreements regarding
any Loan Party Obligor, its assets or operations or any investment therein to
which any of its equity holders is a party, (v) patent licenses, trademark
licenses, copyright licenses or other lease or license agreements to which any
Loan Party Obligor is a party, either as lessor or lessee, or as licensor or
licensee, (vi) distribution, marketing or supply agreements to which any Loan
Party Obligor is a party, (vii) customer agreements to which any Loan Party
Obligor is a party (in each case with respect to any contract of the type
described in the preceding clauses (i), (iii), (iv), (v), (vi) and (vii)
requiring payments of more than $100,000 in the aggregate in any Fiscal Year),
(viii) partnership agreements to which any Loan Party Obligor is a partner,
limited liability company agreements to which any Loan Party is a member or
manager, or joint venture agreements to which any Loan Party Obligor is a party,
or (ix) real estate leases (each such contract and agreement described in the
preceding clauses (i) to (x), a “Material Contract”).

 

5.19         No Default. No Default or Event of Default has occurred and is
continuing.

 

5.20         No Material Adverse Change. As of the date hereof, since June 30,
2017, and as of any date thereafter, since the date of the last delivery of
Borrower’s annual financial statements, there has been no material adverse
change in the financial condition, business, prospects, operations, or
properties of any Loan Party Obligor or any Other Obligor.

 

5.21         Full Disclosure. No report, notice, certificate, information or
other statement delivered or made (including, in electronic form) by or on
behalf of any Loan Party, any Other Obligor or any of their respective
Affiliates to Lender in connection with this Agreement or any other Loan
Document contains or will at any time contain any untrue statement of a material
fact, or omits or will at any time omit to state any material fact necessary to
make any statements contained herein or therein not misleading. Except for
matters of a general economic or political nature which do not affect any Loan
Party or any Other Obligor uniquely, there is no fact presently known to any
Loan Party Obligor, which has not been disclosed to Lender, which has had or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

5.22         Sensitive Payments. No Loan Party (a) has made or will at any time
make any contributions, payments or gifts to or for the private use of any
governmental official, employee or agent where either the payment or the purpose
of such contribution, payment or gift is illegal under the applicable laws of
the United States or the jurisdiction in which made or any other applicable
jurisdiction, (b) has established or maintained or will at any time establish or
maintain any unrecorded fund or asset for any purpose or made any false or
artificial entries on its books, (c) has made or will at any time make any
payments to any Person with the intention that any part of such payment was to
be used for any purpose other than that described in the documents supporting
the payment, or (d) has engaged in or will at any time engage in any “trading
with the enemy” or other transactions violating any rules or regulations of the
Office of Foreign Assets Control or any similar applicable laws, rules or
regulations.

 

 19 

 

 

5.23         Parent. Parent does not and shall not at any time (i) engage in any
business activities other than serving as a passive holding company for
Borrower, INDCO, and any other Person which Parent may acquire after the Closing
Date (provided that such acquisition is not consummated directly or indirectly
with proceeds of the Revolving Loans), (ii) have any material assets other than
the outstanding equity interests owned by it of Borrower, INDCO and any other
Person which Parent may acquire after the Closing Date (provided that such
acquisition is not consummated directly or indirectly with proceeds of the
Revolving Loans), (iii) have any Subsidiaries other than Borrower, INDCO, or and
any other Person which Parent may acquire as a Subsidiary after the Closing Date
(provided that such acquisition is not consummated directly or indirectly with
proceeds of the Revolving Loans), or (iv) have any material liabilities other
than the Obligations except as approved by Lender.

 

5.24         Patriot Act. To the extent applicable, each Loan Party is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of
the proceeds of the Loans will be used by any Loan Party Obligor or any of their
Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

5.25         OFAC. No Loan Party is in violation of any of the country or list
based economic and trade sanctions administered and enforced by OFAC. No Loan
Party (a) is a Sanctioned Person or a Sanctioned Entity, (b) has its assets
located in Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with, Sanctioned Persons or Sanctioned Entities. No proceeds of any
Loan will be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity.

 

5.26         Government Regulation. No Loan Party is subject to regulation under
the Investment Company Act of 1940 or under any other federal or state statute
or regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable. No Loan
Party is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

 

5.27       Negative Covenants. No Loan Party Obligor shall, and no Loan Party
Obligor shall permit any Loan Party Obligor to, without Lender’s prior written
consent:

 

(a)          Except with respect to a Permitted Acquisition, merge or
consolidate with another Person, form any new Subsidiary, or acquire any
interest in any Person; provided, however, that (i) a Loan Party Obligor (other
than Parent) may merge with another Loan Party Obligor, (ii) new Subsidiaries of
a Loan Party Obligor may be formed so long as such Subsidiary is joined as a
Loan Party Obligor hereunder, and (iii) so long as the investment limits in
subpart (e) below are with respect to joint ventures complied with, a Loan Party
Obligor may create a CFC via joint venture, which such Subsidiary will not have
to join as a Loan Party Obligor hereunder;

 

(b)          acquire any assets, except in connection with a Permitted
Acquisition, except in the ordinary course of business and as otherwise
expressly permitted by this Agreement;

 

(c)          enter into any transaction outside the ordinary course of business;

 

(d)          except for Permitted Dispositions, sell, transfer, return, or
dispose of any Collateral or other assets;

 

(e)          make any loans to, or investments in, any Affiliate or other Person
in the form of money or other assets, provided that (i) Borrower may make loans
and investments in its wholly-owned domestic Subsidiaries that are Loan Party
Obligors, and (ii) Parent may make investments in (A) Borrower, (B) INDCO, and
(C) those loans or investments permitted by subclauses (i), (ii), or (iii) of
Section 5.23 above; provided that such loans or investments as to (B) and (C)
are not funded directly or indirectly with the proceeds of any Revolving Loan.

 

 20 

 

 

(f)          incur any Indebtedness other than the Obligations, Permitted
Indebtedness and other Indebtedness which is unsecured and does not exceed
$250,000 in the aggregate at any one time;

 

(g)          create, incur, assume or suffer to exist any Lien or other
encumbrance of any nature whatsoever, other than in favor of Lender to secure
the Obligations, on any of its assets whether now or hereafter owned, other than
Permitted Liens;

 

(h)          guaranty or otherwise become liable with respect to the obligations
(other than the Obligations) of another Person other than (i) the Obligations,
(ii) endorsements or instruments or other payment items for deposits, and (iii)
as to Parent only, Parent may guaranty or otherwise become liable for the
foregoing as to INDCO;

 

(i)          pay or declare any dividends or distributions on any Loan Party’s
stock or other equity interest except for Permitted Dividends;

 

(j)          redeem, retire, purchase or otherwise acquire, directly or
indirectly, any of Loan Party’s (other than Parent’s) capital stock or other
equity interests;

 

(k)          make any change in any Loan Party’s (other than Parent’s) capital
structure;

 

(l)          dissolve or elect to dissolve;

 

(m)          engage, directly or indirectly, in a business other than the
business which is being conducted on the date hereof (and any business
substantially similar, related, or incidental thereto) (except as to Parent as
to which the foregoing shall not apply), wind up its business operations or
cease substantially all, or any material portion, of its normal business
operations, or suffer any material disruption, interruption or discontinuance of
a material portion of its normal business operations;

 

(n)          pay any principal or other amount on any Indebtedness that is
contractually subordinated to Lender in violation of the applicable
subordination or intercreditor agreement;

 

(o)          enter into any transaction with an Affiliate other than on
arms-length terms disclosed to Lender in writing and transactions expressly
permitted under this Agreement;

 

(p)          change its state of organization or enter into any transaction
which has the effect of changing its state of organization except as provided
for in Section 5.8;

 

(q)          agree, consent, permit or otherwise undertake to amend or otherwise
modify any of the terms or provisions of any Loan Party Obligor’s Organic
Documents, except for such amendments or other modifications required by
applicable law or that are not adverse to Lender, and then, only to the extent
such amendments or other modifications are fully disclosed in writing to Lender
no less than five (5) Business Days prior to being effectuated;

 

(r)          enter into or assume any agreement prohibiting the creation or
assumption of any Lien to secure the Obligations upon its properties or assets,
whether now owned or hereafter acquired; or

 

(s)          create or otherwise cause or suffer to exist or become effective
any encumbrance or restriction (other than any Loan Document) of any kind on the
ability of any such Person to pay or make any dividends or distributions to
Borrower, to pay any of the Obligations, to make loans or advances or to
transfer any of its property or assets to Borrower.

 

5.28       Financial Covenant. Each Loan Party Obligor shall at all times comply
with the Financial Covenant described on Schedule F.

 

 21 

 

 

6.RELEASE, LIMITATION OF LIABILITY AND INDEMNITY.

 

6.1           Release. Borrower and each other Loan Party Obligor, on behalf of
itself and its successors, assigns, heirs, and other legal representatives,
hereby absolutely, unconditionally and irrevocably releases, remises and forever
discharges Lender and any and all Participants, their successors and assigns,
their Affiliates, their respective directors, officers, employees, attorneys and
agents and any other Person affiliated with or representing Lender (the
“Released Parties”) of and from any and all liability, including all actual or
potential claims, demands or causes of action of any kind, nature or description
whatsoever, whether arising in law or equity or under contract or tort or under
any state or federal law or otherwise which Borrower or any other Loan Party
Obligor or any of their successors, assigns, or other legal representatives has
had, now has or has made claim to have against any of the Released Parties for
or by reason of any act, omission, matter, cause or thing whatsoever, including
any liability arising from acts or omissions pertaining to the transactions
contemplated by this Agreement and the other Loan Documents, whether based on
errors of judgment or mistake of law or fact, from the beginning of time to and
including the date hereof, whether such claims, demands and causes of action are
matured or known or unknown. Notwithstanding any provision in this Agreement to
the contrary, this Section 6.1 shall remain operative even after the Termination
Date and shall survive the payment in full of all of the Loans. Such release is
made on the date hereof and remade upon each request for a Loan or Letter of
Credit by Borrower.

 

6.2           Limitation of Liability. In no circumstance will any of the
Released Parties be liable for lost profits or other special, punitive, or
consequential damages. Notwithstanding any provision in this Agreement to the
contrary, this Section 6.2 shall remain operative even after the Termination
Date and shall survive the payment in full of all of the Loans.

 

6.3           Indemnity. Each Loan Party Obligor hereby agrees to indemnify the
Released Parties and hold them harmless from and against any and all claims,
debts, liabilities, demands, obligations, actions, causes of action, penalties,
costs and expenses (including attorneys’ fees), of every nature, character and
description, which the Released Parties may sustain or incur based upon or
arising out of any of the transactions contemplated by this Agreement or any
other Loan Document or any of the Obligations, including any transactions or
occurrences relating to the issuance of any Letter of Credit, any Collateral
relating thereto, any drafts thereunder and any errors or omissions relating
thereto (including any loss or claim due to any action or inaction taken by the
issuer of any Letter of Credit or Lender) (and for this purpose any charges to
Lender by any issuer of Letters of Credit shall be conclusive as to their
appropriateness and may be charged to the Loan Account), or any other matter,
cause or thing whatsoever occurred, done, omitted or suffered to be done by
Lender relating to any Loan Party or the Obligations (except any such amounts
sustained or incurred solely as the result of the gross negligence or willful
misconduct of such Released Parties, as finally determined by a court of
competent jurisdiction). Notwithstanding any provision in this Agreement to the
contrary, this Section 6.3 shall remain operative even after the Termination
Date and shall survive the payment in full of all of the Loans.

 

7.EVENTS OF DEFAULT AND REMEDIES.

 

7.1          Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default”:

 

(a)          if any warranty, representation, statement, report or certificate
made or delivered to Lender by or on behalf of any Loan Party Obligor or any
Other Obligor is untrue or misleading in any material respect or, to the extent
already qualified by materiality, in any respect;

 

(b)          if any Loan Party Obligor or any Other Obligor fails to pay to
Lender, (i) when due, any principal or interest payment required under this
Agreement or any other Loan Document, or (ii) within three (3) Business Days
when due, any other monetary Obligation;

 

(c)          if any Loan Party or any Other Obligor breaches any covenant or
obligation contained in:

 

(i)          Sections 4.1, 4.6, 4.7, 5.3, 5.4, 5.5, 5.6, 5.8, 5.9, 5.10, 5.11,
5.13, 5.14, 5.15, 5.21, 5.22, 5.23, 5.24, 5.25, 5.27, 5.28, 8.1, 8.5, 8.12, 9,
10.7 or 10.13 of this Agreement; or

 

 22 

 

 

(ii)         any other Section of this Agreement or any other Loan Document (to
the extent such breach is not otherwise embodied in any other provision of this
Section 7.1 for which a different cure period is specified or which constitutes
an immediate Event of Default under this Agreement or the other Loan Documents),
which is not cured to Lender’s satisfaction within seven (7) days after the
earlier to occur of (A) the date upon which any officer or director of any Loan
Party Obligor knew of such breach, or (B) the date upon which written notice
thereof is given to Borrower by Lender, provided that such cure period shall not
apply in the case of any breach which is not capable of being cured within such
seven day period;

 

(d)          if one or more judgments aggregating in excess of $250,000 is
obtained against any Loan Party Obligor or any Other Obligor (except to the
extent fully covered (other than to the extent of customary deductibles) by
insurance pursuant to which the insurer has not denied coverage) which remains
unstayed for more than ten days or is enforced;

 

(e)          any default with respect to any Indebtedness in excess of $100,000
(other than the Obligations) of any Loan Party Obligor or any Other Obligor if
(i) such default shall consist of the failure to pay such Indebtedness when due,
whether by acceleration or otherwise, or (ii) the effect of such default is to
permit the holder, with or without notice or lapse of time or both, to
accelerate the maturity of any such Indebtedness or to cause such Indebtedness
to become due prior to the stated maturity thereof;

 

(f)          the dissolution, death, termination of existence, insolvency or
business failure or suspension or cessation of business as usual of any Loan
Party Obligor or any Other Obligor which is an entity (or of any general partner
of any Loan Party or any Other Obligor if it is a partnership);

 

(g)          if any Loan Party Obligor or any Other Obligor shall apply for or
consent to the appointment of a receiver, trustee, custodian or liquidator of it
or any of its properties, admit in writing its inability to pay its debts as
they mature, make a general assignment for the benefit of creditors, be
adjudicated as bankrupt or insolvent or be the subject of an order for relief
under Title 11 of the United States Code or under any bankruptcy or insolvency
law of a foreign jurisdiction, or file a voluntary petition in bankruptcy, or a
petition or an answer seeking reorganization or an arrangement with creditors or
to take advantage of any bankruptcy, reorganization, insolvency, readjustment of
debt, dissolution or liquidation law or statute, or an answer admitting the
material allegations of a petition filed against it in any proceeding under any
such law, or take or permit to be taken any action in furtherance of or for the
purpose of effecting any of the foregoing;

 

(h)          the commencement of an involuntary case or other proceeding against
any Loan Party Obligor or any Other Obligor seeking liquidation, reorganization
or other relief with respect to it or its debts under any bankruptcy, insolvency
or other similar applicable law or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, which is not discharged or dismissed within
sixty days, or if an order for relief is entered against any Loan Party Obligor
or any Other Obligor under any bankruptcy, insolvency or other similar
applicable law as now or hereafter in effect;

 

(i)          the actual or attempted revocation or termination of, or limitation
or denial of liability under, any guaranty of any of the Obligations;

 

(j)          if any Loan Party Obligor or Other Obligor makes any payment on
account of any Indebtedness or obligation which has been contractually
subordinated to the Obligations other than payments which are not prohibited by
the applicable subordination provisions pertaining thereto, or if any Person who
has subordinated such Indebtedness or obligations attempts to limit or terminate
any applicable subordination provisions pertaining thereto;

 

(k)          if there is any actual indictment of any Loan Party Obligor, any
Loan Party Obligor’s officers, any Other Obligor or any Other Obligor’s officers
under any criminal statute or commencement of criminal proceedings against any
such Person;

 

(l)          if a Change of Control shall occur;

 

(m)       the occurrence of a Material Adverse Effect;

 

 23 

 

 

(n)          if any Lien purported to be created by any Loan Document shall
cease to be a valid perfected first priority Lien (subject only to any priority
accorded by law to Permitted Liens) on any Accounts or, with respect to other
Collateral, a material portion thereof, or any Loan Party Obligor or any Other
Obligor shall assert in writing that any Lien purported to be created by any
Loan Document is not a valid perfected first priority Lien (subject only to any
priority accorded by law to Permitted Liens) on the assets or properties
purported to be covered thereby;

 

(o)          if any of the Loan Documents shall cease to be in full force and
effect (other than as a result of the discharge thereof in accordance with the
terms thereof or by written agreement of all parties thereto) or any Loan Party
Obligor shall deny the enforceability of any provision thereof;

 

(p)          if (A) the outstanding balance of all Revolving Loans and the
Letter of Credit Balance exceeds, at any time, the lesser of (x) the Maximum
Revolving Facility Amount and (y) the Borrowing Base, or (B) any of the Loan
Limits for Revolving Loans are, at any time, exceeded; or

 

(q)          (i) an ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party or any Subsidiary under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$100,000, (ii) the existence of any Lien under Section 430(k) or Section 6321 of
the Code or Section 303(k) or Section 4068 of ERISA on any assets of a Loan
Party, or (iii) a Loan Party or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $10,000.

 

7.2          Remedies with Respect to Lending Commitments/Acceleration/Etc. Upon
the occurrence of an Event of Default, Lender may, in Lender’s sole discretion,
(i) terminate all or any portion of its obligations to lend to or extend credit
to Borrower under this Agreement or any other Loan Document, without prior
notice to any Loan Party Obligor, (ii) demand payment in full of all or any
portion of the Obligations (whether or not payable on demand prior to such Event
of Default), or (iii) take any and all other and further actions and avail
itself of any and all rights and remedies available to Lender under this
Agreement, any other Loan Document, under law or in equity. Notwithstanding the
foregoing sentence, upon the occurrence of any Event of Default described in
Section 7.1(g) or Section 7.1(h), without notice, demand or other action by
Lender all of the Obligations shall immediately become due and payable whether
or not payable on demand prior to such Event of Default.

 

7.3          Remedies with Respect to Collateral. Without limiting any rights or
remedies Lender may have pursuant to this Agreement, the other Loan Documents,
under applicable law or otherwise, upon the occurrence and during the
continuation of an Event of Default:

 

(a)          Any and All Remedies. Lender may take any and all actions and avail
itself of any and all rights and remedies available to Lender under this
Agreement, any other Loan Document, under law or in equity (including all rights
of a secured creditor under the UCC), and the rights and remedies herein and
therein provided shall be cumulative and not exclusive of any rights or remedies
provided by applicable law or otherwise.

 

(b)          Collections; Modifications of Terms. Lender may but shall be under
no obligation to (i) notify all appropriate parties that the Collateral, or any
part thereof, has been assigned to Lender; (ii) demand, sue for, collect and
give receipts for and take all necessary or desirable steps to collect any
Collateral or Proceeds in its or any Loan Party Obligor’s name, and apply any
such collections against the Obligations as Lender may elect; (iii) take control
of any Collateral and any cash and non-cash Proceeds of any Collateral; (iv)
enforce, compromise, extend, renew, settle or discharge any rights or benefits
of each Loan Party Obligor with respect to or in and to any Collateral, or deal
with the Collateral as Lender may deem advisable; and (v) make any compromises,
exchanges, substitutions or surrenders of Collateral as Lender deems necessary
or proper in its reasonable discretion, including extending the time of payment,
permitting payment in installments, or otherwise modifying the terms or rights
relating to any of the Collateral, all of which may be effected without notice
to, consent of, or any other action of any Loan Party Obligor and without
otherwise discharging or affecting the Obligations, the Collateral or the
security interests granted to Lender under this Agreement or any other Loan
Document.

 

 24 

 

 

(c)          Insurance. Lender may file proofs of loss and claim with respect to
any of the Collateral with the appropriate insurer, and may endorse in its own
and each Loan Party Obligor’s name any checks or drafts constituting Proceeds of
insurance. Any Proceeds of insurance received by Lender may be applied by Lender
against payment of all or any portion of the Obligations as Lender may elect in
its reasonable discretion.

 

(d)           Possession and Assembly of Collateral. Lender may take possession
of the Collateral and, without removal, render each Loan Party Obligor’s
Equipment unusable. Upon Lender’s request, each Loan Party Obligor shall
assemble the Collateral and make it available to Lender at a place or places to
be designated by Lender.

 

(e)           Set-off. Lender may and without any notice to, consent of or any
other action by any Loan Party Obligor (such notice, consent or other action
being expressly waived), set-off or apply (i) any and all deposits (general or
special, time or demand, provisional or final) at any time held by or for the
account of Lender or any Affiliate of Lender, and (ii) any Indebtedness at any
time owing by Lender or any Affiliate of Lender or any Participant in the Loans
to or for the credit or the account of any Loan Party Obligor, to the repayment
of the Obligations irrespective of whether any demand for payment of the
Obligations has been made.

 

(f)            Disposition of Collateral.

 

(i)          Lender may, without demand, advertising or notice, all of which
each Loan Party Obligor hereby waives (except as the same may be required by the
UCC or other applicable law and is not waivable under the UCC or such other
applicable law), at any time or times in one or more public or private sales or
other dispositions, for cash, on credit or otherwise, at such prices and upon
such terms as determined by Lender (provided such price and terms are
commercially reasonable within the meaning of the UCC to the extent such sale or
other disposition is subject to the UCC requirements that such sale or other
disposition must be commercially reasonable), (A) sell, lease, license or
otherwise dispose of any and all Collateral, or (B) deliver and grant options to
a third party to purchase, lease, license or otherwise dispose of any and all
Collateral. Lender may sell, lease, license or otherwise dispose of any
Collateral in its then-present condition or following any preparation or
processing deemed necessary by Lender in its reasonable discretion. To the
extent permitted by applicable law, Lender may be the purchaser at any such
public or private sale or other disposition of Collateral, and in such case
Lender may make payment of all or any portion of the purchase price therefor by
the application of all or any portion of the Obligations due to Lender to the
purchase price payable in connection with such sale or disposition. Lender may,
if it deems it reasonable, postpone or adjourn any public sale of any Collateral
from time to time by an announcement at the time and place of the sale to be so
postponed or adjourned without being required to give a new notice of sale or
disposition, provided, however, that Lender shall provide the applicable Loan
Party Obligor with written notice of the time and place of such postponed or
adjourned sale. Each Loan Party Obligor hereby acknowledges and agrees that
Lender’s compliance with any requirements of applicable law in connection with a
sale, lease, license or other disposition of Collateral will not be considered
to adversely affect the commercial reasonableness of any sale, lease, license or
other disposition of such Collateral.

 

(ii)         Each Loan Party Obligor shall remain liable for all amounts of the
Obligations remaining unpaid as a result of any deficiency of the Proceeds of
the sale, lease, license or other disposition of Collateral after such Proceeds
are applied to the Obligations as provided in this Agreement.

 

(iii)        Lender may sell, lease, license or otherwise dispose of the
Collateral without giving any warranties and may specifically disclaim any and
all warranties, including warranties of title, possession, merchantability and
fitness for a particular purpose. Each Loan Party Obligor hereby acknowledges
and agrees that Lender’s disclaimer of any and all warranties in connection with
a sale, lease, license or other disposition of Collateral will not be considered
to adversely affect the commercial reasonableness of any such disposition of the
Collateral. If Lender sells, leases, licenses or otherwise disposes of any of
the Collateral on credit, Borrower will be credited only with payments actually
made in cash by the recipient of such Collateral and received by Lender and
applied to the Obligations. If any Person fails to pay for Collateral acquired
pursuant this Section 7.3(f) on credit, Lender may re-offer the Collateral for
sale, lease, license or other disposition.

 

 25 

 

 

(g)          Investment Property; Voting and Other Rights; Irrevocable Proxy.

 

(i)          All rights of each Loan Party Obligor to exercise any of the voting
and other consensual rights which it would otherwise be entitled to exercise in
accordance with the terms hereof with respect to any Investment Property, and to
receive any dividends, payments, and other distributions which it would
otherwise be authorized to receive and retain in accordance with the terms
hereof with respect to any Investment Property, shall immediately, at the
election of Lender (without requiring any notice) cease, and all such rights
shall thereupon become vested solely in Lender, and Lender (personally or
through an agent) shall thereupon be solely authorized and empowered, without
notice, to (a) transfer and register in its name, or in the name of its nominee,
the whole or any part of the Investment Property, it being acknowledged by each
Loan Party Obligor that any such transfer and registration may be effected by
Lender through its irrevocable appointment as attorney-in-fact pursuant to
Section 7.3(g)(ii) and Section 4.4 of this Agreement, (b) exchange certificates
and/or instruments representing or evidencing Investment Property for
certificates and/or instruments of smaller or larger denominations, (c) exercise
the voting and all other rights as a holder with respect to all or any portion
of the Investment Property (including all economic rights, all control rights,
authority and powers, and all status rights of each Loan Party Obligor as a
member or as a shareholder (as applicable) of the Issuer), (d) collect and
receive all dividends and other payments and distributions made thereon, (e)
notify the parties obligated on any Investment Property to make payment to
Lender of any amounts due or to become due thereunder, (f) endorse instruments
in the name of each Loan Party Obligor to allow collection of any Investment
Property, (g) enforce collection of any of the Investment Property by suit or
otherwise, and surrender, release, or exchange all or any part thereof, or
compromise or renew for any period (whether or not longer than the original
period) any liabilities of any nature of any Person with respect thereto, (h)
consummate any sales of Investment Property or exercise any other rights as set
forth in Section 7.3(f) hereof, (i) otherwise act with respect to the Investment
Property as though Lender was the outright owner thereof, and (j) exercise any
other rights or remedies Lender may have under the other Loan Documents, the
UCC, other applicable law, or otherwise.

 

(ii)         EACH LOAN PARTY OBLIGOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS
LENDER AS ITS PROXY AND ATTORNEY-IN-FACT FOR SUCH LOAN PARTY OBLIGOR WITH
RESPECT TO ALL OF EACH SUCH LOAN PARTY OBLIGOR’S INVESTMENT PROPERTY WITH THE
RIGHT, DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT NOTICE, TO TAKE
ANY OF THE FOLLOWING ACTIONS: (A) TRANSFER AND REGISTER IN LENDER’S NAME, OR IN
THE NAME OF ITS NOMINEE, THE WHOLE OR ANY PART OF THE INVESTMENT PROPERTY, (B)
VOTE THE PLEDGED EQUITY, WITH FULL POWER OF SUBSTITUTION TO DO SO, (C) RECEIVE
AND COLLECT ANY DIVIDEND OR ANY OTHER PAYMENT OR DISTRIBUTION IN RESPECT OF, OR
IN EXCHANGE FOR, THE INVESTMENT PROPERTY OR ANY PORTION THEREOF, TO GIVE FULL
DISCHARGE FOR THE SAME AND TO INDORSE ANY INSTRUMENT MADE PAYABLE TO ANY LOAN
PARTY OBLIGOR FOR THE SAME, (D) EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES,
AND REMEDIES (INCLUDING ALL ECONOMIC RIGHT’S, ALL CONTROL RIGHTS, AUTHORITY AND
POWERS, AND ALL STATUS RIGHTS OF EACH LOAN PARTY OBLIGOR AS A MEMBER OR AS A
SHAREHOLDER (AS APPLICABLE) OF THE ISSUER) TO WHICH A HOLDER OF THE PLEDGED
COLLATERAL WOULD BE ENTITLED (INCLUDING, WITH RESPECT TO THE PLEDGED EQUITY,
GIVING OR WITHHOLDING WRITTEN CONSENTS OF MEMBERS OR SHAREHOLDERS, CALLING
SPECIAL MEETINGS OF MEMBERS OR SHAREHOLDERS, AND VOTING AT SUCH MEETINGS), AND
(E) TAKE ANY ACTION AND TO EXECUTE ANY INSTRUMENT WHICH LENDER MAY DEEM
NECESSARY OR ADVISABLE TO ACCOMPLISH THE PURPOSES OF THIS AGREEMENT. THE
APPOINTMENT OF LENDER AS PROXY AND ATTORNEY-IN-FACT IS COUPLED WITH AN INTEREST
AND SHALL BE VALID AND IRREVOCABLE UNTIL (X) ALL OF THE OBLIGATIONS HAVE BEEN
INDEFEASIBLY PAID IN FULL IN CASH IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS AND (Y) LENDER HAS NO FURTHER OBLIGATIONS
UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (IT BEING UNDERSTOOD AND AGREED
THAT SUCH OBLIGATIONS WILL BE AUTOMATICALLY REINSTATED IF AT ANY TIME PAYMENT,
IN WHOLE OR IN PART, OF ANY OF THE OBLIGATIONS IS RESCINDED OR MUST OTHERWISE BE
RESTORED OR RETURNED BY LENDER FOR ANY REASON WHATSOEVER, INCLUDING AS A
PREFERENCE, FRAUDULENT CONVEYANCE, OR OTHERWISE UNDER ANY BANKRUPTCY,
INSOLVENCY, OR SIMILAR LAW, ALL AS THOUGH SUCH PAYMENT HAD NOT BEEN MADE; IT
BEING FURTHER UNDERSTOOD THAT IN THE EVENT PAYMENT OF ALL OR ANY PART OF THE
OBLIGATIONS IS RESCINDED OR MUST BE RESTORED OR RETURNED, ALL REASONABLE
OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES AND
DISBURSEMENTS) INCURRED BY LENDER IN DEFENDING AND ENFORCING SUCH REINSTATEMENT
SHALL HEREBY BE DEEMED TO BE INCLUDED AS A PART OF THE OBLIGATIONS). SUCH
APPOINTMENT OF LENDER AS PROXY AND AS ATTORNEY-IN-FACT SHALL BE VALID AND
IRREVOCABLE AS PROVIDED HEREIN NOTWITHSTANDING ANY LIMITATIONS TO THE CONTRARY
SET FORTH IN ANY ORGANIC DOCUMENTS OF ANY LOAN PARTY OBLIGOR, ANY ISSUER, OR
OTHERWISE.

 

 26 

 

 

(iii)        In order to further effect the foregoing transfer of rights in
favor of Lender, during the continuance of an Event of Default, each Loan Party
Obligor hereby authorizes and instructs each Issuer of Investment Property
pledged by such Loan Party Obligor to comply with any instruction received by
such Issuer from Lender without any other or further instruction from such Loan
Party Obligor, and each Loan Party Obligor acknowledges and agrees that each
Issuer shall be fully protected in so complying, and to pay any dividends,
distributions, or other payments with respect to any of the Investment Property
directly to Lender.

 

(iv)        Upon exercise of the proxy set forth herein, all prior proxies given
by any Loan Party Obligor with respect to any of the Pledged Equity or other
Investment Property, as applicable (other than to Lender), are hereby revoked,
and no subsequent proxies (other than to Lender) will be given with respect to
any of the Pledged Equity or any of the other Investment Property, as
applicable, unless Lender otherwise subsequently agrees in writing. Lender, as
proxy, will be empowered and may exercise the irrevocable proxy to vote the
Pledged Equity and the other Investment Property at any and all times during the
existence of an Event of Default, including at any meeting of shareholders or
members, as the case may be, however called, and at any adjournment thereof, or
in any action by written consent, and may waive any notice otherwise required in
connection therewith. To the fullest extent permitted by applicable law, Lender
shall have no agency, fiduciary, or other implied duties to any Loan Party
Obligor, any Issuer, any Loan Party, or any other Person when acting in its
capacity as such proxy or attorney-in-fact. Each Loan Party Obligor hereby
waives and releases any claims that it may otherwise have against Lender with
respect to any breach, or alleged breach, of any such agency, fiduciary, or
other duty.

 

(v)         Any transfer to Lender or its nominee, or registration in the name
of Lender or its nominee, of the whole or any part of the Investment Property
shall be made solely for purposes of effectuating voting or other consensual
rights with respect to the Investment Property in accordance with the terms of
this Agreement and is not intended to effectuate any transfer of ownership of
any of the Investment Property. Notwithstanding the delivery by Lender of any
instruction to any Issuer or any exercise by Lender of an irrevocable proxy or
otherwise, Lender shall not be deemed the owner of, or assume any obligations or
any liabilities whatsoever of the owner or holder of, any Investment Property
unless and until Lender expressly accepts such obligations in a duly authorized
and executed writing and agrees in writing to become bound by the applicable
Organic Documents or otherwise becomes the owner thereof under applicable law
(including through a sale as described in Section 7.3(f) hereof). The execution
and delivery of this Agreement shall not subject Lender to, or transfer or pass
to Lender, or in any way affect or modify, the liability of any Loan Party
Obligor under the Organic Documents of any Issuer or any related agreements,
documents, or instruments or otherwise. In no event shall the execution and
delivery of this Agreement by Lender, or the exercise by Lender of any rights
hereunder or assigned hereby, constitute an assumption of any liability or
obligation whatsoever of any Loan Party Obligor to, under, or in connection with
any of the Organic Documents of any Issuer or any related agreements, documents,
or instruments or otherwise.

 

(h)          Election of Remedies. Lender shall have the right in Lender’s sole
discretion to determine which rights, security, Liens or remedies Lender may at
any time pursue, foreclose upon, relinquish, subordinate, modify or take any
other action with respect to, without in any way impairing, modifying or
affecting any of Lender’s other rights, security, Liens or remedies with respect
to such Property, or any of Lender’s rights or remedies under this Agreement or
any other Loan Document.

 

(i)          Lender’s Obligations. Each Loan Party Obligor agrees that Lender
shall not have any obligation to preserve rights to any Collateral against prior
parties or to marshal any Collateral of any kind for the benefit of any other
creditor of any Loan Party Obligor or any other Person. Lender shall not be
responsible to any Loan Party Obligor or any other Person for loss or damage
resulting from Lender’s failure to enforce its Liens or collect any Collateral
or Proceeds or any monies due or to become due under the Obligations or any
other liability or obligation of any Loan Party Obligor to Lender.

 

(j)          Waiver of Rights by Loan Party Obligors. Except as otherwise
expressly provided for in this Agreement or by non-waivable applicable law, each
Loan Party Obligor waives: (a) presentment, demand and protest and notice of
presentment, dishonor, notice of intent to accelerate, notice of acceleration,
protest, default, nonpayment, maturity, release, compromise, settlement,
extension or renewal of any or all commercial paper, accounts, contract rights,
documents, instruments, chattel paper and guaranties at any time held by Lender
on which any Loan Party Obligor may in any way be liable, and hereby ratifies
and confirms whatever Lender may do in this regard, (b) to the extent permitted
by applicable law, all rights to notice and a hearing prior to Lender’s taking
possession or control of, or to Lender’s replevy, attachment or levy upon, the
Collateral or any bond or security which might be required by any court prior to
allowing Lender to exercise any of its remedies and (c) the benefit of all
valuation, appraisal, marshalling and exemption laws.

 

 27 

 

 

8.LOAN GUARANTY.

 

8.1          Guaranty. Each Loan Party Obligor hereby agrees that it is jointly
and severally liable for, and absolutely and unconditionally guarantees to
Lender, the prompt payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of the Obligations and
all costs and expenses, including all court costs and attorneys’ and paralegals’
fees (including allocated costs of in-house counsel and paralegals) and expenses
paid or incurred by Lender in endeavoring to collect all or any part of the
Obligations from, or in prosecuting any action against, Borrower, any Loan Party
Obligor or any Other Obligor of all or any part of the Obligations (and such
costs and expenses paid or incurred shall be deemed to be included in the
Obligations). Each Loan Party Obligor further agrees that the Obligations may be
extended or renewed in whole or in part without notice to or further assent from
it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal. All terms of this Loan Guaranty apply to and may be
enforced by or on behalf of any branch or Affiliate of Lender that extended any
portion of the Obligations.

 

8.2          Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Party Obligor waives any right to require
Lender to sue or otherwise take action against Borrower, any other Loan Party
Obligor, any Other Obligor, or any other Person obligated for all or any part of
the Obligations, or otherwise to enforce its payment against any Collateral
securing all or any part of the Obligations.

 

8.3          No Discharge or Diminishment of Loan Guaranty.

 

(a)          Except as otherwise expressly provided for herein, the obligations
of each Loan Party Obligor hereunder are unconditional and absolute and not
subject to any reduction, limitation, impairment or termination for any reason
(other than the indefeasible payment in full in cash of all of the Obligations),
including: (i) any claim of waiver, release, extension, renewal, settlement,
surrender, alteration, or compromise of any of the Obligations, by operation of
law or otherwise; (ii) any change in the existence, structure or ownership of
Borrower or any Obligor; (iii) any insolvency, bankruptcy, reorganization or
other similar proceeding affecting Borrower or any Obligor, or their assets or
any resulting release or discharge of any obligation of Borrower or any Obligor;
or (iv) the existence of any claim, setoff or other rights which any Loan Party
Obligor may have at any time against Borrower, any Obligor, Lender, or any other
Person, whether in connection herewith or in any unrelated transactions.

 

(b)          The obligations of each Loan Party Obligor hereunder are not
subject to any defense or setoff, counterclaim, recoupment, or termination
whatsoever by reason of the invalidity, illegality, or unenforceability of any
of the Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by Borrower or any Obligor, of the
Obligations or any part thereof.

 

(c)          Further, the obligations of any Loan Party Obligor hereunder are
not discharged or impaired or otherwise affected by: (i) the failure of Lender
to assert any claim or demand or to enforce any remedy with respect to all or
any part of the Obligations; (ii) any waiver or modification of or supplement to
any provision of any agreement relating to the Obligations; (iii) any release,
non-perfection, or invalidity of any indirect or direct security for all or any
part of the Obligations or all or any part of any obligations of any Obligor;
(iv) any action or failure to act by Lender with respect to any Collateral; or
(v) any default, failure or delay, willful or otherwise, in the payment or
performance of any of the Obligations, or any other circumstance, act, omission
or delay that might in any manner or to any extent vary the risk of such Loan
Party Obligor or that would otherwise operate as a discharge of any Loan Party
Obligor as a matter of law or equity (other than the indefeasible payment in
full in cash of all of the Obligations).

 

 28 

 

 

8.4           Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Party Obligor hereby waives any defense based on or arising out
of any defense of any Loan Party Obligor or the unenforceability of all or any
part of the Obligations from any cause, or the cessation from any cause of the
liability of any Loan Party Obligor, other than the payment in full in cash of
all of the Obligations. Without limiting the generality of the foregoing, each
Loan Party Obligor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against Borrower, any Obligor, any other Person or any Collateral. Each
Loan Party Obligor confirms that it is not a surety under any state law and
shall not raise any such law as a defense to its obligations hereunder. Lender
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
Collateral, compromise or adjust any part of the Obligations, make any other
accommodation with Borrower or any Obligor or exercise any other right or remedy
available to it against Borrower, any Obligor or any Collateral, without
affecting or impairing in any way the liability of any Loan Party Obligor under
this Loan Guaranty except to the extent the Obligations have been fully and
indefeasibly paid in cash. To the fullest extent permitted by applicable law,
each Loan Party Obligor waives any defense arising out of any such election even
though that election may operate, pursuant to applicable law, to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
any Loan Party Obligor against Borrower or any Obligor or any security.

 

8.5           Rights of Subrogation. No Loan Party Obligor will assert any
right, claim or cause of action, including any claim of subrogation,
contribution or indemnification that it has against Borrower or any Obligor, or
any Collateral, until the Termination Date.

 

8.6           Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Obligations is rescinded or must otherwise be restored or
returned upon the insolvency, bankruptcy, or reorganization of Borrower or any
other Person, or otherwise, each Loan Party Obligor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not Lender is in possession
of this Loan Guaranty. If acceleration of the time for payment of any of the
Obligations is stayed upon the insolvency, bankruptcy or reorganization of
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Obligations shall nonetheless be payable by the
Loan Party Obligors forthwith on demand by Lender. This Section 8.6 shall remain
operative even after the Termination Date and shall survive the payment in full
of all of the Loans.

 

8.7           Information. Each Loan Party Obligor assumes all responsibility
for being and keeping itself informed of Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Obligations and the nature, scope and extent of the risks that each Loan
Party Obligor assumes and incurs under this Loan Guaranty, and agrees that
Lender shall not have any duty to advise any Loan Party Obligor of information
known to it regarding those circumstances or risks.

 

8.8           Termination. To the maximum extent permitted by law, each Loan
Party Obligor hereby waives any right to revoke this Guaranty as to future
Obligations. If such a revocation is effective notwithstanding the foregoing
waiver, each Loan Party Obligor acknowledges and agrees that (a) no such
revocation shall be effective until written notice thereof has been received by
Lender, (b) no such revocation shall apply to any Obligations in existence on
the date of receipt by Lender of such written notice (including any subsequent
continuation, extension, or renewal thereof, or change in the interest rate,
payment terms, or other terms and conditions thereof), (c) no such revocation
shall apply to any Obligations made or created after such date to the extent
made or created pursuant to a legally binding commitment of Lender, (d) no
payment by Borrower, any other Loan Party Obligor, or from any other source,
prior to the date of Lender’s receipt of written notice of such revocation,
shall reduce the maximum obligation of any Loan Party Obligor hereunder, and (e)
any payment, by Borrower or from any source other than a Loan Party Obligor
which has made such a revocation, made subsequent to the date of such
revocation, shall first be applied to that portion of the Obligations as to
which the revocation is effective and which are not, therefore, guarantied
hereunder, and to the extent so applied shall not reduce the maximum obligation
of any Loan Party Obligor hereunder.

 

 29 

 

 

8.9           Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any Loan
Party Obligor under this Loan Guaranty would otherwise be held or determined to
be avoidable, invalid or unenforceable on account of the amount of such Loan
Party Obligor’s liability under this Loan Guaranty, then, notwithstanding any
other provision of this Loan Guaranty to the contrary, the amount of such
liability shall, without any further action by the Loan Party Obligors or
Lender, be automatically limited and reduced to the highest amount that is valid
and enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Party Obligor’s “Maximum
Liability”). This Section 8.9 with respect to the Maximum Liability of each Loan
Party Obligor is intended solely to preserve the rights of Lender to the maximum
extent not subject to avoidance under applicable law, and no Loan Party Obligor
nor any other Person shall have any right or claim under this Section 8.9 with
respect to such Maximum Liability, except to the extent necessary so that the
obligations of any Loan Party Obligor hereunder shall not be rendered voidable
under applicable law. Each Loan Party Obligor agrees that the Obligations may at
any time and from time to time exceed the Maximum Liability of each Loan Party
Obligor without impairing this Loan Guaranty or affecting the rights and
remedies of Lender hereunder, provided that nothing in this sentence shall be
construed to increase any Loan Party Obligor’s obligations hereunder beyond its
Maximum Liability.

 

8.10        Contribution.

 

(a)          To the extent that any Loan Party Obligor shall make a payment
under this Loan Guaranty of all or any of the Obligations (other than Loans made
to that Loan Party Obligor, if applicable, for which it is primarily liable) (a
“Guarantor Payment”) that, taking into account all other Guarantor Payments then
previously or concurrently made by any other Loan Party Obligor, exceeds the
amount that such Loan Party Obligor would otherwise have paid if each Loan Party
Obligor had paid the aggregate Obligations satisfied by such Guarantor Payment
in the same proportion that such Loan “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each Loan Party Obligor as determined immediately prior to
the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Obligations and termination of all Lender’s lending
commitments, such Loan Party Obligor shall be entitled to receive contribution
and indemnification payments from, and be reimbursed by, each Loan Party Obligor
Borrower for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Guarantor Payment.

 

(b)          As of any date of determination, the “Allocable Amount” of any Loan
Party Obligor shall be equal to the maximum amount of the claim that could then
be recovered from such Loan Party Obligor under this Loan Guaranty without
rendering such claim voidable or avoidable under Section 548 of the Bankruptcy
Code or under any applicable state Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or similar statute or common law.

 

(c)          This Loan Guaranty is intended only to define the relative rights
of Loan Party Obligors and nothing set forth in this Loan Guaranty is intended
to or shall impair the obligations of Loan Party Obligors, jointly and
severally, to pay any amounts as and when the same shall become due and payable
in accordance with the terms of this Agreement, including this Loan Guaranty.
Nothing contained in this Loan Guaranty shall limit the liability of any Loan
Party Obligor to pay the Loans made directly or indirectly to that Loan Party
Obligor, if applicable, and accrued interest, fees and expenses with respect
thereto for which such Loan Party Obligor shall be primarily liable.

 

8.11        Liability Cumulative. The liability of each Loan Party Obligor under
this Section 8 is in addition to and shall be cumulative with all liabilities of
each Loan Party Obligor to Lender under this Agreement and the other Loan
Documents to which such Loan Party Obligor is a party or in respect of any
obligations or liabilities of the other Loan Party Obligors, without any
limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary.

 

8.12       Subordination. Each of the Persons composing Loan Party Obligors
hereby agrees that, after the occurrence and during the continuance of any
Default or Event of Default, the payment of any amounts due with respect to the
Indebtedness or other liabilities owing by any Loan Party Obligor to any other
Loan Party Obligor is hereby subordinated to the prior payment in full in cash
of the Obligations and the termination of all of Lender’s lending commitments
under this Agreement. Each Loan Party Obligor hereby agrees that after the
occurrence and during the continuance of any Default or Event of Default, such
Loan Party Obligor will not demand, sue for or otherwise attempt to collect any
indebtedness or any such liability of any other Loan Party Obligor owing to such
Loan Party Obligor until the Obligations shall have been paid in full in cash
and the termination of all of Lender’s lending commitments under this Agreement.
If, notwithstanding the foregoing sentence, such Loan Party Obligor shall
collect, enforce or receive any amounts in respect of such indebtedness or
liabilities, such amounts shall be collected, enforced and received by such Loan
Party Obligor as trustee for Lender, and such Loan Party Obligor shall deliver
any such amounts to Lender for application to the Obligations in accordance with
Section 4.2.

 

 30 

 

 

9.PAYMENTS FREE OF TAXES; OBLIGATION TO WITHHOLD; PAYMENTS ON ACCOUNT OF TAXES.

 

(a)          Any and all payments by or on account of any obligation of the Loan
Party Obligors hereunder or under any other Loan Document shall to the extent
permitted by applicable laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable laws require the Loan Party
Obligors to withhold or deduct any Tax, such Tax shall be withheld or deducted
in accordance with such laws as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

(b)          If any Loan Party Obligor shall be required by applicable law to
withhold or deduct any Taxes from any payment, then (A) such Loan Party Obligor
shall withhold or make such deductions as are required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) such Loan Party Obligor shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with the
applicable law, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes, the sum payable by the Loan Party Obligors
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) Lender or other Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made. Upon request by Lender or other Recipient, Borrower shall deliver to
Lender or such other Recipient, as the case may be, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment
of Taxes, a copy of any return required by applicable law to report such payment
or other evidence of such payment reasonably satisfactory to Lender or such
other Recipient, as the case may be.

 

(c)          Without limiting the provisions of subsections (a) and (b) above,
the Loan Party Obligors shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(d)          Without limiting the provisions of subsections (a) through (c)
above, each Loan Party Obligor shall, and does hereby, on a joint and several
basis, indemnify Lender and each other Recipient (and their respective
directors, officers, employees, affiliates and agents) and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes and Other Taxes (including Indemnified Taxes and Other Taxes
imposed or asserted on or attributable to amounts payable under this Section 9)
paid or incurred by Lender or any other Recipient on account of, or in
connection with any Loan Document or a breach by a Loan Party Obligor thereof,
and any penalties, interest and related expenses and losses arising therefrom or
with respect thereto (including the reasonable fees, charges and disbursements
of any counsel or other tax advisor for Lender or any other Recipient (or their
respective directors, officers, employees, affiliates, and agents)), whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of any such payment or liability delivered to Borrower shall be conclusive
absent manifest error. Notwithstanding any provision in this Agreement to the
contrary, this Section 9 shall remain operative even after the Termination Date
and shall survive the payment in full of all of the Loans.

 

(e)          Lender shall deliver to Borrower and each Participant shall deliver
to the applicable Lender granting the participation, at the time or times
prescribed by applicable laws, such properly completed and executed
documentation prescribed by applicable laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit
Borrower or Lender granting a participation, as the case may be, to determine
(A) whether or not payments made hereunder or under any other Loan Document are
subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) Lender’s or Participant’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Recipient by the Loan Party Obligors pursuant to this Agreement
or otherwise to establish such Recipient’s status for withholding tax purposes
in the applicable jurisdiction; provided each Recipient shall only be required
to deliver such documentation as it may legally provide.

 

Without limiting the generality of the foregoing, if a Borrower is resident for
tax purposes in the United States:

 

 31 

 

 

(i)          if Lender (or any Participant) is a “United States person” within
the meaning of Section 7701(a)(30) of the Code, it shall deliver to Borrower (or
Lender if it has granted a participation to such Participant) an executed
original of Internal Revenue Service Form W-9 or such other documentation or
information prescribed by applicable law or reasonably requested by Borrower (or
Lender if it has granted a participation to such Participant) as will enable
Borrower (or Lender if it has granted a participation to such Participant) as
the case may be, to determine whether or not Lender (or such Participant) is
subject to backup withholding or information reporting requirements under the
Code; or

 

(ii)         if Lender (or any Participant) is not a “United States person”
within the meaning of Section 770(a)(30) of the Code (a “Non-U.S. Recipient”),
it shall deliver to Borrower (and Lender in case the Non-U.S. Recipient is a
Participant) on or prior to the date on which such Non-U.S. Person becomes a
party to this Agreement or a Participant (and from time to time thereafter upon
the reasonable request of Borrower or Lender granting the participation but only
if such Non-U.S. Recipient is legally entitled to do so), whichever of the
following is applicable: (I) executed originals of Internal Revenue Service Form
W-8BEN-E or successor form claiming eligibility for benefits of an income tax
treaty to which the United States is a party; (II) executed originals of
Internal Revenue Service Form W-8ECI; (III) executed originals of Internal
Revenue Service Form W-8IMY and all required supporting documentation; (IV) each
Non-U.S. Recipient claiming the benefits of the exemption for portfolio interest
under section 881(c) of the Code shall provide (x) a certificate to the effect
that such Non-U.S. Recipient is not (A) a “bank” within the meaning of section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of Borrower within the
meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code and (y) executed
originals of Internal Revenue Service Form W-8BEN; and/or (V) executed originals
of any other form prescribed by applicable law (including FATCA) as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower or Lender granting a participation to
determine the withholding or deduction required to be made. Each Non-U.S.
Recipient shall promptly notify Borrower (or any Lender granting a participation
if the Non-U.S. Recipient is a Participant) of any change in circumstances which
would modify or render invalid any claimed exemption or reduction.

 

(f)          If a payment made to Lender or other Recipient under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
Lender or such other Recipient were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), Lender or such other Recipient shall
deliver to Borrower at the time or times prescribed by law and at such time or
times reasonably requested by Borrower such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Borrower as may be
necessary for Borrower to comply with its obligations under FATCA and to
determine that Lender has complied with Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.

 

(g)          If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 9 (including by the payment of additional
amounts pursuant to this Section 9), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section 9 with respect to the Taxes giving rise to such refund), net
of all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

 32 

 

 

10.GENERAL PROVISIONS.

 

10.1       Notices.

 

(a)          Notice by Approved Electronic Communications.

 

Lender and each of its Affiliates are authorized to transmit, post or otherwise
make or communicate, in its sole discretion (but shall not be required to do
so), by Approved Electronic Communications in connection with this Agreement or
any other Loan Document and the transactions contemplated therein. Lender is
hereby authorized to establish procedures to provide access to and to make
available or deliver, or to accept, notices, documents and similar items by
posting to an electronic platform designated by Lender. All uses of Approved
Electronic Communications shall be governed by and subject to, in addition to
the terms of this Agreement, the separate terms, conditions and privacy policy
posted or referenced in such system (or such terms, conditions and privacy
policy as may be updated from time to time, including on such system, such
updates not to materially degrade the rights of users under such terms,
conditions, and privacy policy) and any related contractual obligations executed
by Lender and Loan Party Obligors in connection with the use of such system.
None of Lender or any of its Affiliates or related Persons warrants the
availability of any electronic platform, and Lender and such Affiliates disclaim
all liability for downtime therein. No warranty of any kind is made by Lender or
any of its Affiliates or related Persons in connection with any electronic
platform with respect to (i) the merchantability of such platform, (ii) the
platform's fitness for a particular purpose, (iii) non-infringement of
third-party rights due to the functions or performance of the platform or its
use, (iv) the freedom of the platform from viruses or other code defects, or (v)
the availability of the platform. Each of Borrower and each other Loan Party
Obligor executing this Agreement agrees that Lender has no responsibility for
maintaining or providing any client-side equipment, software, services or any
testing required in connection with any Approved Electronic Communication or
otherwise required for any Approved Electronic Communication.

 

No Approved Electronic Communications shall be denied legal effect merely
because it is made electronically. Approved Electronic Communications that are
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such Approved Electronic Communication, an
E-Signature, upon which Lender and the Loan Party Obligors may rely and assume
the authenticity thereof. Each Approved Electronic Communication containing a
signature, a reproduction of a signature or an E-Signature shall, for all
intents and purposes, have the same effect and weight as a signed paper
original. Each E-Signature shall be deemed sufficient to satisfy any requirement
for a “signature” and each Approved Electronic Communication shall be deemed
sufficient to satisfy any requirement for a “writing,” in each case including
pursuant to this Agreement, any other Loan Document, the Uniform Commercial
Code, the Federal Electronic Signatures in Global and National Commerce Act
(“ESIGN”), State enactments of the Uniform Electronic Transactions Act (and
equivalents) and any substantive or procedural law governing such subject
matter. Each party or beneficiary hereto agrees not to contest the validity or
enforceability of an Approved Electronic Communication or E-Signature under the
provisions of any applicable law requiring certain documents to be in writing or
signed, provided that nothing herein shall limit such party’s or beneficiary’s
right to contest whether an Approved Electronic Communication or E-Signature has
been altered after transmission.

 

(b)          All Other Notices.

 

All notices, requests, demands and other communications under or in respect of
this Agreement or any transactions hereunder, other than those approved for or
required to be delivered by Approved Electronic Communications (including
pursuant to Section 10.1(a)), shall be in writing and shall be personally
delivered or mailed (by prepaid registered or certified mail, return receipt
requested), sent by prepaid recognized overnight courier service, or sent by
email to the applicable party at its address or email address indicated below,

 

If to Lender:

 

Santander Bank, N.A.

Mail Code: MA2-6560-CB16

28 State Street, 16th Floor

Boston, MA 02109

Attention: John P. Nuzzo, Vice President

Email: johnpaul.nuzzo@Santander.us

 

 33 

 

 

with a copy to (provided such copy shall not constitute notice hereunder):

 

Riemer & Braunstein LLP

Three Center Plaza, 6th Floor

Boston, Massachusetts 02108

Attention: Kevin Murtagh, Esquire

Email: Kmurtagh@Riemerlaw.com

 

If to Administrative Borrower:

 

Janel Group, Inc.

303 Merrick Road, Suite 400

Lynbrook, New York 11563

Attention: Mr. Brendan J. Killackey

Email: bkillackey@janelcorp.com

 

with a copy to (provided such copy shall not constitute notice hereunder):

 

Neuberger Quinn Gielen Rubin Gibber P.A.

One South Street, 27th Floor

Baltimore, Maryland 21202

Attention: Hillel Tender, Esquire

Email: HT@NQGRG.com

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party delivered as aforesaid. All such notices,
requests, demands and other communications shall be deemed given (a) when
personally delivered, (b) three Business Days after being deposited in the mails
with postage prepaid (by registered or certified mail, return receipt
requested), (c) one Business Day after being delivered to the overnight courier
service, if prepaid and sent overnight delivery, addressed as aforesaid and with
all charges prepaid or billed to the account of the sender, or (d) when sent by
email transmission to an email address designated by such addressee and the
sender receives a confirmation of transmission.

 

10.2       Severability. If any provision of this Agreement or any other Loan
Document is held invalid or unenforceable, either in its entirety or by virtue
of its scope or application to given circumstances, such provision shall
thereupon be deemed modified only to the extent necessary to render same valid,
or not applicable to given circumstances, or excised from this Agreement or such
other Loan Document, as the situation may require, and this Agreement and the
other Loan Documents shall be construed and enforced as if such provision had
been included herein as so modified in scope or application, or had not been
included herein or therein, as the case may be.

 

10.3       Integration. This Agreement and the other Loan Documents represent
the final, entire and complete agreement between each Loan Party Obligor and
thereto and Lender and supersede all prior and contemporaneous negotiations,
oral representations and agreements, all of which are merged and integrated into
this Agreement. THERE ARE NO ORAL UNDERSTANDINGS, REPRESENTATIONS OR AGREEMENTS
BETWEEN THE PARTIES THAT ARE NOT SET FORTH IN THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS.

 

10.4       Waivers. The failure of Lender at any time or times to require any
Loan Party Obligor to strictly comply with any of the provisions of this
Agreement or any other Loan Document shall not waive or diminish any right of
Lender later to demand and receive strict compliance therewith. Any waiver of
any default shall not waive or affect any other default, whether prior or
subsequent, and whether or not similar. None of the provisions of this Agreement
or any other Loan Document shall be deemed to have been waived by any act or
knowledge of Lender or its agents or employees, but only by a specific written
waiver signed by an authorized officer of Lender and delivered to Borrower. Once
an Event of Default shall have occurred, it shall be deemed to continue to exist
and not be cured or waived unless specifically waived in writing by an
authorized officer of Lender and delivered to Borrower. Each Loan Party Obligor
waives demand, protest, notice of protest and notice of default or dishonor,
notice of payment and nonpayment, release, compromise, settlement, extension or
renewal of any commercial paper, Instrument, Account, General Intangible,
Document, Chattel Paper, Investment Property or guaranty at any time held by
Lender on which such Loan Party Obligor is or may in any way be liable, and
notice of any action taken by Lender, unless expressly required by this
Agreement, and notice of acceptance hereof.

 

 34 

 

 

10.5        Amendment. This Agreement may not be amended or modified except in a
writing executed by Borrower, the other Loan Party Obligors party hereto (to the
extent such amendment is directly adverse to such Loan Party Obligor), and
Lender.

 

10.6        Time of Essence. Time is of the essence in the performance by each
Loan Party Obligor of each and every obligation under this Agreement and the
other Loan Documents.

 

10.7        Expenses, Fee and Costs Reimbursement. Borrower hereby agrees to
promptly pay: (i) all reasonable out of pocket costs and expenses of Lender
(including the out of pocket fees, costs and expenses of legal counsel to, and
appraisers, accountants, consultants and other professionals and advisors
retained by or on behalf of Lender) in connection with: (A) all loan proposals
and commitments pertaining to the transactions contemplated hereby (whether or
not such transactions are consummated), (B) the examination, review, due
diligence investigation, documentation, negotiation, and closing of the
transactions contemplated by the Loan Documents (whether or not such
transactions are consummated), (C) the creation, perfection and maintenance of
Liens pursuant to the Loan Documents, (D) the performance by Lender of its
rights and remedies under the Loan Documents, including enforcing or defending
the Loan Documents, irrespective of whether suit is brought, or in taking any
action in respect of Collateral, (E) the administration of the Loans (including
usual and customary fees for wire transfers and other transfers or payments
received by Lender on account of any of the Obligations) and Loan Documents, (F)
any amendments, modifications, consents and waivers to or under any and all Loan
Documents (whether or not such amendments, modifications, consents or waivers
are consummated), (G) any periodic public record searches conducted by or at the
request of Lender (including title investigations and public records searches),
pending litigation and tax lien searches and searches of applicable corporate,
limited liability company, partnership and related records concerning the
continued existence, organization and good standing of certain Persons, (H)
audits, inspections and examination (including field examinations) up to the
amount of any limitation in this Agreement, (I) protecting, storing, insuring,
handling, maintaining, auditing, examining, valuing or selling any Collateral,
(J) any litigation, dispute, suit or proceeding relating to any Loan Document,
and (K) any workout, collection, bankruptcy, insolvency and other enforcement
proceedings under any and all of the Loan Documents (it being agreed that such
costs and expenses may include the costs and expenses of workout consultants,
investment bankers, financial consultants, appraisers, valuation firms and other
professionals and advisors retained by or on behalf of Lender); and (ii) without
limitation of the preceding clause (i), all out of pocket costs and expenses of
Lender in connection with Lender’s reservation of funds in anticipation of the
funding of the initial Loans to be made hereunder. Any fees, costs and expenses
owing by Borrower or other Loan Party Obligor hereunder shall be due and payable
within three days after written demand therefor.

 

10.8        Benefit of Agreement; Assignability. The provisions of this
Agreement shall be binding upon and inure to the benefit of the respective
successors, assigns, heirs, beneficiaries and representatives of Borrower, each
other Loan Party Obligor and Lender; provided that, neither Borrower nor any
other Loan Party Obligor may assign or transfer any of its rights under this
Agreement without the prior written consent of Lender, and any prohibited
assignment shall be void. No consent by Lender to any assignment shall release
any Loan Party Obligor from its liability for any of the Obligations. Lender
shall have the right to assign all or any of its rights and obligations under
the Loan Documents to one or more other Persons, and each Loan Party Obligor
agrees to execute all agreements, instruments and documents requested by Lender
in connection with each such assignments. Notwithstanding any provision of this
Agreement or any other Loan Document to the contrary, Lender may at any time
pledge or grant a security interest in all or any portion of its rights under
this Agreement and the other Loan Documents to secure obligations of Lender,
including any pledge or grant to secure obligations to a Federal Reserve Bank.

 

10.9        Recordation of Assignment. In respect of any assignment of all or
any portion of Lender’s interest in this Agreement and any other Loan Document
at any time and from time to time, the following provisions shall be applicable:

 

(a)          Borrower, or any agent appointed by Borrower, shall maintain a
register (the “Register”) in which there shall be recorded the name and address
of each Person holding any Loans or any commitment to lend hereunder, and the
principal amount and stated interest payable to such Person hereunder or
committed by such Person under such Person’s lending commitment. Borrower hereby
irrevocably appoints Lender (or any assignee of Lender) as Borrower’s
non-fiduciary agent for the purpose of maintaining the Register.

 

 35 

 

 

(b)          In connection with any negotiation, transfer or assignment as
aforesaid, the transferor/assignor shall deliver to Lender (or such assignee
then maintaining the Register) an assignment and assumption agreement executed
by the transferor/assignor and the transferee/assignee, setting forth the
specifics of the subject transaction, including the amount and nature of the
Obligations or lending commitments being transferred or assigned (and being
assumed, as applicable), and the proposed effective date of such transfer or
assignment and the related assumption (if applicable).

 

(c)          Subject to receipt of any required tax forms reasonably required by
Lender, such Person shall record the subject transfer, assignment and assumption
in the Register. Anything contained in this Agreement or other Loan Document to
the contrary notwithstanding, no negotiation, transfer or assignment shall be
effective until it is recorded in the Register pursuant to this Section 10.9(c).
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and Borrower and each Lender shall treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement and the other Loan Documents. The Register shall be available for
inspection by Borrower and each Lender at any reasonable time and from time to
time upon reasonable prior notice.

 

10.10     Participations. Anything in this Agreement or any other Loan Document
to the contrary notwithstanding, Lender may), at any time and from time to time,
without in any manner affecting or impairing the validity of any Obligations,
sell to one or more Persons participating interests in its Loans, commitments or
other interests hereunder or under any other Loan Document (any such Person, a
“Participant”). In the event of a sale by Lender of a participating interest to
a Participant, (a) such Lender’s obligations hereunder and under the other Loan
Documents shall remain unchanged for all purposes, (b) Borrower and Lender shall
continue to deal solely and directly with each other in connection with Lender’s
rights and obligations hereunder and under the other Loan Documents, and (c) all
amounts payable by Borrower shall be determined as if Lender had not sold such
participation and shall be paid directly to Lender, provided, however, a
Participant shall be entitled to the benefits of Section 9 as if it were a
Lender if Borrower is notified of the Participation and the Participant complies
with Section 9(e). Borrower agrees that if amounts outstanding under this
Agreement or any other Loan Document are due and payable (as a result of
acceleration or otherwise), each Participant shall be deemed to have the right
of set-off in respect of its participating interest in amounts owing under this
Agreement and the other Loan Documents to the same extent as if the amount of
its participating interest were owing directly to it as a Lender under this
Agreement; provided that such right of set-off shall not be exercised without
the prior written consent of Lender and shall be subject to the obligation of
each Participant to share with Lender its share thereof. Borrower also agrees
that each Participant shall be entitled to the benefits of Section 10.9 as if it
were Lender. Notwithstanding the granting of any such participating interests:
(i) Borrower shall look solely to Lender for all purposes of this Agreement, the
Loan Documents and the transactions contemplated hereby, (ii) Borrower shall at
all times have the right to rely upon any amendments, waivers or consents signed
by Lender as being binding upon all of the Participants, and (iii) all
communications in respect of this Agreement and such transactions shall remain
solely between Borrower and Lender (exclusive of Participants) hereunder. Lender
granting a participation hereunder shall maintain, as a non-fiduciary agent of
Borrower, a register as to the participations granted and transferred under this
Section containing the same information specified in Section 10.9 on the
Register as if the each Participant were a Lender to the extent required to
cause the Loans to be in registered form for the purposes of Sections 163(F),
165(J), 871, 881, and 4701 of the Code.

 

10.11     Headings; Construction. Section and subsection headings are used in
this Agreement only for convenience and do not affect the meanings of the
provisions that they precede.

 

10.12     USA PATRIOT Act Notification. Lender hereby notifies the Loan Party
Obligors that, pursuant to the requirements of the Patriot Act, it may be
required to obtain, verify and record certain information and documentation that
identifies such Person, which information may include the name and address of
each such Person and such other information that will allow Lender to identify
such Persons in accordance with the Patriot Act.

 

 36 

 

 

10.13     Confidentiality and Publicity.

 

(a)          Loan Party Obligors agree to submit to Lender, and Lender reserves
the right to review and approve, all materials that Loan Obligor Parties or any
of their Affiliates prepares and which are intended for public disclosure or
disclosure to a third party not otherwise permitted under the immediately
preceding sentence, that contain Lender’s name or describe or refer to any Loan
Document, any of the terms thereof or any of the transactions contemplated
thereby. Loan Obligor Parties shall not, and shall not permit any of their
respective Affiliates to, use Lenders’ name (or the name of any of Lenders’
Affiliates) in connection with any of its business operations, including
advertising, marketing or press releases or such other similar purposes, without
Lender’s prior written consent, not to be unreasonably withheld, conditioned or
delayed.

 

(b)          Lender shall exercise commercially reasonable efforts to maintain
in confidence, in accordance with its customary procedures for handling
confidential information, all Confidential Information, provided, that Lender
and its Affiliates shall have the right to disclose Confidential Information to
the following Persons (and with respect to Persons covered under clauses (i),
(ii), (iii), (iv), (v) and (vi), if it directs such Persons not to disclose such
Confidential Information as required under this Agreement):

 

(i)          such Person’s Affiliates;

 

(ii)         such Person’s or such Person’s Affiliates’ lenders, funding or
financing sources and rating agencies;

 

(iii)        such Person’s or such Person’s Affiliates’ directors, officers,
trustees, partners, members, managers, employees, agents, advisors,
representatives, attorneys, equity owners, professional consultants and
portfolio management services;

 

(iv)        any successor or assign of any Lender;

 

(v)         any Person to whom any Lender offers to sell, assign or transfer any
Loan or any part thereof or any interest or participation therein;

 

(vi)        any Person that provides statistical analysis and/or information
services to Lender or its Affiliates;

 

(vii)       any Person (A) to the extent required by applicable law, (B) in
response to any subpoena or other legal process or informal investigative
demand, (C) in connection with any litigation, or (D) in connection with the
actual or potential exercise or enforcement of any right or remedy under any
Loan Document; and

 

(viii)      any Person to the extent required by any subordination or
intercreditor agreement relating to the Obligations.

 

(c)          Notwithstanding any provision of any Loan Document, Borrower and
each other Loan Party Obligors consent to the publication by Lender of a
tombstone, press releases or similar advertising material relating to the
financing transactions contemplated by this Agreement, and Lender reserves the
right to provide to industry trade organizations information necessary and
customary for inclusion in league table measurements.

 

(d)          The obligations of Lender and its Affiliates under this Section
10.13 shall supersede and replace any other confidentiality obligations agreed
to by Lender or its Affiliates.

 

10.14      Counterparts; Fax/Email Signatures. This Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
agreement. This Agreement may be executed by signatures delivered by facsimile
or electronic mail, each of which shall be fully binding on the signing party.

 

 37 

 

 

10.15         GOVERNING LAW. THIS AGREEMENT, ALONG WITH ALL OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED OTHERWISE IN SUCH OTHER LOAN DOCUMENT), SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO
CONFLICT OF LAW PRINCIPLES (EXCEPT 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATION LAW). FURTHER, THE LAW OF THE STATE OF NEW YORK SHALL APPLY TO ALL
DISPUTES OR CONTROVERSIES ARISING OUT OF OR CONNECTED TO OR WITH THIS AGREEMENT
AND ALL SUCH OTHER LOAN DOCUMENTS WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES
(EXCEPT 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATION LAW).

 

10.16         CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL. THE PARTIES AGREE
THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS TO WHICH ANY LOAN PARTY OBLIGOR IS A PARTY SHALL BE
TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK,
PROVIDED, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT LENDER’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE LENDER ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. EACH LOAN PARTY OBLIGOR AND LENDER WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 10.16. TO THE MAXIMUM EXTENT PERMITTED
BY APPLICABLE LAW, EACH LOAN PARTY OBLIGOR AND LENDER HEREBY WAIVE THEIR
RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE
LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. BORROWER AND LENDER REPRESENT THAT EACH HAS REVIEWED THIS
WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

[Signature page follows]

 

 38 

 

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first set forth above.

 

  Borrower:       JANEL GROUP, INC., a New York corporation         By: /s/  
Name: Brendan J. Killackey   Title:   Vice President         PCL TRANSPORT, LLC,
a New Jersey limited liability company         By: /s/   Name: Brendan J.
Killackey   Title:   Vice President         JANEL ALPHA GP, LLC, a Delaware
limited liability company         By: /s/   Name: Brendan J. Killackey  
Title:   Vice President         W.J. BYRNES & CO., INC., a California
corporation         By: /s/   Name: Brendan J. Killackey   Title:   Vice
President         LIBERTY INTERNATIONAL, INC., a Rhode Island corporation      
  By: /s/   Name: Brendan J. Killackey   Title:   Vice President

 

 

 

 

  THE JANEL GROUP OF GEORGIA, INC., a Georgia corporation         By: /s/  
Name: Brendan J. Killackey   Title:   Vice President         Loan Party
Obligors:         JANEL CORPORATION, a Nevada corporation         By: /s/  
Name: Brendan J. Killackey   Title:   President and Chief Executive Officer    
    Lender:           SANTANDER BANK, N.A.         By: /s/   Name:       Title:
          By: /s/   Name:       Title:  

 



 

 



 

Disclosure Schedule

 

Section 1

 

(a)          Jurisdictions of Formation; Foreign Business Qualifications:

 

LOAN PARTY   JURISDICTION OF
FORMATION   FOREIGN BUSINESS QUALIFICATIONS                                    
                       

 

(b)          Names:

 

LOAN PARTY
OBLIGOR LEGAL
NAME   PRIOR LEGAL NAMES   EXISTING TRADE NAMES   PRIOR TRADE NAMES            
                                                                       

 

(c)          Collateral Locations1:

 

LOAN PARTY
OBLIGOR   COLLATERAL
DESCRIPTION   COLLATERAL LOCATION
OR PLACE OF BUSINESS
(INCLUDING CHIEF EXECUTIVE
OFFICE)   OWNER/LESSOR
(IF LEASED)                                                                    
               

 



 



1 Limit representation to chief executive office and offices where there is
equipment valued in the aggregate at more than $25,000

 

 Disclosure Schedule - 1 

 

 

(d)          Collateral in Possession of Lessor, Bailee, Consignee, or
Warehouseman:

 

LOAN PARTY OBLIGOR   ADDRESS   LESSOR/BAILEE/CONSIGNEE/
WAREHOUSEMAN                                                            

 

(e)          Litigation:                                                                        
None

 

(f)          Capitalization of Loan Parties:

 

Loan Party   Equity-holder   Equity Description   Percentage of
Outstanding
Equity Issued
by Loan Party   Certificate
(Indicate No.)                                                                  
                                         

 

(g)          Other Investment Property:

 

Loan Party   Investment Property Description                  

 

(h)          Material Contracts

 

2.          Commercial Tort Claims

 

 Disclosure Schedule - 2 

 

 

3.          Deposit Accounts / Other accounts:

 

Loan Party Obligor   Name of Financial
Institution   Account Number
(* indicates account
is approved for
funding of loan
proceeds)   Purpose of
Account   Is the Account a
“Restricted
Account” as
defined in
Schedule B (Yes
or No?)                                    

 

4.          Intellectual Property:

 

(a)          Patents and Patent Licenses

 

Loan Party
Obligor   Patent Registration
Number   Registration Date   Patent Application
Number   Application Date                                                      
                                                     

 

(b)          Trademarks and Trademark Licenses

 

Loan Party
Obligor   Trademark Title   Trademark
Application Number   Trademark
Registration
Number   Date of
Application   Date of
Registration                                                                    
                                                               

 

 Disclosure Schedule - 3 

 

 

(c)          Copyrights and Copyright Licenses

 

Loan Party Obligor   Copyright Title   Copyright Registration Date   Copyright
Registration
Number   Copyright Application
Number                                                                          
                                 

 

5.          Insurance:

 

6.          Permitted Indebtedness:

 

7.          Permitted Liens:

 

 Disclosure Schedule - 4 

 

 

1(h). Material Contracts

 

(i) Employment Agreements

 

(ii) Collective Bargaining

 

(iii) Managerial or Consulting Agreements

 

(iv) Agreement regarding assets or operations

 

(v) Patent, Trademark, Copyright Licenses

 

(vi) Distribution or Supply Agreements

 

(vii) Customer agreements

 

(viii) LLC Agreements

 

(ix) Real Estate Leases

 

(x) Agreements which breach of such agreement could result in a Material Adverse
Effect

 

 Disclosure Schedule - 5 

 

 

Schedule A

 

Description of Certain Terms

 

1.         Loan Limits for Revolving Loans and Letters of Credit:    
a)  Maximum Revolving Facility Amount:   $10,000,000 (b)  Accounts Advance Rate:
  85% (c)  Foreign Accounts Sublimit:   $1,500,000 (e)  Letter of Credit Limit:
  $500,000 2.          Interest Rates:     (a)  Base Rate Loans:   Base Rate
plus Base Rate Margin (b)  LIBOR Rate Loans:   LIBOR Rate plus LIBOR Rate Margin
3.          Maximum Days re Eligible Accounts:     (a)  Maximum days:   More
than ninety (90) days from invoice date and sixty (60) days from due date      
4.          Maturity Date:   October 17, 2020

 

  Schedule A-1 

 

 

Schedule B

 

Definitions

 

Unless otherwise defined herein, the following terms are used herein as defined
in the UCC: Account, Account Debtor, Certificated Security, Chattel Paper,
Commercial Tort Claim, Deposit Account, Document, Electronic Chattel Paper,
Equipment, Farm Products, Fixtures, General Intangibles, Goods,
Health-Care-Insurance Receivable, Instrument, Inventory, Letter-of-Credit Right,
Proceeds, Supporting Obligations and Tangible Chattel Paper.

 

As used in this Agreement, the following terms have the following meanings:

 

“Accounts Advance Rate” means the percentage set forth in Section 1(b) of
Schedule A.

 

“Advance Rates” means the Accounts Advance Rate.

 

“Affiliate” means, with respect to any Person, any other Person in control of,
controlled by, or under common control with the first Person, and any other
Person who has a substantial interest, direct or indirect, in the first Person
or any of its Affiliates, including any officer or director of the first Person
or any of its Affiliates. For the purpose of this definition, a “substantial
interest” shall mean the direct or indirect legal or beneficial ownership of
more than ten (10%) percent of any class of equity or similar interest.

 

“Agent” means a third-party domestic or foreign, non-vessel operating common
carrier or freight forwarder with whom a Loan Party Obligor contracts to perform
certain services for such Loan Party related to the delivery of freight.

 

“Agreement” and “this Agreement” has the meaning set forth in the preamble to
this Agreement.

 

“Allocable Amount” has the meaning set forth in Section 8.10.

 

“Approved Electronic Communication” means each notice, demand, communication,
information, document and other material transmitted, posted or otherwise made
or communicated by e-mail, facsimile, or electronic service, whether owned,
operated or hosted by Lender, any of its Affiliates or any other Person, that
any party is obligated to, or otherwise chooses to, provide to Lender pursuant
to this Agreement or any other Loan Document, including any financial statement,
financial and other report, notice, request, certificate and other information
or material; provided that Approved Electronic Communications shall not include
any notice, demand, communication, information, document or other material that
Lender specifically instructs a Person to deliver in physical form.

 

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. § 101 et
seq.).

 

“Base Rate” means the rate of interest per annum from time to time published in
the money rates section of the Wall Street Journal as the “prime rate” then in
effect, provided that, if such rate of interest becomes unavailable for any
reason, the “Base Rate” means the rate of interest per annum announced by
Santander Bank, N.A. from time to time as its “prime rate” (such rate is a
reference rate only and Santander bank, N.A. may make loans or other extensions
of credit at, above or below it). Any change in the “prime rate” shall take
effect at the opening of business on the effective date of the relevant change.

 

“Base Rate Loan” means, as of any date of determination, the portion of the
Revolving Loans outstanding as of such date that bears interest at a rate
determined by reference to the Base Rate.

 

“Base Rate Margin” means .50%.

 

“Blocked Account” has the meaning set forth in Section 4.1.



 

  Schedule B-1 

 

 

“Borrower” has the meaning set forth in the preamble to this Agreement.

 

“Borrowing Base” means (i) the aggregate amount of Eligible Accounts in respect
of which clause (vii)(1) of the definition of Eligible Account applies,
multiplied by the Accounts Advance Rate plus (ii) Eligible Accounts in respect
of which clause (vii)(2) of the definition of Eligible Account applies,
multiplied by the Accounts Advance Rate (but in no event to exceed the Foreign
Accounts Sublimit) minus (iii) the Letter of Credit Balance minus (iv) all
Reserves which Lender has established pursuant to Section 1.2.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York, except
that, if a determination of a Business Day shall relate to a LIBOR Rate Loan,
the term “Business Day” also shall exclude any day on which banks are closed for
dealings in United States dollar deposits in the London interbank market.

 

“Capital Expenditures” means as to any Person, all expenditures which, in
accordance with GAAP, would be required to be capitalized and shown on the
consolidated balance sheet of such Person, but excluding expenditures made in
connection with the acquisition, replacement, substitution or restoration of
assets to the extent financed (a) from insurance proceeds (or other similar
recoveries) paid on account of the loss of or damage to the assets being
replaced or restored or (b) with cash awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced.

 

“Capitalized Lease” means any lease which is or should be capitalized on the
balance sheet of the lessee thereunder in accordance with GAAP.

 

“Cash Taxes” means, for the applicable period, for the Loan Parries on a
consolidated basis, the aggregate of all income taxes of such Persons as
determined in accordance with GAAP, to the extent the same are paid in cash.

 

“CFC” means a controlled foreign corporation (as such term is defined in the
Code).

 

“Change of Control” means that:

 

(a)          any Person (other than Oaxaca and its Affiliates pursuant to the
exercise of the Oaxaca Warrant) or two or more Persons acting in concert (other
than Oaxaca and its Affiliates pursuant to the exercise of the Oaxaca Warrant),
shall have acquired beneficial ownership, directly or indirectly, of equity
interests of Parent (or other securities convertible into such equity interests)
representing 30% or more of the combined voting power of all equity interests of
Parent entitled (without regard to the occurrence of any contingency) to vote
for the election of members of the Board of Directors of Parent,

 

(b)          any Person (other than Oaxaca and its Affiliates pursuant to the
exercise of the Oaxaca Warrant) or two or more Persons acting in concert (other
than Oaxaca and its Affiliates pursuant to the exercise of the Oaxaca Warrant),
shall have acquired by contract or otherwise, or shall have entered into a
contract or arrangement that, upon consummation thereof, will result in its or
their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of Parent or control over
the Equity Interests of such Person entitled to vote for members of the Board of
Directors of Parent on a fully-diluted basis (and taking into account all such
Equity Interests that such Person or group has the right to acquire pursuant to
any option right) representing 30% or more of the combined voting power of such
Equity Interests,

 

(c)          during any period of 24 consecutive months commencing on or after
the Closing Date, the occurrence of a change in the composition of the Board of
Directors of Parent such that a majority of the members of such Board of
Directors are not Continuing Directors, or

 

(d)          Parent fails to own and control, directly or indirectly, 100% of
the Equity Interests of each other Loan Party.

 

“Change of Law” has the meaning set forth in Section 1.9.

 

  Schedule B-2 

 

 

“Closing Date” means October 17, 2017.

 

“CMLTD” means, as of any date of calculation, the current maturities of long
term Indebtedness (excluding that portion of the Obligations consisting of
Revolving Loans), as determined in accordance with GAAP.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means all property and interests in property in or upon which a
security interest, mortgage, pledge or other Lien is granted pursuant to this
Agreement or the other Loan Documents, including all of the property of each
Loan Party Obligor described in Section 3.1, other than Excluded Collateral.

 

“Collections” has the meaning set forth in Section 4.1.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time.

 

“Compliance Certificate” means a compliance certificate substantially in the
form of Exhibit F hereto to be signed by the Chief Financial Officer or
President of Borrower.

 

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by a majority of the Continuing Directors.

 

“Covenant Compliance Period” means the most recently ended quarter in any Fiscal
Year.

 

“Confidential Information” means all non-written information designated as
confidential and all written information, in each case, received from any Loan
Party Obligor, or any of their Affiliates and their employees, officers,
directors or advisors relating to the Loan Party Obligors or their operations,
other than any such information that becomes generally available to the public
or becomes available to Lender from a source other than any Loan Party Obligor
or any of their Affiliates and their employees, officers, directors or advisors
and that is not known to such recipient to be subject to confidentiality
obligations.

 

“Debt Service Coverage Ratio” means, for the applicable period, for the Loan
Parties and their Subsidiaries on a consolidated basis, the ratio of (i) EBITDA
minus Cash Taxes minus distributions and dividends paid minus unfinanced Capital
Expenditures to (ii) CMLTD plus Interest Expense paid.

 

“Debt Service Coverage Ratio (Borrower Group)” means, for the applicable period,
for the Borrower and its Subsidiaries on a consolidated basis, the ratio of
(i) EBITDA minus Cash Taxes minus distributions and dividends paid minus
unfinanced Capital Expenditures to (ii) CMLTD plus Interest Expense paid.

 

“Default” means any event which with notice or passage of time, or both, would
constitute an Event of Default.

 

“Default Rate” has the meaning set forth in Section 2.1.

 

“Designated Deposit Accounts” means the following deposit accounts ending with
the following numbers and identified in Section 3 of the Disclosure Schedule:
Bridgehampton National Bank:, xxx0431, xxx0456, xxx0480, xxx2759, xxx0577,
Presidential Financial Corporation: xxx205, xxx208, xxx207, xxx209, Citibank,
N.A, xxx838, and Wells Fargo Bank, National Association xxx5407.

 

“Dividend Payment Conditions” means, at the date of determination with respect
to any specified payment contemplated by Section 5.27(i), that (a) no Default or
Event of Default shall exist immediately before and after giving effect to such
payment, (b) the Loan Party Obligors shall be in compliance with the financial
covenants set forth in Section 5.28 both before and after (calculated on a pro
forma basis after giving to such transaction), (c) both before, and after giving
effect to such payment on a pro forma basis, Excess Availability is not be less
than $1,000,000, (d) Borrower shall have provided Lender with evidence,
reasonably satisfactory to Lender, that that all accounts payable are being paid
in the ordinary course of Borrower’s business, and (e) prior to making such
payment, Administrative Borrower shall certify to the Lender in writing that the
foregoing conditions have and will be satisfied after the making of such
payment.

 

  Schedule B-3 

 

 

“Dollars” or “$”means United States Dollars, lawful currency for the payment of
public and private debts.

 

“E-Signature” means the process of attaching to or logically associating with an
Approved Electronic Communication an electronic symbol, encryption, digital
signature or process (including the name or an abbreviation of the name of the
party transmitting the Approved Electronic Communication) with the intent to
sign, authenticate or accept such Approved Electronic Communication.

 

“EBITDA” means, for the applicable period, as applicable pursuant to this
Agreement, (1) the Parent and its Subsidiaries on a consolidated basis, and (2)
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) Net
Income plus (b) Interest Expense deducted in the calculation of such Net Income
plus (c) taxes on income, whether paid, payable or accrued, deducted in the
calculation of such Net Income plus (d) depreciation expense deducted in the
calculation of such Net Income plus (e) amortization expense deducted in the
calculation of such Net Income plus (f) to the extent not capitalized, closing
costs and expenses incurred in connection with this Agreement plus (g) stock
based compensation expense that is non-cash deducted in the calculation of such
Net Income.

 

“Eligible Account” means, at any time of determination, an Account owned by
Borrower which satisfies the general criteria set forth below and which is
otherwise acceptable to Lender in its Permitted Discretion (provided that,
Lender may, in its Permitted Discretion, change the general criteria for
acceptability of Eligible Accounts and shall notify Borrower of such change
promptly thereafter). An Account shall be deemed to meet the current general
criteria if:

 

(i)          neither the Account Debtor nor any of its Affiliates is an
Affiliate, creditor or supplier of any Loan Party or an Agent;

 

(ii)         it does not remain unpaid more than the number of days after the
original invoice date set forth in Section 4(a) of Schedule A;

 

(iii)        the Account Debtor or its Affiliates are not past due the
applicable dates referenced in clause (ii) above on more than 40% of all of the
Accounts owing to Borrower by such Account Debtor or its Affiliates;

 

(iv)        all Accounts owing by the Account Debtor or its Affiliates do not
represent more than 25% of all otherwise Eligible Accounts (provided that
Accounts which are deemed to be ineligible solely by reason of this clause (iv)
shall be considered Eligible Accounts to the extent of the amount thereof which
does not exceed 25% of all otherwise Eligible Accounts);

 

(v)         no covenant, representation or warranty contained in this Agreement
or any other Loan Document with respect to such Account (including any of the
representations set forth in Section 5.4) has been breached;

 

(vi)        the Account is not subject to any contra relationship, counterclaim,
dispute or set-off, but such account shall only be ineligible to the extent of
such contra relationship, counterclaim, dispute or set-off;

 

(vii)       the Account Debtor’s chief executive office or principal place of
business is located (1) in the United States or (2) outside of the United States
and such Account is insured pursuant to credit insurance or supported by a
letter of credit, in each case, in form, substance and issued by a party
satisfactory to Lender (a “Foreign Account”);

 

  Schedule B-4 

 

 

(viii)      it is absolutely owing to Borrower and does not arise from a sale on
a bill-and-hold, guarantied sale, sale-or-return, sale-on-approval, consignment,
retainage or any other repurchase or return basis or consist of progress
billings;

 

(ix)         Lender shall have verified the Account in a manner satisfactory to
Lender;

 

(x)          the Account Debtor is not the United States or any state or
political subdivision (or any department, agency or instrumentality thereof),
unless Borrower has complied with the Assignment of Claims Act of 1940 (31
U.S.C. 3727) or other applicable similar state or local law in a manner
satisfactory to Lender;

 

(xi)         it is at all times subject to Lender’s duly perfected, first
priority security interest and to no other Lien that is not a Permitted Lien,
and the goods giving rise to such Account (A) were not, at the time of sale,
subject to any Lien except Permitted Liens and (B) have been sold by Borrower to
the Account Debtor in the ordinary course of Borrower’s business and delivered
to and accepted by the Account Debtor, or the services giving rise to such
Account have been performed by Borrower and accepted by the Account Debtor in
the ordinary course of Borrower’s business;

 

(xii)        the Account is not evidenced by Chattel Paper or an Instrument of
any kind and has not been reduced to judgment;

 

(xiii)       the Account Debtor’s total indebtedness to Borrower does not exceed
the amount of any credit limit established by Borrower or Lender and the Account
Debtor is otherwise deemed to be creditworthy by Lender (provided that, Accounts
which are deemed to be ineligible solely by reason of this clause (xiii), shall
be considered Eligible Accounts to the extent the amount of such Accounts does
not exceed the lower of such credit limits);

 

(xiv)      there are no facts or circumstances existing, or which could
reasonably be anticipated to occur, which might result in any adverse change in
the Account Debtor’s financial condition or impair or delay the collectability
of all or any portion of such Account;

 

(xv)       Lender has been furnished with all documents and other information
pertaining to such Account which Lender has requested, or which Borrower is
obligated to deliver to Lender, pursuant to this Agreement;

 

(xvi)      Borrower has not made an agreement with the Account Debtor to extend
the time of payment thereof beyond the time periods set forth in clause (ii)
above;

 

(xvii)     Borrower has not posted a surety or other bond in respect of the
contract under which such Account arose;

 

(xviii)    the Account Debtor is not subject to any proceeding seeking
liquidation, reorganization or other relief with respect to it or its debts
under any bankruptcy, insolvency or other similar applicable law;

 

(xix)       the Account does not constitute a Net Agent Account; and

 

(xx)        it has not been deemed ineligible by Lender in its Permitted
Discretion.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and all rules,
regulations and orders promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party Obligor within the meaning of section
414(b) or (c) of the Code (and sections 414(m) and (o) of the Code for purposes
of provisions relating to section 412 of the Code and section 302 of ERISA).

 

 

  Schedule B-5 

 

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate or the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
a Loan Party or any ERISA Affiliate.

 

“Eurocurrency Reserve Requirement” means, for any day as applied to a Loan
bearing interest at the LIBOR Rate, the aggregate (without duplication) of the
rates (expressed as a decimal rounded upward to the nearest 1/100th of 1%) as
determined by Lender of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board of Governors of the Federal Reserve System of the United States or
other Governmental Authority, or any successor thereto, having jurisdiction with
respect thereto) prescribed for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of such Board) maintained by a member
bank of the Federal Reserve System

 

“Event of Default” has the meaning set forth in Section 7.1.

 

“Excess Availability” means the amount, as determined by Lender, calculated at
any date, equal to the difference of (A) the lesser of (x) the Maximum Revolving
Facility Amount and (y) the Borrowing Base minus (B) the outstanding balance of
all Revolving Loans and the Letter of Credit Balance, provided that, if any of
the Loan Limits for Revolving Loans is exceeded as of the date of calculation,
then Excess Availability shall be zero.

 

“Excluded Collateral” means:

 

(a)          any rights or interest in any contract, agreement, lease, permit,
license, or license agreement to which any Loan Party Obligor is a party, if
under the terms of such contract, agreement, lease, permit, license, or license
agreement, or applicable law with respect thereto, the grant of a security
interest or lien therein is prohibited as a matter of law or under the terms of
such contract, agreement, lease, permit, license, or license agreement and such
prohibition or restriction has not been waived or the consent of the other party
to such contract, agreement, lease, permit, license, or license agreement has
not been obtained (provided that, (i) the foregoing exclusions of this clause
(a) shall in no way be construed (A) to apply to the extent that any described
prohibition or restriction is ineffective under Section 9-406, 9-407, 9-408, or
9-409 of the UCC or other applicable law, or (B) to apply to the extent that any
consent or waiver has been obtained that would permit Lender’s security interest
or lien to attach notwithstanding the prohibition or restriction on the pledge
of such contract, agreement, lease, permit, license, or license agreement and
(ii) the foregoing exclusions of this clause (a) shall in no way be construed to
limit, impair, or otherwise affect any of Lender’s continuing security interests
in and liens upon any rights or interests of any Loan Party Obligor in or to (1)
monies due or to become due under or in connection with any described contract,
agreement, lease, permit, license, license agreement, or equity interests
(including, without limitation, any Accounts) or (2) any proceeds from the sale,
license, lease, or other dispositions of any such contract, agreement, lease,
permit, license, license agreement, or equity interests);

 

(b)          any United States intent-to-use trademark applications to the
extent that, and solely during the period in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law; provided
that, upon submission and acceptance by the United States Patent and Trademark
Office of an amendment to allege use pursuant to 15 U.S.C. Section 1060(a) (or
any successor provision), such intent-to-use trademark application shall be
considered Collateral;

 

(c)          any right, title, and interest of Parent in the equity interests of
INDCO;

 

  Schedule B-6 

 

 

(d)          any assets of INDCO and its Subsidiaries; and

 

(e)          voting equity interests of any CFC, solely to the extent that such
equity interests represent more than 65% of the outstanding voting equity
interests of such CFC.

 

“Excluded Swap Obligations” means, with respect to any Loan Party, any guarantee
of any Swap Obligations if, and only to the extent that and for so long as, all
or a portion of the guarantee of such Loan Party of, or the grant by such Loan
Party of a security interest to secure, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party Obligor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time the guarantee
of such Loan Party or the grant of such security interest becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Lender or other Recipient or required to be withheld or deducted from a payment
to Lender or other Recipient: (a) Taxes imposed on or measured by net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of Lender, its lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or Taxes imposed as a result of a present connection between such
Recipient and the jurisdiction imposing such Tax (other than connections arising
from such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document or sold or assigned an interest in any Loan or Loan Document); (b)
in the case of a Non-U.S. Recipient (as defined in Section 9(e)), U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Non-U.S. Recipient with respect to an applicable interest in a Loan or
commitment pursuant to a law in effect on the date on which Non-U.S. Recipient
becomes a party to this Agreement or acquires a participation, except in each
case to the extent that, pursuant to Section 9 amounts with respect to such
Taxes were payable either to such Non-U.S. Recipient assignor (or Lender
granting such participation) immediately before such assignment or grant of
participation; (c) United States federal withholding Taxes that would not have
been imposed but for such Recipient’s failure to comply with Section 9(e)
(except where the failure to comply with Section 9(e) was the result of a change
in law, ruling, regulation, treaty, directive, or interpretation thereof by a
Governmental Authority after the date the Recipient became a party to this
Agreement or a Participant); and (d) any U.S. federal withholding Taxes imposed
pursuant to FATCA.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“Federal Reserve” means the Federal Reserve Bank of New York.

 

“First Merchants” means First Merchants Bank.

 

“First Merchants Subordination Agreement” means that certain subordination
agreement dated as of the Closing Date by and among Parent, Lender and First
Merchants.

 

“Fiscal Year” means the fiscal year of Borrower which ends on September 30 of
each year.

 

“FMC” has the meaning set forth in Section 5.11.

 

“Funding Losses” has the meaning set forth in Section 2.6.

 

“GAAP” means generally accepted accounting principles in the United States,
consistently applied.

 

 

  Schedule B-7 

 

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guaranty,” “Guaranteed” or to “Guarantee”, as applied to any Indebtedness,
liability or other obligation, means (i) a guaranty, directly or indirectly, in
any manner, including by way of endorsement (other than endorsements of
negotiable instruments for collection in the ordinary course of business), of
any part or all of such Indebtedness, liability or obligation, and (ii) an
agreement, contingent or otherwise, and whether or not constituting a guaranty,
assuring, or intended to assure, the payment or performance (or payment of
damages in the event of non-performance) of any part or all of such
Indebtedness, liability or obligation by any means (including, the purchase of
securities or obligations, the purchase or sale of property or services, or the
supplying of funds).

 

“Guarantor Payment” has the meaning set forth in Section 8.10.

 

“INDCO” means Indco Acquisition Corp., Inc., a Tennessee corporation.

 

“Indebtedness” means (without duplication), with respect to any Person, (i) all
obligations or liabilities, contingent or otherwise, for borrowed money, (ii)
all obligations represented by promissory notes, bonds, debentures or the like,
or on which interest charges are customarily paid, (iii) all liabilities secured
by any Lien on property owned or acquired, whether or not such liability shall
have been assumed, (iv) all obligations of such Person under conditional sale or
other title retention agreements relating to property or assets purchased by
such Person, (v) all obligations of such Person issued or assumed as the
deferred purchase price of property or services (excluding trade payables which
are not ninety days past the invoice date incurred in the ordinary course of
business, but including the maximum potential amount payable under any earn-out
or similar obligations), (vi) all Capitalized Leases of such Person, (vii) all
obligations (contingent or otherwise) of such Person as an account party or
applicant in respect of letters of credit and/or bankers’ acceptances, or in
respect of financial or other hedging obligations, (viii) all equity interests
issued by such Person subject to repurchase or redemption at any time on or
prior to the final scheduled Maturity Date, other than voluntary repurchases or
redemptions that are at the sole option of such Person, (ix) all principal
outstanding under any synthetic lease, off-balance sheet loan or similar
financing product, and (x) all Guarantees, endorsements (other than for
collection in the ordinary course of business) and other contingent obligations
in respect of the obligations of others.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party Obligor under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks and trademark licenses,
and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.

 

“Interest Expense” means, for the applicable period, as applicable pursuant to
this Agreement, (1) the Parent and its Subsidiaries on a consolidated basis, and
(2) the Borrower and its Subsidiaries on a consolidated basis, total interest
expense (including interest attributable to Capitalized Leases in accordance
with GAAP) and fees with respect to outstanding Indebtedness.

 

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan), which shall be a Business Day, and ending 1, 2 or 3 months
thereafter, provided, however, that (a) if any Interest Period would end on a
day that is not a Business Day, such Interest Period shall be extended (subject
to clauses (c)-(e) below) to the next succeeding Business Day, (b) interest
shall accrue at the applicable rate based upon the LIBOR Rate from and including
the first day of each Interest Period to, but excluding, the day on which any
Interest Period expires, (c) any Interest Period that would end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (d) with respect to an
Interest Period that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period), the Interest Period shall end on the last
Business Day of the calendar month that is 1, 2 or 3 months after the date on
which the Interest Period began, as applicable, and (e) Borrower may not elect
an Interest Period which will end after the Maturity Date.

 

  Schedule B-8 

 

 

“Investment Property” means the collective reference to (a) all “investment
property” as such term is defined in Section 9-102 of the UCC, (b) all
“financial assets” as such term is defined in Section 8-102(a)(9) of the UCC,
and (c) whether or not constituting “investment property” as so defined, all
Pledged Equity.

 

“Issuers” means the collective reference to each issuer of Investment Property.

 

“Lender” has the meaning set forth in the preamble to this Agreement.

 

“Letters of Credit” has the meaning set forth in Section 1.1(a).

 

“Letter of Credit Balance” means the sum of (i) the aggregate undrawn face
amount of all outstanding Letters of Credit and (ii) all interest, fees and
costs due or, in Lender’s estimation, likely to become due in connection
therewith.

 

“Letter of Credit Limit” means the amount set forth in Section 1(e) of
Schedule A.

 

“LIBOR Deadline” has the meaning specified therefor in Section 2.6.

 

“LIBOR Notice” means a written notice in the form of Exhibit B.

 

“LIBOR Option” has the meaning specified therefor in Section 2.6.

 

“LIBOR Rate” means (a) the rate per annum as reported on Reuters Screen LIBOR01
page (or any successor page) two Business Days prior to the commencement of the
requested Interest Period, for a term, and in an amount, comparable to the
Interest Period and the amount of the LIBOR Rate Loan requested (whether as an
initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Base Rate Loan to a LIBOR Rate Loan) by Borrower in accordance
with this Agreement (and, if any such rate is below .75%, the LIBOR Rate shall
be deemed to be .75%), which determination shall be made by Lender and shall be
conclusive in the absence of manifest error, divided by (b) 1.00 minus the
Eurocurrency Reserve Requirement then in effect.

 

“LIBOR Rate Loan” means, as of any date of determination, the portion of the
Revolving Loans outstanding as of such date that bears interest at a rate
estimated by reference to the LIBOR Rate.

 

“LIBOR Rate Margin” means 2.50%.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement in the nature of a security interest of
any kind or nature whatsoever, including any conditional sale contract or other
title retention agreement, the interest of a lessor under a Capital Lease and
any synthetic or other financing lease having substantially the same economic
effect as any of the foregoing.

 

“Loan Account” has the meaning set forth in Section 2.4.

 

“Loan Documents” means, collectively, this Agreement and all notes, guaranties,
security agreements, mortgages, certificates, landlord’s agreements, First
Merchants Subordination Agreement, Lock Box and Blocked Account agreements and
all other agreements, documents and instruments now or hereafter executed or
delivered by Borrower, any Loan Party, or any Other Obligor in connection with,
or to evidence the transactions contemplated by, this Agreement.

 



  Schedule B-9 

 

 

“Loan Guaranty” means Section 8 of this Agreement.

 

“Loan Limits” means, collectively, the Loan Limits for Revolving Loans and
Letters of Credit set forth in Section 1 of Schedule A and all other limits on
the amount of Loans and Letters of Credit set forth in this Agreement.

 

“Loan Party” means, individually, Parent, Borrower, or any Subsidiary; and “Loan
Parties” means, collectively, Parent, Borrower and all Subsidiaries; provided
however, excluding INDCO and its Subsidiaries.

 

“Loan Party Obligor” means, individually, Borrower or any Obligor that is a Loan
Party and party to this Agreement; and “Loan Party Obligors” means,
collectively, Borrower and each Obligor that is a Loan Party and party to this
Agreement.

 

“Loans” means, collectively, the Revolving Loans and any term loan.

 

“Lock Box” has the meaning set forth in Section 4.1.

 

“Material Adverse Effect” means any event, act, omission, condition or
circumstance which, individually or in the aggregate, has or could reasonably be
expected to have a material adverse effect on (a) the business, operations,
properties, assets or condition, financial or otherwise, of the Loan Party
Obligors, taken as a whole, (b) the ability of the Loan Party Obligors, taken as
a whole, to perform any of their obligations under any of the Loan Documents, or
(c) the validity or enforceability of, or Lender’s rights and remedies under,
any of the Loan Documents.

 

“Material Contract” means has the meaning set forth in Section 5.18.

 

“Maturity Date” means the date set forth in Section 6 of Schedule A, as such
date may be accelerated in accordance with the terms of this Agreement.

 

“Maximum Lawful Rate” has the meaning set forth in Section 2.5.

 

“Maximum Liability” has the meaning set forth in Section 8.9.

 

“Maximum Revolving Facility Amount” means the amount set forth in Section 1(a)
of Schedule A.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Agent Account” means an account owed by a “agent” being a third-party
domestic or foreign, non-vessel operating common carrier, a freight forwarder,
customs broker, or other service provider with whom a Borrower contracts to
perform certain services for such Borrower related to the delivery of freight.

 

“Net Income” means, for the applicable period, as applicable pursuant to this
Agreement, (1) the Parent and its Subsidiaries on a consolidated basis, and (2)
the Borrower and its Subsidiaries on a consolidated basis, the net income (or
loss) of such Persons, for such period, excluding any gains or non-cash losses
from dispositions, any extraordinary gains or extraordinary non-cash losses and
any gains or non-cash losses from discontinued operations, in each case of such
Persons, for such period.

 

“Non-Paying Guarantor” has the meaning set forth in Section 8.10.

 

  Schedule B-10 

 

 

“Non-U.S. Recipient” has the meaning set forth in Section 9(e)(ii).

 

“Notice of Borrowing” has the meaning set forth in Section 1.4.

 

“Oaxaca” means Oaxaca Group LLC, a Delaware limited liability company.

 

“Oaxaca SPA” means that certain Securities Purchase Agreement dated October 6,
2013 between Parent, as issuer, and Oaxaca as the “Investor”.

 

“Oaxaca Warrant” means the “Warrant” as defined in the Oaxaca SPA, in effect as
of the Closing Date in favor of Oaxaca to purchase 250,000 shares of common
stock of the Parent on the terms and conditions set forth therein.

 

“Obligations” means all present and future Loans, advances, debts, liabilities,
fees, expenses, obligations, guaranties, covenants, duties and indebtedness at
any time owing by Borrower or any Loan Party Obligor to Lender, whether
evidenced by this Agreement, any other Loan Document or otherwise, whether
arising from extensions of credit, opening of Letters of Credit, credit cards,
debit cards, cash management or related services, treasury management,
guarantees, indemnities or otherwise, whether direct or indirect, whether
absolute or contingent, whether due or to become due, and whether arising before
or after the commencement of a proceeding under the Bankruptcy Code or any
similar statute, provided that Obligations of any Loan Party Obligor shall not
include (i) any Excluded Swap Obligations of such Loan Party Obligor, and (ii)
any of the foregoing obligations which are acquired by assignment or any
participation by Lender in any Loan Party Obligor’s indebtedness to others and
unrelated to the Obligations under the Loan Documents.

 

“Obligor” means any guarantor, endorser, acceptor, surety or other Person liable
on, or with respect to, any of the Obligations or who is the owner of any
property which is security for any of the Obligations, other than Borrower.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Organic Documents” means, with respect to any Person, the certificate of
incorporation, articles of incorporation, certificate of formation, certificate
of limited partnership, by-laws, operating agreement, limited liability company
agreement, limited partnership agreement or other similar governance document of
such Person.

 

“Other Obligor” means any Obligor other than any Loan Party Obligor.

 

“Other Taxes” means all present or future stamp, court or documentary, property,
excise, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document.

 

“Parent” has the meaning set forth in the preamble to this Agreement.

 

“Participant” has the meaning set forth in Section 10.10.

 

“Patriot Act” has the meaning set forth in Section 5.24

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in, with respect to plan years
ending prior to the effective date of the Pension Act, Section 412 of the Code
and Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Section 412, 430,431, 432 and 436 of the Code and Sections 302, 303,
304 and 305 of ERISA, and any sections of the Code or ERISA related thereto that
are enacted after the date of this Agreement.

 

  Schedule B-11 

 

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by a Loan Party Obligor and any ERISA Affiliate and is either covered by Title
IV of ERISA or is subject to the Pension Funding Rules.

 

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by Borrower of all
or substantially all the assets of, or all the equity interests in, a Person or
division or line of business of a Person if, at the time of and immediately
after giving effect thereto, (a) no Default or Event of Default then exists or
would arise from the consummation of such acquisition, (b) the business acquired
in connection with such acquisition is (i) located in the United States or
Canada, (ii) organized under the laws of any state of the United States or the
District of Columbia or any province of Canada, and (iii) not engaged, directly
or indirectly, in any line of business other than the businesses in which
Borrower is engaged on the date hereof and any business activities that are
substantially similar, related, or incidental thereto; (c) the aggregate
consideration for all such acquisitions occurring during any Fiscal Year shall
not exceed $2,500,000 in the aggregate; (d) any Person so acquired or any new
Subsidiary formed in connection with such acquisition shall promptly become a
Loan Party Obligor pursuant to documentation and other requirements reasonably
acceptable to Lender, and Lender shall have a first priority security interest
in all of the assets of such Person, and the Lender shall have received such
reasonable documentation in connection therewith, including, opinions,
certificates and Organic Documents with respect to such Person; (e) such
acquisition shall have been approved by the board of directors of the Person (or
similar governing body if such Person is not a corporation) which is the subject
of such acquisition and such Person shall not have announced that it will oppose
such acquisition or shall not have commenced any action which alleges that such
acquisition shall violate applicable law; (f) the legal structure of such
acquisition shall be acceptable to Lender in its Permitted Discretion, (g) after
giving effect to the acquisition, if the acquisition is an acquisition of the
equity interests, a Loan Party shall acquire and own, directly or indirectly, a
majority of the equity interests in the Person being acquired and shall control
a majority of any voting interests or shall otherwise control the governance of
the Person being acquired, (h) the Administrative Borrower shall have furnished
the Lender with thirty (30) days’ prior written notice of such intended
acquisition and shall have furnished the Lender with a current draft of the
acquisition documents (and final copies thereof as and when executed), a summary
of any due diligence undertaken by the Loan Party Obligors in connection with
such acquisition, appropriate financial statements of the Person which is the
subject of such acquisition, pro forma projected financial statements for the
twelve (12) month period following such acquisition after giving effect to such
Acquisition (including balance sheets, cash flows and income statements by month
for the acquired Person, individually, and on a consolidated basis with all Loan
Party Obligors), and such other information as the Lender may reasonably
require, all of which shall be reasonably satisfactory to the Agent; (i) all
transactions in connection therewith shall be consummated, in all material
respects, in accordance with all applicable laws; and (j) the Restricted Payment
Conditions are satisfied.

 

“Permitted Discretion” means a determination made in the exercise of reasonable
business judgment (from the perspective of an asset based lender).

 

“Permitted Dispositions” means (a) sales or other dispositions of Equipment that
is substantially worn, damaged, or obsolete in the ordinary course of business,
(b) so long as no Default or Event of Default shall have occurred and be
continuing, other sales or dispositions of Equipment not to exceed $150,000 in
the aggregate during any 12 consecutive-month period, (c) sales of Inventory to
buyers in the ordinary course of business, and (d) the use or transfer of money
or cash equivalents in a manner that is not prohibited by the terms of the
Agreement or the other Loan Documents.

 

“Permitted Dividends” means (i) dividends payable solely in capital stock or
other equity interests of such Loan Party and dividends and distributions to
Borrower; (ii) dividends or distributions to Parent to permit Parent to pay
federal, state and local income taxes then due and owing by Parent; and (iii) in
addition to the dividends and distributions permitted by clause (ii) above,
dividends or distributions by Borrower to Parent so long as the Dividend Payment
Conditions are satisfied.

 

  Schedule B-12 

 

 

“Permitted Indebtedness” means: (a) the Obligations; (b) the Indebtedness
existing on the date hereof described in Section 6 of the Disclosure Schedule,
in each case along with extensions, refinancings, modifications, amendments and
restatements thereof, provided that (i) the principal amount thereof is not
increased, (ii) if such Indebtedness is subordinated to any or all of the
Obligations, the applicable subordination terms shall not be modified without
the prior written consent of Lender, and (iii) the terms thereof are not
modified to impose more burdensome terms upon any Loan Party; (c) Capitalized
Leases and purchase money Indebtedness secured by Permitted Liens in an
aggregate amount not exceeding $100,000 at any time outstanding; (d)
Indebtedness incurred as a result of endorsing negotiable instruments received
in the ordinary course of business; (e) guaranty obligations permitted
hereunder; (f) obligations in respect of performance bonds or sureties incurred
in the ordinary course of business; and (g) Indebtedness between and among Loan
Party Obligors not to exceed $500,000 in the aggregate any one time.

 

“Permitted Liens” means (a) purchase money security interests in specific items
of Equipment securing Permitted Indebtedness described under clause (c) of the
definition of Permitted Indebtedness; (b) Liens for taxes, fees, assessments, or
other governmental charges or levies, either not delinquent or being contested
in good faith by appropriate proceedings (which proceedings have the effect of
preventing the enforcement of such Lien) for which adequate reserves in
accordance with GAAP are being maintained, provided the same have no priority
over any of Lender’s security interests; (c) Liens of materialmen, mechanics,
carriers, or other similar Liens arising in the ordinary course of business and
securing obligations which are not delinquent or are being contested in good
faith by appropriate proceedings (which proceedings have the effect of
preventing the enforcement of such Lien) for which adequate reserves in
accordance with GAAP are being maintained; (d) Liens which constitute banker’s
Liens, rights of set-off, or similar rights as to deposit accounts or other
funds maintained with a bank or other financial institution (but only to the
extent such banker’s liens, rights of set-off or other rights are in respect of
customary service charges relative to such deposit accounts and other funds, and
not in respect of any loans or other extensions of credit by such bank or other
financial institution to any Loan Party); (e) cash deposits or pledges to secure
the payment of worker’s compensation, unemployment insurance, or other social
security benefits or obligations, public or statutory obligations, surety or
appeal bonds, bid or performance bonds, or other obligations of a like nature
incurred in the ordinary course of business; and (f) Liens incurred in
connection with the extension, renewal or refinancing of the Indebtedness
secured by the any Lien listed above.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
limited liability company, trust, unincorporated organization, association,
corporation, Governmental Authority, or any other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Loan Party or
any such plan to which any Loan Party Obligor (or with respect to any plan
subject to Section 412 of the Code or Section 302 or Title IV of ERISA, any
ERISA Affiliate) is required to contribute on behalf of any of its employees.

 

“Pledged Equity” means the equity interests (other than those of Parent) listed
on Sections 1(f) and 1(g) of the Disclosure Schedule, together with any other
equity interests, certificates, options, or rights or instruments of any nature
whatsoever in respect of the equity interests of any Person that may be issued
or granted to, or held by, any Loan Party Obligor while this Agreement is in
effect, and including to the extent attributable to, or otherwise related to,
such pledged equity interests, all of such Loan Party Obligor’s (i) interests in
the profits and losses of each Issuer, (ii) rights and interests to receive
distributions of each Issuer’s assets and properties, and (iii) rights and
interests, if any, to participate in the management of each Issuer related to
such pledged equity interests, provided, however that no more than 65% of the
voting equity interests of any CFC shall be deemed to be Pledged Equity.

 

“Protective Advances” has the meaning set forth in Section 1.3.

 

“Recipient” means Lender, Participant, or any other recipient of any payment to
be made by or on account of any Obligation of any Loan Party Obligor under this
Agreement or any other Loan Document, as applicable.

 

“Register” has the meaning set forth in Section 10.9(a).

 

  Schedule B-13 

 

 

“Released Parties” has the meaning set forth in Section 6.1.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Reserves” has the meaning set forth in Section 1.2.

 

“Restricted Accounts” means Deposit Accounts (a) established and used (and at
all times will be used) solely for the purpose of paying current payroll
obligations of Loan Party Obligors (and which do not (and will not at any time)
contain any deposits other than those necessary to fund current payroll), in
each case in the ordinary course of business, or (b) maintained (and at all
times will be maintained) solely in connection with an employee benefit plan,
but solely to the extent that all funds on deposit therein are solely held for
the benefit of, and owned by, employees (and will continue to be so held and
owned) pursuant to such plan.

 

“Restricted Payment Conditions” means, with respect to any applicable
transaction, (a) no Default or Event of Default shall exist immediately before
and after giving effect to such transaction, (b) the Loan Party Obligors shall
be in compliance with the financial covenants (calculated on a pro forma basis
after giving to such transaction) set forth in Section 5.28, and (c) Excess
Availability for each of the thirty (30) days immediately preceding such
transaction and for each of the thirty days immediately following such
transaction (calculated on a pro forma basis after giving effect to such
transaction), is not less than $1,000,000.

 

“Revolving Loans” has the meaning set forth in Section 1.1(a).

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

 

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

 

“Securities Act” means the Securities of Act of 1933, as amended.

 

“Stated Rate” has the meaning set forth in Section 2.5.

 

“Subsidiary” means any corporation or other entity of which a Person owns,
directly or indirectly, through one or more intermediaries, more than 50% of the
capital stock or other equity interest at the time of determination. Unless the
context indicates otherwise, references to a Subsidiary shall be deemed to refer
to a Subsidiary of Borrower.

 

“Swap Obligation” with respect to any Loan Party, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means the date on which all of the Obligations have been paid
in full in cash and all of Lender’s lending commitments under this Agreement and
under each of the other Loan Documents have been terminated.

 

“Total Liabilities” means, as of any date of determination, liabilities of the
Loan Party Obligors on a consolidated basis minus Indebtedness of the Loan Party
Obligors subordinated to the Obligations on terms and conditions satisfactory to
Lender.

 

  Schedule B-14 

 

 

“UCC” means, at any given time, the Uniform Commercial Code as adopted and in
effect at such time in the State of New York or such other applicable
jurisdiction.

 

“United States” means United States of America.

 

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder (including determinations
made pursuant to the exhibits hereto) shall be made, and all financial
statements required to be delivered hereunder shall be prepared on a
consolidated basis in accordance with GAAP consistently applied. If at any time
any change in GAAP would affect the computation of any financial ratio or
financial requirement set forth in any Loan Document, and either Borrower or
Lender shall so request, Lender and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP; provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) Borrower shall provide to Lender financial statements
and other documents required under this Agreement and the other Loan Documents
which include a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159 (Codification of Accounting
Standards 825-10) to value any Indebtedness or other liabilities of any Loan
Party at “fair value,” as defined therein.

 

Notwithstanding anything to the contrary contained in the paragraph above or the
definitions of Capital Expenditures or Capitalized Leases, in the event of a
change in GAAP after the Closing Date requiring all leases to be capitalized,
only those leases (assuming for purposes of this paragraph that they were in
existence on the Closing Date) that would constitute Capitalized Leases on the
Closing Date shall be considered Capital Leases (and all other such leases shall
constitute operating leases) and all calculations and deliverables under this
Agreement or the other Loan Documents shall be made in accordance therewith
(other than the financial statements delivered pursuant to this Agreement,
provided that all such financial statements delivered to Lender in accordance
with the terms of this Agreement after the date of such change in GAAP shall
contain a schedule showing the adjustments necessary to reconcile such financial
statements with GAAP as in effect immediately prior to such change).

 

References in this Agreement to “Articles,” “Sections,” “Annexes,” “Exhibits” or
“Schedules” shall be to Articles. Sections, Annexes, Exhibits or Schedules of or
to this Agreement unless otherwise specifically provided. Any term defined
herein may be used in the singular or plural. “Include,” “includes” and
“including” shall be deemed to be followed by “without limitation,” “or” shall
be construed to mean “and/or.” Except as otherwise specified or limited herein,
references to any Person include the successors and assigns of such Person.
References “from” or “through” any date mean, unless otherwise specified, “from
and including” or “through and including,” respectively. Unless otherwise
specified herein, the settlement of all payments and fundings hereunder between
or among the parties hereto shall be made in lawful money of the United States
and in immediately available funds. Time is of the essence for each performance
obligation of the Loan Party Obligors under this Agreement and each Loan
Document. All amounts used for purposes of financial calculations required to be
made herein shall be without duplication. References to any statute or act shall
include all related current regulations and all amendments and any successor
statutes, acts and regulations. References to any agreement, instrument or
document (i) shall include all schedules, exhibits, annexes and other
attachments thereto and (ii) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, amended and restated,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein or
in any other Loan Document). The words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

  Schedule B-15 

 

 

Schedule C

 

(i) Within 60 days of the Closing Date, close all Deposit Accounts other than
with Lender and provide Lender satisfactory evidence thereof and establish all
cash management with Lender; [OTHER POST-CLOSING ITEMS TO BE ADDED, TO THE
EXTENT AGREED TO BY LENDER].

 

  Schedule C-1 

 

 

Schedule D

 

Fees

 

(a)          Closing Fee. A closing fee equal to $50,000 (the “Closing Fee”),
which Closing Fee shall be deemed to be fully earned and payable as of the
Closing Date

 

(b)          Collateral Monitoring Fee. A monthly collateral monitoring fee of
$1,000 per month until the Termination Date (the “Collateral Monitoring Fee”),
which shall be due and payable monthly in arrears on the first day of each
month, commencing on November 1, 2017.

 

(c)          Unused Line Fee. An unused line fee (the “Unused Line Fee”) equal
to 0.25% per annum of the amount by which the Maximum Revolving Facility Amount,
calculated without giving effect to any Reserves or Availability Block, if
applied to the Maximum Revolving Facility Amount, exceeds the average daily
outstanding principal balance of the Revolving Loans and the Letter of Credit
Balance during the immediately preceding month (or part thereof), which each
such fee shall be deemed to be fully earned and payable, in arrears, on the
first day of each month commencing November 1, 2017, until the Termination Date.

 

(d)          Letter of Credit Fees. A fee equal to the LIBOR Rate Margin times
the average daily face amount of each Letter of Credit (the “Letter of Credit
Fees”), which (i) each such fee shall be deemed to be fully earned and payable,
in arrears, on the first day of each month commencing November 1, 2017, until
the Termination Date, (ii) applicable fronting fees, and (iii) all customary
charges associated with the issuance, amendment, negotiation, payment,
processing, transfer and administration of Letters of Credit, which charges
shall be paid as and when incurred. Upon the occurrence of an Event of Default,
the fee payable under this clause (i) shall be increased by 3.0% per annum.

 

(e)          Early Termination Fee. In the event of any early termination of the
Loan facilities hereunder pursuant to Section 1.8 or upon the acceleration of
the Obligations pursuant to the provisions of Section 7.2, in addition to the
payment of the subject principal amount and the other amounts required pursuant
to Section 1.8 or Section 7.2, Borrower shall pay to Lender an early termination
fee (the “Early Termination Fee”) of (i) 2.0% of the Maximum Revolving Facility
Amount, if such termination occurs on or before the first anniversary of the
Closing Date, (ii) 1.0% of the Maximum Revolving Facility Amount, if such
termination occurs after the first anniversary of the Closing Date, but on or
before the second anniversary of the Closing Date, or (iii) 0.0% of the Maximum
Revolving Facility Amount, if such termination occurs after the second
anniversary of the Closing Date. For the avoidance of doubt, for purposes of
calculating the Early Termination Fee, the amount of the Maximum Revolving
Facility Amount shall be determined without giving effect to any Availability
Block, Reserves, or any other reduction in the Maximum Revolving Facility
Amount.

 

  Schedule D-1 

 

 

Schedule E

 

Provide Lender with each of the documents set forth below at the following times
in form satisfactory to Lender:

 

Twice per month, on the 5th Business Day after the 15th of each month and last
day of each month (as of the 15th day of such month and the prior month end,
respectively)  

(a) a completed and signed Borrowing Base certificate in the form provided to
Borrower by Lender prior to the date hereof,

 

(b) a roll-forward with supporting details with respect to Borrower’s Accounts
(delivered electronically in an acceptable format).

 

(c) notice of all claims, offsets, or disputes asserted by Account Debtors with
respect to Borrower’s Accounts,

 

(d) a detailed aging, by total, of Borrower’s Accounts, together with a
reconciliation and supporting documentation for any reconciling items noted,

      Monthly, no later than 5th Business Day after the 15th day of each month
(as of such 15th day)  

(e) a summary aging, by vendor, of each Loan Party Obligor’s accounts payable
and any book overdraft and an aging, by vendor, of any held checks (delivered
electronically in an acceptable format),

 

(f) a monthly Account roll-forward with respect to Borrower’s Accounts, in a
format reasonably acceptable to Lender, tied to the beginning and ending Account
balances of Borrower’s general ledger (delivered electronically in an acceptable
format),

      Quarterly, no later than the 5th Business Day after each quarter end (as
of such quarter end)   (g) a report regarding each Loan Party Obligor’s accrued,
but unpaid, ad valorem taxes,

 

  Schedule E-1 

 

 

Annually, on the 15th day of each January (as of the prior Fiscal Year end)  

(h) a detailed list of each Loan Party Obligor’s customers, with address and
contact information,

 

(i) a detailed list of each Loan Party Obligor’s vendors, with address and
contact information,

 

(j) an updated Disclosure Schedule, true and correct in all material respects as
of the date of delivery, accompanied by a certificate executed by an officer of
Borrower in a form reasonably acceptable to Lender (it being understood and
agreed that no such update shall serve to cure any existing Event of Default,
including any Event of Default resulting from any failure to provide any such
disclosure to Lender on an earlier date or any breach of any earlier made
representation and/or warranty), and

 

  Schedule E-2 

 

 

Schedule F

 

Financial Covenant

 

Minimum Debt Service Coverage Ratio. Loan Party Obligors shall not permit the
Debt Service Coverage Ratio to be less than 1.1:1.0 for each Covenant Compliance
Period, commencing with the fiscal quarter ending December 31, 2017, calculated
on an actual trailing four (4) quarter basis, provided, however, for the first,
second and third Covenant Compliance Periods after the Closing Date (i.e.
December 31, 2017, March 31, 2018 and June 30, 2018), the Debt Service Coverage
Ratio shall be calculated on a rolling three (3) month, six (6) month and nine
(9) month basis.

 

Minimum Debt Service Coverage Ratio (Borrower Group). Borrower shall not permit
the Debt Service Coverage Ratio (Borrower Group) to be less than 1.1:1.0 for
each Covenant Compliance Period, commencing with the fiscal quarter ending
December 31, 2017, calculated on an actual trailing four (4) quarter basis,
provided, however, for the first, second and third Covenant Compliance Periods
after the Closing Date (i.e. December 31, 2017, March 31, 2018 and June 30,
2018), the Debt Service Coverage Ratio shall be calculated on a rolling three
(3) month, six (6) month and nine (9) month basis,

 

  Schedule F-1 

 

 

Schedule G

 

Additional Conditions Precedent

 

The closing and initial funding of the initial Revolving Loans will be subject
to the following additional conditions precedent:

 

(i)          Satisfactory evidence that the Borrowers are paying account
payables within terms.

 

(ii)         The Lender shall have received an updated Borrowing Base
certificate.

 

(iii)        Excess Availability shall be no less than $750,000 at the time of
closing. For purposes of calculating the foregoing, such amount may include any
cash maintained on deposit at the Lender (other than the Seller Debt Payment
Reserve, defined below); provided, however, for purposes of calculating Excess
Availability as of the Closing Date only, such amount may include any cash
maintained on deposit with the Lender provided that such cash is free and clear
of all Liens except a Lien solely in favor of the Lender.

 

(iv)        All documents and instruments required to perfect the Lender’s
security interest in the Collateral shall have been executed, delivered and in
form for filing, and the Lender’s liens on the Collateral shall have been
perfected, as contemplated by the security documents for the Senior Secured
Credit Facility; provided that to the extent a Lien on any Collateral (other
than assets with respect to which a Lien may be perfected solely by the filing
of a financing statement under the Uniform Commercial Code and the delivery of
stock certificates) is not or cannot be perfected on the Closing Date after
Lender’s use of commercially reasonable efforts to do so or without undue burden
or expense, the perfection of such Lien shall not constitute a condition
precedent to the initial availability of the Senior Secured Credit Facility on
the Closing Date, but shall be required to be perfected within 90 days after the
Closing Date (subject to extensions by the Lender in its sole reasonable
discretion).

 

(v)         The Lender shall have received information relating to the insurance
coverage. The insurance certificates and endorsements shall (a) name the Lender,
on behalf of the secured parties, as lender loss payee and/or additional
insured, its successors and/or assigns, as its interest may appear and (b)
otherwise meet the requirements set forth in this Agreement.

 

(vi)         The Lender, Parent and First Merchant shall have executed the First
Merchant Subordination Agreement.

 

(vii)       The remaining “seller indebtedness” in the approximate amount of
$500,000 shall have been paid prior to the Closing Date (the “Seller Debt
Payment”) or if not paid, either at the Lender’s election (a) the establishment
of an availability block or (b) a cash account in the amount of $500,000 shall
be established at the Lender on the Closing Date (the “Seller Debt Payment
Reserve), and the holder of the seller indebtedness shall have entered into a
subordination agreement for the existing seller debt satisfactory to the Lender.

 

(viii)      The Lender shall have entered into such Blocked Accounts with such
institutions as the Lender may determine.

 

  Schedule G-1 

